 

Execution Version

 

    

 

Osage Exploration & Development, Inc. 

    Senior Secured Tranche A Notes Due 2015  

 

Note Purchase Agreement

 

dated as of April 27, 2012

 

 

 

 

 

 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS AND INTERPRETATION   1 1.1 Terms Defined Above   1 1.2
Definitions   1 1.3 Accounting Terms   25 1.4 Interpretation, etc   25        
SECTION 2. PURCHASE AND SALE OF NOTES   25 2.1 Note Purchase   25 2.2 The Notes
  26 2.3 Requests for Notes   27 2.4 Use of Proceeds   27 2.5 Evidence of Debt;
Register; Holders’ Books and Records; Notes   27 2.6 Interest; Administrative
Agent Fee   28 2.7 Repayment of Notes   29 2.8 Voluntary Prepayments   29 2.9
Mandatory Prepayments. Unless otherwise specified in a Supplement with respect
to Supplemental Notes:   29 2.10 Application of Payments   30 2.11 General
Provisions Regarding Payments   31 2.12 Ratable Sharing   32 2.13 Increased
Costs   33 2.14 Taxes; Withholding, etc   33         SECTION 3. CONDITIONS
PRECEDENT   36 3.1 Closing Date   36 3.2 Conditions to Purchase of Additional
Tranche A Notes   39 3.3 Conditions to Purchase of Supplemental Notes   40      
  SECTION 4. REPRESENTATIONS AND WARRANTIES   40 4.2 Organization; Requisite
Power and Authority; Qualification   40 4.3 Capital Stock and Ownership   40 4.4
Due Authorization   41 4.5 No Conflict   41 4.6 Governmental Consents   41 4.7
Binding Obligation   41 4.8 Financial Information   41 4.9 Projections   42 4.10
No Material Adverse Effect   42 4.11 No Restricted Junior Payments   42 4.12
Adverse Proceedings, etc   42 4.13 Payment of Taxes   42 4.14 Properties   43
4.15 Environmental Matters   44 4.16 No Defaults   45 4.17 Material Contracts  
45 4.18 Governmental Regulation   45 4.19 Margin Stock   45 4.20 Employee
Matters   45

 

- i -

 

 

4.21 Employee Benefit Plans   46 4.22 Brokers   46 4.23 Solvency   46 4.24
Related Agreements   46 4.25 Disclosure   46 4.26 Insurance   47 4.27 Separate
Entity   47 4.28 Security Interest in Collateral   47 4.29 Affiliate
Transactions   47 4.30 Swap Agreements   47 4.31 Permits, Etc   48 4.32 Names
and Places of Business   48 4.33 Marketing of Production   48 4.34 Right to
Receive Payment for Future Production   48 4.35 Existing Accounts Payable   48
4.36 Related Agreement Obligations   48 4.37 Private Offering   49        
SECTION 5. [RESERVED]   49         SECTION 6. AFFIRMATIVE COVENANTS   49 6.1
Financial Statements and Other Reports   49 6.2 Notice of Material Events   53
6.3 Separate Existence   54 6.4 Payment of Taxes and Claims   54 6.5 Operation
and Maintenance of Properties   55 6.6 Insurance   55 6.7 Books and Records;
Inspections   56 6.8 Compliance with Laws   56 6.9 Environmental   56 6.10
Subsidiaries   58 6.11 Further Assurances   58 6.12 Use of Proceeds   58 6.13
Additional Oil and Gas Properties; Other Collateral   59 6.14 Non-Voting
Representative   59 6.15 APOD   59 6.16 Title Information   59 6.17 Marketing of
Production   60 6.18 Notices; Attorney-in-fact; Deposits   60 6.19 Swap
Agreements   60 6.20 Initial Swap Intercreditor Agreement   60         SECTION
7. NEGATIVE COVENANTS   60 7.1 Indebtedness   60 7.2 Liens   61 7.3 No Further
Negative Pledges   61 7.4 Restricted Junior Payments   62 7.5 Restrictions on
Subsidiary Distributions   62 7.6 Investments   62 7.7 Financial Covenants   62
7.8 Fundamental Changes; Disposition of Assets; Acquisitions   64

 

- ii -

 

 

7.9 Limitation on Leases   64 7.10 Sales and Lease Backs   64 7.11 Transactions
with Shareholders, Affiliates and Other Persons   64 7.12 Conduct of Business  
65 7.13 Amendments or Waivers of Material Contracts   65 7.14 Fiscal Year   65
7.15 Deposit Accounts   65 7.16 Amendments to Organizational Agreements   65
7.17 Sale or Discount of Receivables   65 7.18 Gas Imbalances, Take-or-Pay or
Other Prepayments   66 7.19 Swap Agreements   66         SECTION 8. OPERATING
ACCOUNT; CAPITAL RESERVE ACCOUNT   66 8.1 Operating Account   66 8.2 Capital
Reserve Account   67         SECTION 9. EVENTS OF DEFAULT   67 9.1 Events of
Default   67 9.2 Remedies   69         SECTION 10. ADMINISTRATIVE AGENT   69
10.1 Appointment of Administrative Agent   69 10.2 Powers and Duties   69 10.3
General Immunity   70 10.4 Administrative Agent Entitled to Act as Holder   71
10.5 Holders’ Representations, Warranties and Acknowledgment   71 10.6 Right to
Indemnity   71 10.7 Successor Administrative Agent   72 10.8 Collateral
Documents   73 10.9 Posting of Approved Electronic Communications   74 10.10
Proofs of Claim   74         SECTION 11. MISCELLANEOUS   75 11.1 Notices   75
11.2 Expenses   75 11.3 Indemnity   76 11.4 Set Off   77 11.5 Sharing of
Payments by Holders   77 11.6 Amendments and Waivers   77 11.7 Successors and
Assigns; Assignments   79 11.8 Independence of Covenants   81 11.9 Survival of
Representations, Warranties and Agreements   81 11.10 No Waiver; Remedies
Cumulative   81 11.11 Marshalling; Payments Set Aside   81 11.12 Severability  
81 11.13 Obligations Several; Independent Nature of Holders’ Rights   81 11.14
Headings   82 11.15 APPLICABLE LAW   82 11.16 CONSENT TO JURISDICTION   82 11.17
WAIVER OF JURY TRIAL   82 11.18 Confidentiality   83

  

- iii -

 

 

11.19 Usury Savings Clause   84 11.20 Counterparts   84 11.21 Patriot Act   84
11.22 Disclosure   84 11.23 Appointment for Perfection   84 11.24 Advertising
and Publicity   84 11.25 Warrants   85 11.26 Acknowledgments and Admissions   85
11.27 Third Party Beneficiary   86 11.28 Entire Agreement   86 11.29
Transferability of Securities; Restrictive Legend   86 11.30 Registration,
Transfer, Exchange, Substitution of Notes   86 11.31 Right of First Refusal   87

  

- iv -

 

 



 

APPENDICES: A Tranche A Commitments   B Notice Addresses

 

SCHEDULES: 2.4 Use of Proceeds   4.2 Jurisdictions of Organization and
Qualification   4.3 Capital Stock and Ownership   4.6 Governmental Consents  
4.10 Material Adverse Changes   4.11 Restricted Junior Payments   4.12 Adverse
Proceedings   4.13 Payment of Taxes   4.15 Environmental Matters   4.16 No
Defaults   4.17 Material Contracts   4.22 Broker’s Fees   4.26 Insurance   4.30
Swap Agreements   4.31 Permits   4.32 Names and Places of Business   4.33
Marketing Contracts   4.34 Prepayments   4.35 Existing Accounts Payable   6.15
APOD   7.15 Deposit Accounts

 

EXHIBITS: A Note Purchase Notice   B Form of Approval Letter   C Form of Tranche
A Note   D Compliance Certificate   E Closing Date Certificate   F Solvency
Certificate   G Form of Guarantee and Collateral Agreement   H Form of Mortgage
  I APOD Certificate   J Letters-in-Lieu   K Form of Warrant   L Direction
Letters   M Form of Supplement   N Form of U.S.  Tax Certificate

 

- v -

 

 

Osage Exploration & Development, Inc.

 

2445 Fifth Avenue, Suite 310

San Diego, CA 92101

 

This NOTE PURCHASE AGREEMENT, dated as of April 27, 2012 (the “Agreement”), is
entered into by and among Osage Exploration & Development, Inc., a Delaware
corporation (the “Issuer”);

 

·APollo investment corporation, as a Holder; and

 

·APollo investment corporation, as administrative agent and collateral agent (in
such capacity, the “Administrative Agent”) for the Holders.

  

WITNESSETH:

 

In consideration of the mutual covenants and agreements contained herein and the
Notes to be purchased by Holders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

SECTION 1.

DEFINITIONS AND INTERPRETATION

 

1.1       Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

 

1.2       Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

 

“Additional Tranche A Note” means any Note purchased by any Holder pursuant to
Section 2.1(b), as evidenced by a promissory note in the form of Exhibit C.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank in New York
designated by Administrative Agent from time to time as the account into which
Note Parties shall make all payments to Administrative Agent for the benefit of
the Administrative Agent and the Holders under this Agreement and the other Note
Documents.

 

- 1 -

 

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Issuer or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any arbitrator
whether pending or, to the best knowledge of the Issuer, threatened against or
affecting any of the Issuer or any of its Subsidiaries or any property of the
Issuer or any of its Subsidiaries.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote ten percent (10%) or more of the Capital
Stock (on a fully diluted basis), or (b) to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise. Notwithstanding anything to the contrary
herein, in no event shall the Administrative Agent, any Holder or any of their
respective Affiliates be considered an “Affiliate” of any Note Party. Each
officer or director (or Person holding an equivalent position) of a Note Party
shall be considered an Affiliate of such Note Party and of each other Note
Party.

 

“Aggregate Amounts Due” as defined in Section 2.12.

 

“Agreement” as defined in the preamble.

 

“AMI Agreement” means that certain AMI Agreement dated the date hereof among the
Issuer, each Key Man and the Administrative Agent.

 

“APOD” means the Approved Plan of Development of the Issuer’s and its
Subsidiaries’ Oil and Gas Properties and all related Hydrocarbon Interests,
attached as Schedule 6.15, as the same may be updated and approved from time to
time in accordance with the terms of this Agreement.

 

“APOD Certificate” means a certificate substantially in the form of Exhibit I,
to be delivered to the Administrative Agent concurrent with the delivery by the
Issuer of each APOD required to be delivered hereunder.

 

“Apollo” means Apollo Investment Corporation.

 

“Approval Letter” means a letter given by the Administrative Agent on behalf of
the Requisite Holders in the form of Exhibit B.

 

“Approved Petroleum Engineers” means (a) Ryder Scott, (b) Netherland, Sewell &
Associates, Inc., (c) Pressler Petroleum Consultants, (d) Pinnacle Energy
Services, LLC, and (e) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

 

“Asset Coverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (a) PV10 of the Issuer’s Proved Developed Producing Reserves located on
Domestic Oil and Gas Properties as of such date to (b) the Obligations as of
such date.

 

“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, license, transfer or other disposition to, or
any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Person’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including the Capital Stock
owned by such Person.

 

“Assignment Agreement” means an Assignment and Assumption Agreement in form and
substance acceptable to the Administrative Agent.

 

“Attributable Debt” means as of the date of determination thereof, without
duplication, (a) in connection with a sale and leaseback transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during
then-remaining term of any applicable lease, and (b) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet Notes or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

 

- 2 -

 

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, president, chief financial officer, executive vice
president or treasurer, in each case, whose signatures and incumbency have been
certified to Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Barrels of Oil” means actual barrels of oil and any gas, converted at a gas to
oil conversion ratio based on the actual prices received.

 

“Boothbay Account” means the account described in that certain Deposit Account
Control Agreement between the Issuer, Boothbay Royalty Co., and National Bank of
Commerce dated April 17, 2012.

 

“Boothbay Note” means that certain Promissory Note in the principal amount of
$2,500,000 from the Issuer to Boothbay Royalty Co., dated as of April 17, 2012;
provided that the Boothbay Note shall not be amended, restated, supplemented or
modified in any way without the prior written consent of the Administrative
Agent and the Required Holders.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of New York or Texas or is a day on
which banking institutions located in either of such states are authorized or
required by law or other governmental action to close.

 

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.

 

“Capital Reserve Account” as defined in Section 8.2(a).

 

“Capital Reserve Bank” as defined in Section 8.2(a).

 

“Capital Stock” means any stock, shares, partnership interests, membership
interests, voting trust certificates, certificates of interest or participation
in any profit-sharing agreement or arrangement, options, warrants, or in general
any instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Holder or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has at least ninety five percent (95%) of its assets invested continuously in
the types of investments referred to in clauses (a) and (b) above, (ii) has net
assets of not less than $500,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s.

 

- 3 -

 

 

“Cash Receipts” means all Cash or Cash Equivalents received by or on behalf of
the Issuer or any Note Party with respect to the following: (a) sales of
Hydrocarbons from Oil and Gas Properties, (b) Cash representing operating
revenue earned or to be earned, (c) any proceeds from Swap Agreements, (d)
royalty payments, (e) any other Cash or Cash Equivalents received by or on
behalf of the Issuer or its Subsidiaries in connection with its ownership of Oil
and Gas Properties, and (f) the release of any amounts on deposit from the
Boothbay Account; provided that (i) Notes or the proceeds of Notes, (ii) Cash or
Cash Equivalents belonging to or received for the credit of third parties, such
as royalty, working interest or other interest owners, that are received for
transfer or payment to such third parties, (iii) Cash or Cash Equivalents
received from other working interest owners of the Oil and Gas Properties
operated by the Issuer or its Subsidiaries that represent reimbursements or
advance payments of joint interest billings to such other working interest
owners and (iv) Extraordinary Receipts in each case shall not constitute “Cash
Receipts”.

 

“CERCLA” as defined in the definition of “Environmental Laws.”

 

“Change of Control” means, at any time, either: (i) any Person or group of
related Persons shall have acquired beneficial ownership of more than 35% of the
outstanding voting shares of the Issuer (within the meaning of Section 13(d) or
14(d) of the Exchange Act and the applicable rules and regulations thereunder);
(ii) during any period of 12 consecutive calendar months, individuals who were
members of the board of directors of the Issuer on the first day of such period
shall cease to constitute at least 66-2/3% of the members of the board of
directors of the Issuer; (iii) the termination of employment, death,
incapacitation or substantial removal of any 2 of the 3 Key Men from the daily
operations of the Issuer; (iv) Kim Bradford shall dispose of 50% or more of the
outstanding shares of the Issuer owned by him on the Closing Date; or (v) Greg
Franklin shall dispose of 50% or more of the outstanding shares of the Issuer
owned by him on the Closing Date.

 

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 3.1 have been satisfied or waived.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means the Administrative Agent acting in its capacity as
“Collateral Agent” under the Collateral Documents.

 

“Collateral Documents” means each Control Agreement, the Guarantee and
Collateral Agreement, the Mortgages, each Intercreditor Agreement, any other
intercreditor agreement, and all other instruments, documents and agreements
delivered by any Note Party pursuant to this Agreement or any of the other Note
Documents in order to (i) grant to Administrative Agent, for the benefit of the
Secured Parties, a Lien on any Collateral or (ii) set forth the relative
priorities of any Lien on any Collateral.

 

- 4 -

 

 

“Colombian Oil and Gas Properties” means the Oil and Gas Properties located in
the country of Colombia, owned by of Cimarrona Limited Liability Company.

 

“Communications” as defined in Section 10.9(a).

 

“Completion Date” means, with respect to any well, the first full, consecutive
24 hours of production during which the production is not being assisted by a
jet pump; provided that if such consecutive 24 hour period has not occurred
within the sixty (60) days following initial production, then the Completion
Date shall be the date that is sixty one (61) days after the date on which
initial production for such well commences.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit D.

 

“Confidential Information” as defined in Section 11.18.

 

“Consolidated Adjusted EBITDAX” means, for any period, an amount determined for
the Issuer and its Subsidiaries on a consolidated basis equal to:

 

(a)the sum, without duplication, of the amounts for such period of:

 

(i)Consolidated Net Income, plus

  

(ii)Consolidated Interest Expense, plus

  

(iii)provisions for taxes based on income, plus

  

(iv)total depreciation expense, plus

  

(v)total amortization expense, plus

  

(vi)exploration expense, plus

 

(vii)other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period),

 

minus

 

(b)the sum, without duplication of the amounts for such period of:

 

(i)other non-Cash items increasing Consolidated Net Income for such period
(excluding any such non-Cash item to the extent it represents the reversal of an
accrual or reserve for potential Cash item in any prior period), plus

 

(ii)interest income, plus

 

- 5 -

 

 

(iii)extraordinary or non-recurring gains and other extraordinary or
non-recurring income (as determined in accordance with GAAP), to the extent
included in the calculation of Consolidated Net Income.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Issuer and its Subsidiaries during such period with respect
to Oil and Gas Properties of the Issuer or a Note Party determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment (including the portion of liabilities under
any Capital Lease that is or should be capitalized in accordance with GAAP) or
which should otherwise be capitalized” or similar items reflected in the
consolidated statement of cash flows of the Issuer and its Subsidiaries to the
extent the same either (i) have been approved by the Administrative Agent at the
time in question by means of an Approval Letter or (ii) are included in the
APOD, as then in effect.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not paid in Cash.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Issuer and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt.

 

“Consolidated Net Cash Flow” means the positive remainder of the sum, without
duplication, of:

 

(a)       all Cash Receipts of the Note Parties during any Fiscal Quarter, less

 

(b)       actual consolidated cash payments by the Issuer and its Subsidiaries
during such Fiscal Quarter for the following, without duplication:

 

(i)LOE;

  

(ii)existing royalties and net profits interests and other burdens on the Oil
and Gas Properties of the Note Parties, if any (to the extent and only to the
extent production receipts relating to the same are included in gross Cash
Receipts in clause (a) above);

  

(iii)Direct Taxes in respect of the Domestic Oil and Gas Properties;

  

(iv)interest paid in cash on the Notes and payments under Swap Agreements
provided such Swap Agreements are permitted hereby;

  

(v)Transportation Costs;

  

(vi)General and Administrative Costs, in an aggregate ratable amount not to
exceed the General and Administrative Costs Cap;

  

(vii)any amounts paid to the Capital Reserve Account in order to replenish the
Current Reserve to the extent such amounts are not proceeds of the sale of
Notes;

  

(viii)Consolidated Capital Expenditures not paid for with proceeds of the Notes;

  

(ix)interest paid on the Boothbay Note;

 

- 6 -

 

 

; provided that amounts representing payment by a Note Party attributable to the
joint interest billings described in clause (iii) of the definition of “Cash
Receipts” shall not be deducted pursuant to clause (b) hereof.

 

“Consolidated Net Income” means, for any period:

 

(a)       the net income (or loss) of the Issuer and its Subsidiaries on a
consolidated basis for such period taken as a single accounting period
determined in conformity with GAAP,

 

minus

 

(b)       the sum of:

 

(i)the income (or loss) of any Person (other than a Subsidiary of the Issuer) in
which any other Person (other than the Issuer or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to the Issuer or any of its Subsidiaries by such
Person during such period, plus

  

(ii)the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Issuer or is merged into or consolidated with the Issuer or
any of its Subsidiaries or that Person’s assets are acquired by the Issuer or
any of its Subsidiaries, plus

  

(iii)the income of any Subsidiary of the Issuer to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, plus

  

(iv)any after tax gains or losses attributable to Asset Sales or returned
surplus assets of any Pension Plan.

 

“Consolidated Total Debt” means, as at any date of determination: (a) the
aggregate amount of all Indebtedness of the Issuer and its Subsidiaries
determined on a consolidated basis in accordance with GAAP and (b) the aggregate
outstanding amount, without duplication, of Attributable Debt of the Issuer and
its Subsidiaries determined on a consolidated basis.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Capital Stock issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to the Administrative Agent, entered into with the bank or
securities intermediary at which any Deposit Account (including the Capital
Reserve Account and the Operating Account) or Securities Account is maintained
by any Note Party in accordance with Section 7.15.

 

“Current Reserve” means (a) on the Closing Date an amount equal to three (3)
months of Tranche A Interest on amounts funded on the Closing Date and (b) for
any day after the Closing Date on which the Issuer issues Additional Tranche A
Notes to the Holders pursuant to Section 2.1(b) or Supplemental Notes pursuant
to Section 2.1(c), an amount equal to the sum of (i) three (3) months of Tranche
A Interest on the principal amount of all Tranche A Notes then outstanding on
such day, and (ii) any amount required to be added to the Current Reserve
pursuant to the terms of any Supplement, after giving effect to such issuance.

 

- 7 -

 

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means any interest payable pursuant to Section 2.6(c).

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Direct Taxes” means any severance, ad valorem, or other direct taxes on Oil and
Gas Properties owned by any Note Party or the production therefrom or the
proceeds of such production; provided that federal, state, or local income or
franchise taxes shall in no event be considered Direct Taxes.

 

“Direction Letter” means a direction letter substantially in the form of Exhibit
L.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Oil and Gas Properties” means the Oil and Gas Properties of the Note
Parties located within the geographic boundaries of the United States of America
(or the Outer Continental Shelf adjacent to the United States of America). For
the avoidance of doubt, the Colombian Oil and Gas Properties shall not
constitute Domestic Oil & Gas Properties.

 

“Eligible Assignee” means (a) any Holder, (b) any Subsidiary or Affiliate of a
Holder, and (c) any commercial bank or other financial institution approved by
the Administrative Agent in its sole discretion.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Issuer, any of its Subsidiaries or any of
their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

- 8 -

 

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Issuer is
conducting or at any time has conducted business, or where any Property of the
Issuer is located, including without limitation, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Occupational
Safety and Health Act of 1970, as amended, the Resource Conservation and
Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking Water Act, as
amended, the Toxic Substances Control Act, as amended, the Superfund Amendments
and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or
protection Governmental Requirements. The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of any Note Party
is located establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste,” “disposal” or “oil and gas waste” which is broader than that
specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning
shall apply.

 

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

 

“ERISA Affiliate” means, as applied to any Person each trade or business
(whether or not incorporated) that together with such Person would be treated as
a single employer under Section 4001(b)(1) of ERISA or Section 414 of the
Internal Revenue Code. Any former ERISA Affiliate of the Issuer or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of the Issuer or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of the Issuer or such Subsidiary and
with respect to liabilities arising after such period for which the Issuer or
such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect to
any Pension Plan (determined without regard to any waiver of the funding
provisions therein or in Section 303 of ERISA or Section 430 of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430 of the Internal Revenue Code with respect to any Pension Plan
or the failure to make any required contribution to a Multiemployer Plan; (c)
the filing of a notice of intent to terminate a Pension Plan, the treatment of
an amendment to a Pension Plan as a termination under Section 4041 of ERISA, or
the incurrence by the Issuer, any of its Subsidiaries or any of their respective
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (d) the withdrawal by the Issuer, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more non-related contributing sponsors or the termination of any
such Pension Plan resulting in liability to the Issuer, any of its Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might reasonably
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability on the
Issuer, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of the Issuer, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any liability or potential liability
therefor, or the receipt by the Issuer, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Issuer, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (l) or (m), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion
of a material claim (other than routine claims for benefits) against any
Employee Benefit Plan or the assets thereof, or against the Issuer, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (k) the imposition of a Lien
pursuant to Section 430(k) or 436(f) of the Internal Revenue Code or pursuant to
ERISA with respect to any Pension Plan.

 

- 9 -

 

 

“Event of Default” means each of the conditions or events set forth in Section
9.1.

 

“Excess General and Administrative Costs” means, for any period, the difference
between (X) the General and Administrative Costs of the Note Parties and (Y) the
revenue generated from the operations and business of Cimaronna Limited
Liability Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Exposure” means, with respect to any Holder, as of any date of determination,
the outstanding principal amount of the Notes of such Holder.

 

“Extraordinary Receipts” means any Cash received by or paid to or for the
account of any Note Party not in the ordinary course of business, including any
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement, any proceeds of
the settlement, termination, unwinding or liquidation of any Swap Agreement and
proceeds of insurance; provided, however, Extraordinary Receipts shall not
include (a) Net Insurance/Condemnation Proceeds which are subject to Section
2.9(b), and (b) the proceeds of any offering or sale of Capital Stock of the
Issuer not resulting in a Change of Control.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon but excluding the Oil and Gas Properties) now,
hereafter or heretofore owned, leased, operated or used by the Issuer or any of
its Subsidiaries.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Financial Officer” means, for any Person, the President or Chief Financial
Officer. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Issuer.

 

- 10 -

 

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Issuer that such financial statements fairly
present, in all material respects, the financial condition of the Issuer and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from normal audit and year-end adjustments.

 

“Financial Plan” as defined in Section 6.1(g).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Issuer and its Subsidiaries ending on
December 31 of each calendar year.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.3, United States generally accepted accounting principles in effect as
of the date of determination thereof.

 

“General and Administrative Costs” means normal and customary expenses and costs
incurred in connection with the Oil and Gas Properties of the Issuer and each
other Note Party that are classified as general and administrative costs,
including consulting fees, salary, rent, supplies, travel and entertainment,
insurance, accounting, legal, engineering and broker related fees, required to
manage the affairs of the Issuer and its Subsidiaries, but excluding Transaction
Costs.

 

“General and Administrative Costs Cap” the General and Administrative Costs
permitted at the time by Section 7.7(e).

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Governmental Requirement” means, at any time, any law, treaty, statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction,
franchise, permit, certificate, license, authorization or other directive or
requirement (whether or not having the force of law), whether now or hereafter
in effect, including, without limitation, Environmental Laws, energy regulations
and occupational, safety and health standards or controls, of any Governmental
Authority.

 

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (b), the primary purpose or intent thereof is as described in clause (a)
above.

 

- 11 -

 

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement to be executed and delivered by the Issuer and each Guarantor,
substantially in the form of Exhibit G.

 

“Guarantor” means each Subsidiary of the Issuer that is required to guarantee
the Obligations pursuant to Sections 6.10, 6.11 or 6.13; provided that Cimarrona
Limited Liability Company shall not be a Guarantor for the purposes of this
Agreement.

 

“Guaranty” means the guaranty of each Guarantor set forth in the Guarantee and
Collateral Agreement.

 

“Hazardous Material” means any substance regulated by or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, effluent,
emission, substance or waste defined as or included in the definition or meaning
of “hazardous substance,” “hazardous material,” “hazardous waste,” “solid
waste,” “toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (b) petroleum hydrocarbons, petroleum products,
petroleum substances, natural gas, oil, oil and gas waste, crude oil, and any
components, fractions, or derivatives thereof; (c) explosives, radioactive
materials, asbestos containing materials, polychlorinated biphenyls, radon,
mold, silica or any silicates and (d) any material which shall be removed from
any Property pursuant to any Environmental Law or Environmental Permit or in
order to place any Property in a condition that is suitable for ordinary use.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Holder which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Holders” means each Person listed on the signature pages hereto as a Holder,
and any other Person that becomes a party hereto pursuant to an Assignment
Agreement or a Supplement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement.

 

“Holder Warrants” means warrants to acquire Capital Stock in the Issuer,
substantially in the form of Exhibit K and issued to the Holders in their
respective Warrant Shares.

 

“Hydrocarbon Interests” means all rights, options, titles, interests and estates
now or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interests of whatever
nature.

 

- 12 -

 

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness,” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of drafts accepted representing extensions
of credit whether or not representing obligations for borrowed money; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (with respect to services, excluding trade payables incurred in the
ordinary course of business consistent with past practice that are not overdue
by more than sixty (60) days) which purchase price is (i) due more than six (6)
months from the date of incurrence of the obligation in respect thereof or (ii)
evidenced by a note or similar written instrument; (e) all obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such person; (f) all Indebtedness (as defined in
other clauses of this definition) of any other Person secured by any Lien on any
property or asset owned or held by the first Person, to the extent of the value
of such property or asset; (g) the face amount of any letter of credit or letter
of guaranty issued, bankers’ acceptances facilities, surety bond and similar
credit transactions for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or drafts; (h) any earn-out
obligations or purchase price adjustments under purchase agreements; (i) all
Guarantees by such Person of Indebtedness (as otherwise defined herein) of any
other Person; (j) all obligations of such Person in respect of any Swap
Agreement, whether entered into for hedging or speculative purposes; (k) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (l) all
Attributable Debt of such Person, and (m) Indebtedness of any partnership or
Joint Venture in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly non-recourse to such Person. The amount of
Indebtedness under any Swap Agreements outstanding at any time, if any, shall be
the Net Mark-to-Market Exposure of such Person under such arrangement at such
time (and after giving effect to any Net Mark-to-Market Gains of such Person
under such Swap Agreements).

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (a) this Agreement or the other Note Documents or the
transactions contemplated hereby or thereby (including the Holders’ agreement to
make Note Purchases or the use or intended use of the proceeds thereof, or any
enforcement of any of the Note Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) the statements contained in the proposal letter delivered by any
Holder, the Administrative Agent or any Affiliate thereof to the Issuer or any
holder of Capital Stock in the Issuer with respect to the transactions
contemplated by this Agreement; or (c) any Environmental Claim against or any
Hazardous Materials Activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of the Issuer or any of its Subsidiaries or Affiliates and any of their
respective Properties.

 

- 13 -

 

 

“Indemnitee” as defined in Section 11.3(a).

 

“Indemnitee Agent Party” as defined in Section 10.6.

 

“Initial Tranche A Note” means any Note purchased by any Holder pursuant to
Section 2.1(a) , as evidenced by a promissory note in the form of Exhibit C. 

 

“Institutional Investor” means (a) any Holder of an Initial Tranche A Note on
the Closing Date, (b) any Holder of a Note holding (together with one or more of
its affiliates) more than 10% of the aggregate principal amount of the Notes
then outstanding, (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
Holder of any Note.

 

“Intellectual Property” means all intellectual property rights, both statutory
and common, throughout the world, including but not limited to the following:
(a) patents, together with any foreign counterpart patents, as well as any
reissued and reexamined patents and extensions corresponding to the patents, and
patent applications, as well as any related continuation, continuation in part,
and divisional applications and patents issuing therefrom and any respective
foreign counterpart foreign patent applications or foreign patents issuing
therefrom; (b) works of authorship and copyrightable works, copyrights and
registrations and applications for registrations thereof; (c) any trademark,
service mark, trade name, trade dress, brand names, slogans, domain names,
registrations and any trademarks or service marks issuing from applications for
registrations for the foregoing, and all goodwill associated therewith; (d) all
trade secrets, know-how or proprietary property or technology and (e) all other
intellectual property rights material to the operation of the Issuer’s or any of
its Subsidiaries’ business.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (a) Consolidated Adjusted EBITDAX for the four Fiscal Quarters ending
on such date to (b) Consolidated Cash Interest Expense for such four Fiscal
Quarter period; provided, that for the purposes of determining the Interest
Coverage Ratio for the Fiscal Quarter ending December 31, 2012, Consolidated
Adjusted EBITDAX and Consolidated Cash Interest Expense for the four Fiscal
Quarters ending on such date shall be deemed to equal Consolidated Adjusted
EBITDAX or Consolidated Cash Interest Expense, as applicable for the two Fiscal
Quarters ending on such date multiplied by 2; provided further, that for the
purposes of determining the Interest Coverage Ratio for the Fiscal Quarter
ending March 31, 2013, Consolidated Adjusted EBITDAX and Consolidated Cash
Interest Expense for the four Fiscal Quarters ending on such date shall be
deemed to equal Consolidated Adjusted EBITDAX or Consolidated Cash Interest
Expense, as applicable for the three Fiscal Quarters ending on such date
multiplied by 4/3.

 

“Interest Payment Date” means (a) each Monthly Date and (b) the Maturity Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (a) any direct or indirect redemption, retirement purchase or
other acquisition by any Person of, or of a beneficial interest in, any of the
Capital Stock of any other Person; (b) any direct or indirect loan, advance,
capital contributions or other transfer of funds or Property by any Person to
any other Person, including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business; and (c) any direct or indirect
Guarantee of any obligations of any other Person. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
(whether in cash or Property) thereto minus the amount of all dividends,
distributions or redemptions made in respect of such Investment, but without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

 

- 14 -

 

 

“Issuer” as defined in the preamble hereto.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

 

“Key Man” means each of Kim Bradford, Greg Franklin, and Larry Ray.

 

“Letters-in-Lieu” means letters-in lieu substantially in the form of Exhibit J.

 

“LOE ” means (a) leasehold operating expenses in the ordinary course of business
and consistent with past practices, industry standards and applicable law and
(b) other field level or lease level charges for operations in each case with
respect to the Domestic Oil and Gas Properties of the Note Parties (excluding
Consolidated Capital Expenditures and General and Administrative Costs).

 

“LIBOR” means, at any time, the greater of (a) the rate appearing on Page 3750
of the Dow Jones Market Service (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the first calendar day of each month, as the rate for dollar
deposits with a maturity of one month; provided that “LIBOR” for the time period
between the Closing Date and the first day of the next succeeding calendar month
shall be such rate as shall be in effect at approximately 11:00 a.m., London
time, two Business Days prior to the Closing Date. In the event that such rate
is not available at such time for any reason, then the “LIBOR” shall be
determined by the Administrative Agent; and (b) two percent (2%) per annum.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (b) in the
case of Capital Stock, any purchase option, call or similar right of a third
party with respect to such Capital Stock.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, condition (financial or otherwise) or prospects of the Note Parties
taken as a whole; (b) the ability of any Note Party to fully and timely perform
its Obligations; (c) the legality, validity, binding effect, or enforceability
against a Note Party of a Note Document or a Related Agreement; (d) the
Collateral Agent’s Liens (on behalf of itself and the Secured Parties) on the
Collateral or the priority of such Liens; or (e) the rights, remedies and
benefits available to, or conferred upon, the Administrative Agent and any
Holder under any Note Document.

 

- 15 -

 

 

“Material Contract” means, collectively, (a) any contract or agreement listed in
Schedule 4.17 , (b) any contract or agreement requiring payments to be made or
providing for payments to be received, in each case in excess of $125,000
individually or, if involving a series of related contracts or agreements, in
the aggregate, (c) any other contract or other arrangement to which any Note
Party is a party (other than the Note Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect, (d) the Related Agreements, and (e) any
agreement or instrument evidencing or governing Indebtedness (including, for the
avoidance of doubt, any Swap Agreement).

 

“Maturity Date” means the earlier of (a) April 27, 2015 and (b) the date that
all Notes shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Monthly Date” means the last day of each calendar month and if such day is not
a Business Day, then the next succeeding Business Day after the last day of such
calendar month.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgages” means Mortgages substantially in the forms of Exhibit H, as they may
be amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (a) the sum of Cash payments and Cash Equivalents received by any Note Party
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any bona fide direct
costs incurred in connection with such Asset Sale, including (i) income or gains
taxes paid or payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the tax period the sale occurs (after
taking into account any available tax credits or deductions and any tax-sharing
arrangements), (ii) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Notes) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by the applicable Note Party
in connection with such Asset Sale; provided that upon release of any such
reserve, the amount released shall be considered Net Asset Sale Proceeds), and
(d) reasonable fees, costs and expenses payable by the Note Parties in
connection with such Asset sale in an amount not to exceed three percent (3%) of
the consideration paid in connection with such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds received by any Note Party (i) under any casualty, business
interruption or “key man” insurance policies in respect of any covered loss
thereunder, or (ii) as a result of the taking of any assets of any Note Party by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (b) (i) any actual and reasonable costs incurred
by any Note Party in connection with the adjustment or settlement of any claims
of any Note Party in respect thereof, and (ii) any bona fide direct costs
incurred in connection with any sale of such assets as referred to in clause
(a)(ii) of this definition, including income taxes paid or payable as a result
of any gain recognized in connection therewith (after taking into account any
available tax credits or deductions and any tax-sharing arrangements).

 

- 16 -

 

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. As used in this definition,
“unrealized losses” means the fair market value of the cost to such Person of
replacing such Swap Agreement as of the date of determination (assuming such
Swap Agreement were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date).

 

“Net Mark-to-Market Gain” of a Person means, as of any date of determination,
the excess (if any) of all unrealized profits over all unrealized losses of such
Person arising from Swap Agreements. As used in this definition, “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Swap Agreement as of the date of determination (assuming such Swap Agreement
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Swap Agreement as of
the date of determination (assuming such Swap Agreement were to be terminated as
of that date).

 

“Non-U.S. Holder” as defined in Section 2.14(e).

 

“Notes” means, collectively, the Tranche A Notes together with each series of
the Supplemental Notes which may from time to time be issued pursuant to the
terms hereof (such term shall also include any such notes in substitution
therefore pursuant to Section 11.30 of this Agreement.

 

“Note Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, each Supplement, if any, each Holder Warrant, the AMI Agreement, and
all other certificates, documents, instruments or agreements executed and
delivered by a Note Party for the benefit of the Administrative Agent or any
Holder in connection herewith or pursuant to any of the foregoing.

 

“Note Party” means the Issuer and each Guarantor.

 

“Note Purchase” means a purchase by the Holders of Notes pursuant to Section
2.1.

 

“Note Purchase Notice” means a written notice by the Issuer that it wishes to
sell Notes, which Note Purchase Notice (a) sets forth the principal amount of
Notes to be sold, (b) certifies that the use of proceeds of the proceeds of such
Notes is in accordance with the APOD, (c) is accompanied by a general
description of anticipated costs to be covered by the disbursement, (d)
identifies the properties on the APOD on which the proceeds of such Notes are to
be spent, (e) contains other documentation required by the Holders, (f) contains
the information required by Section 3.4(d) and (g) is substantially in the form
of Exhibit A.

 

“Obligations” means all liabilities and obligations of every nature of each Note
Party and its Subsidiaries from time to time owed to the Administrative Agent
(including any former Administrative Agent), the Holders, or any of them under
any Note Document (excluding the Holder Warrants), whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Note Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Note Party for such
interest in the related bankruptcy proceeding), fees, expenses, penalties,
premiums, reimbursements, indemnification or otherwise and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise (including
obligations of performance).

 

- 17 -

 

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless the context otherwise
requires, the term Oil and Gas Properties refers to Oil and Gas Properties of
the Note Parties.

 

“OPA” as defined in the definition of “Environmental Laws.”

 

“Operated Oil and Gas Properties” means those Oil and Gas Properties of the Note
Parties that are operated by the Issuer.

 

“Operating Account” as defined in Section 8.1.

 

“Operating Account Bank” as defined in Section 8.1.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, and (d) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Note Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Other Financing Proposals” as defined in Section 11.31.

 

“Other Sources” as defined in Section 11.3(c).

 

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to or in connection with,
any Note Document.

 

“Participant” as defined in Section 11.7(g).

 

- 18 -

 

 

“Participation Agreement” means that certain Participation Agreement by and
between the Issuer, Slawson Exploration Company, Inc., and U.S. Energy
Development Corporation, dated as of April 21, 2011, as the same may be amended,
supplemented or modified from time to time.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA, Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

 

“Permitted Encumbrances” means (a) statutory Liens of landlords, banks (and
rights of set off), carriers, warehousemen, mechanics, repairmen, workmen,
materialmen, vendors and other similar Liens arising in the ordinary course of
business, in each case incurred in the ordinary course of business consistent
with past practice (i) for amounts not yet overdue or for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of thirty (30) days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested amounts
and (ii) in connection with transactions permitted by this Agreement; (b) Liens
for taxes, assessments, or other governmental charges or levies and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) or
436(f) of the Internal Revenue Code or by ERISA), in each case incurred in the
ordinary course of business consistent with past practice (i) for amounts not
yet overdue or for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty (30) days) are being contested
in good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts and (ii) in connection with transactions
permitted by this Agreement; (c) easements, rights of way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and will not (i) operate to reduce any net revenue interest of the
applicable Note Party in the affected Oil and Gas Properties (ii) increase any
working interest of the applicable Note Party in the affected Oil and Gas
Properties without a proportionate increase in the corresponding net revenue
interest of such Note Party or (iii) otherwise interfere in any material respect
with the value or use of the property to which such Lien is attached or with the
ordinary conduct of the business of the Note Parties; (d) Liens to operators and
non-operators under joint operating agreements arising in the ordinary course of
the business of any Note Party to secure amounts owing, which amounts are not
yet due or are being contested in good faith by appropriate proceedings, if such
reserve as may be required by GAAP shall have been made therefor; (e) Liens
arising from precautionary UCC filings with respect to operating leases and
other leases which are not capital leases and cover assets that are leased by,
but not owned by, a Note Party, (f) lease burdens existing on the Closing Date
or otherwise permitted hereby constituting monetary obligations payable to third
parties which are deducted in the calculation of engineered discounted present
value in the Reserve Report including, without limitation, any royalty,
overriding royalty, net profits interest, production payment, carried interest
or reversionary working interest; (g) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by any Note Party in the ordinary course of business, consistent
with the past practices of such Note Party and as customary in the oil and gas
industry, but only to the extent otherwise permitted hereunder; and (h) Liens
arising under operating agreements, unitization and pooling agreements and
orders, farmout agreements, gas balancing agreements and other agreements, in
each case that are (i) customary in the oil, gas and mineral production
business, and (ii) entered into in the ordinary course of business and that are
taken into account in computing the net revenue interests and working interests
of any Note Party warranted in the Collateral Documents, to the extent that such
Liens do not materially impair the use of the Property covered by such Lien for
the purposes for which such Property is held by such Note Party; provided that
the Liens described in clauses (a), (b) and (d) shall remain “Permitted
Encumbrances” only for so long as no action to enforce such Lien has been
commenced and provided further that no intention to subordinate the First
Priority Lien granted in favor of the Administrative Agent and the Holders is to
be hereby implied or expressed by the permitted existence of any Permitted
Encumbrance.

 

- 19 -

 

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.2.

 

“Permitted Recipients” as defined in Section 11.18.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Principal Office” means, for Administrative Agent its “Principal Office” as set
forth on Appendix B, or such other office as it may from time to time designate
in writing to the Issuer and each Holder. 

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Notes of any Holder, the percentage obtained by dividing
(a) the Exposure of that Holder, by (b) the aggregate Exposure of all Holders.

 

“Productivity Threshold” means, with respect to the Issuer, a Well Productivity
Rate in excess of one-hundred seventy five (175) barrels of oil per day.

 

“Projections” as defined in Section 4.9.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
Cash, securities, accounts and contract rights.

 

“Proposed Project” as defined in Section 11.31.

 

“Proved Developed Producing Reserves” has the meaning assigned such term in the
SPE Definitions.

 

“Proved Developed Non-Producing Reserves” has the meaning assigned such term in
the SPE Definitions.

 

“Proved Reserves” has the meaning assigned such term in the SPE Definitions.

 

“Proved Undeveloped Reserves” has the meaning assigned such term in the SPE
Definitions.

 

“PV10” means, in respect of either of the Proved Developed Producing Reserves or
the Proved Reserves, respectively, of any Note Party’s Oil and Gas Properties,
the present value of future cash flows (discounted at 10% per annum) calculated
by the Administrative Agent in its sole and reasonable judgment (including using
the price curve and costs determined in accordance with the definition of
Reserve Report) after having reviewed the information from the most recent
Reserve Report delivered by the Issuer pursuant to Section 6.1(o) and taking
into account all other factors which the Administrative Agent reasonably deems
material.

 

- 20 -

 

 

“Quarterly Date” means the last day of each Fiscal Quarter and if such day is
not a Business Day, then the next succeeding Business Day after the last day of
such Fiscal Quarter.

 

“RCRA” as defined in the definition of “Environmental Laws.”

 

“Recipient” as defined in Section 11.18.

 

“Register” as defined in Section 2.5(b).

 

“Related Agreements” means, collectively, the Slawson JOA, the Participation
Agreement, and each agreement, exhibit, schedule, certificate or document
related to the foregoing.

 

“Related Fund” means, with respect to any Holder that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Holder or by an Affiliate of such
investment advisor. With respect to Apollo, Related Fund shall also include any
swap, special purpose vehicles purchasing or acquiring security interests in
collateralized loan obligations or any other vehicle through which Apollo may
leverage its investments from time to time.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

 

“Repayment Premium” as defined in Section 2.11(h).

 

“Requisite Holders” means one or more Holders having or holding Exposure
representing more than fifty percent (50%) of the sum of the aggregate Exposure
of all Holders.

 

“Reserve Report” means each report, in form and substance satisfactory to the
Administrative Agent in its sole discretion (including, without limitation, the
use of satisfactory methodologies and risk analyses), setting forth the updated
estimates of Proved Developed Producing Reserves, Proved Developed Non-Producing
Reserves, Proved Undeveloped Reserves and projected production profiles and
overall economics of the Note Parties’ Oil and Gas Properties, together with a
projection of the rate of production and future cash flows as of such date,
based on the following pricing assumptions:

 

(a)       oil and gas prices will be determined by the Administrative Agent
based on the Administrative Agent’s then current forward product pricing curve,
which prices will be adjusted to reflect location, but content and quality
differentials and hedging arrangements then in place;

 

(b)       taking into account the Issuer’s or the applicable operator’s actual
experiences with leasehold operating expenses and other costs in determining
projected leasehold operating expenses and other costs; and

 

(c)       identifying and taking into account any “over-produced” or
“under-produced” status under gas balancing arrangements.

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any Capital Stock of the Issuer now or hereafter
outstanding, except a dividend payable solely in additional shares of that class
of Capital Stock to the holders of that class; (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Capital Stock of any Note Party now or hereafter
outstanding; (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any Capital
Stock of any Note Party now or hereafter outstanding; (d) management or similar
fees; and (e) any payment or prepayment of principal of, premium, if any, or
interest on, or redemption, purchase, retirement, defeasance (including
in-substance or legal defeasance), sinking fund or similar payment with respect
to, any Indebtedness other than the Notes.

 

- 21 -

 

 

“Right of First Refusal” as defined in Section 11.31.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Secured Parties” has the meaning assigned to that term in each Mortgage and in
the Guarantee and Collateral Agreement.

 

“Securities Account” means any “securities account” as defined in the UCC.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Slawson JOA” means that certain Operating Agreement by and among Slawson
Exploration Company, Inc. and the Issuer the form of which was agreed to and
dated as of May 5, 2011, as the same may be amended, supplemented or modified
from time to time.

 

“Solvency Certificate” means a Solvency Certificate of a Financial Officer
substantially in the form of Exhibit F.

 

“Solvent” means, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s and its consolidated
Subsidiaries’ debt and liabilities (including contingent liabilities) does not
exceed the fair saleable value of such Person’s and its consolidated
Subsidiaries’ present assets; (ii) if applicable, such Person’s capital is not
unreasonably small in relation to its business as contemplated on the Closing
Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (iii) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (b) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that could reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“SPE Definitions” means, with respect to any term, the definition thereof
adopted by the Board of Directors, Society for Petroleum Engineers (SPE) Inc.,
March 1997.

 

“Subject Oil and Gas Properties” means Oil and Gas Properties of the Note
Parties located within the geographic boundaries of Logan County, Oklahoma.

 

- 22 -

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, limited liability company, association, Joint Venture
or other business entity of which more than fifty percent (50%) of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction
of the management and policies thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof; provided, in determining the percentage
of ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.

 

“Supplement” as defined in Section 2.1(b).

 

“Supplemental Note” as defined in Section 2.1(b).

 

“Swap Agreement” means any transaction (including an agreement with respect
thereto) now existing or hereafter entered by any Person which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or other financial
measures and whether exchange traded, “over-the-counter” or otherwise.

 

“Swap Intercreditor Agreement” means each intercreditor agreement entered into
among the Administrative Agent, the Issuer and a counterparty to a Swap
Agreement approved by the Administrative Agent.

 

“Sweep Payment Date” as defined in Section 2.7.

 

“Sweep Percentage” means ninety percent (90%); provided that, after and during
the continuance of an Event of Default, the Sweep Percentage shall be (100%).

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
and any interest, penalties or additional amounts thereon.

 

“Tax on the Overall Net Income” of a Person means any net income or franchise
Tax imposed on a Person by the jurisdiction in which a Person is organized or in
which that Person’s applicable principal office (and/or, in the case of a
Holder, its lending office) is located or in which that Person (and/or, in the
case of a Holder, its lending office) is deemed to be doing business (other than
a jurisdiction in which such Person is treated as doing business as a result of
its entering into any Note Document or its participation in the transactions
governed thereby).

 

“Tax Related Person” means any Person (including a beneficial owner of an
interest in a pass-through entity) who is required to include in income amounts
realized (whether or not distributed) by the Administrative Agent, a Holder or
any Tax Related Person of any of the foregoing.

 

“Third Party Beneficiary” as defined in Section 11.27.

 

- 23 -

 

 

“Tranche A Commitment” means as to any Holder, the commitment of such Holder to
purchase a Tranche A Note in the manner set forth in Section 2.1. “Tranche A
Commitments” means such commitments of all Holders in the aggregate. The amount
of each Holder’s Tranche A Commitment is set forth on Appendix A-1, as the same
may be increased pursuant to Section 2.1(c). The amount of the Tranche A
Commitments as of the Closing Date is $10,000,000.

 

“Tranche A Interest” as defined in Section 2.6(a).

 

“Tranche A Make-Whole Amount” as defined in Section 2.11(g).

 

“Tranche A Make-Whole Expiry Date” as defined in Section 2.11(g).

 

“Tranche A Notes” means, collectively, the Initial Tranche A Notes together any
Additional Tranche A Notes which may from time to time be issued pursuant to the
terms hereof (such term shall also include any such notes in substitution
therefore pursuant to Section 11.31 of this Agreement.

 

“Transaction Costs” means the fees, costs and expenses payable by the Note
Parties on or before the Closing Date in connection with the Transactions.

 

“Transactions” means the transactions contemplated by the Note Documents and the
Related Agreements to occur on the Closing Date.

 

“Transportation Costs” means the actual costs of gathering, processing,
compressing, and transporting production from the Oil and Gas Properties of the
Note Parties from the wellhead to the point of sale, provided that all such
costs are negotiated with, and paid to, third parties in arms-length
transactions on terms that are reasonable in the area of operations for the
quality and quantity of such production for the time period negotiated, at the
time such prices are agreed to. In no event shall any General and Administrative
Costs be included in the calculation or determination of Transportation Costs.

 

“Treasury Rate” means the yield to maturity at a time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two Business Days prior to the prepayment
date (or, if such Statistical Release is no longer published, any publicly
available source similar market data)) most nearly equal to the period from the
applicable prepayment date to the Maturity Date, provided, however, that if the
period from the applicable prepayment date to the Maturity Date is not equal to
the constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given having maturities as close as possible to the Maturity Date, except that
if the period from the applicable prepayment date to the Maturity Date is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“Undrawn Funds” means an amount equal to the difference between (A) $5,000,000
and (B) the aggregate principal amount of Tranche A Notes issued on or after the
Closing Date; provided that the Undrawn Funds may never be negative.

 

“Warrant Share” means an amount, calculated for each Holder as of the Closing
Date, equal to the value ascribed to the Holder Warrant conveyed on the Closing
Date multiplied by the ratio of (a) the amount of such Holder’s Exposure as of
the Closing Date, to (b) the aggregate amount of all Notes purchased on the
Closing Date.

 

- 24 -

 

 

“Well Productivity Rate” means the cumulative weighted average rate of gross
production (calculated based on the Issuer or its Subsidiaries’ working interest
in the respective well on an 8/8ths basis) during the first thirty (30) days of
production from all wells of the Note Parties drilled on any Subject Oil and Gas
Properties; provided that, any day of production that is subsequent to the first
sixty (60) calendar days following the Completion Date of such well shall not be
counted for the purposes of calculating the Well Productivity Rate (even if such
day of production is one of the first thirty (30) days of production for such
well. For the avoidance of doubt, the first thirty (30) days of production from
such wells need not be consecutive so long as they fall within the first sixty
(60) calendar days following the Completion Date of such wells.

 

1.3       Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Note
Document, and the Issuer or the Administrative Agent shall so request, the
Administrative Agent and the Issuer shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
the Issuer shall provide to the Administrative Agent and Holders reconciliation
statements requested by the Administrative Agent (reconciling the computations
of such financial ratios and requirements from then-current GAAP computations to
the computations under GAAP prior to such change) in connection therewith.
Financial statements and other information required to be delivered by the
Issuer to Holders pursuant to Sections 6.1(a), 6.1(b) and 6.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation.
Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements of the Issuer and the Pro Forma Balance Sheet.

 

1.4       Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. References herein to a
Schedule shall be considered a reference to such Schedule as of the Closing
Date. The use herein of the word “include” or “including,” when following any
general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not no limiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter. Unless otherwise indicated, any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein).

 

SECTION 2.
PURCHASE AND SALE OF NOTES

 

2.1       Note Purchase.

 

(a)       Subject to the terms and conditions hereof, on the Closing Date Issuer
shall issue to Holders, and each Holder shall purchase from Issuer (so long as
all conditions precedent required hereby shall have then been satisfied or
waived), a Tranche A Note in an aggregate principal amount equal to such
Holder’s Pro Rata Share of up to $5,000,000, or a lesser amount as elected by
the Issuer.

 

- 25 -

 

 

(b)       Subject to the terms and conditions hereof, after the Closing Date,
the Holders (i) if the aggregate principal amount of all Tranche A Notes issued
on or after the Closing Date is less than $5,000,000, shall, and (ii) if the
aggregate principal amount of all Tranche A Notes issued on or after the Closing
Date is greater than or equal to $5,000,000, may, in their sole discretion,
agree to purchase additional Tranche A Notes from the Issuer (in each case, so
long as all conditions set forth in Section 3.2 shall have been satisfied) in
accordance with their respective Pro Rata Shares from time to time, provided
that the aggregate amount of all Initial Tranche A Notes and Additional Tranche
A Notes purchased by any Holder shall not exceed the Tranche A Commitment of
that Holder. The aggregate amount of all such Additional Tranche A Notes in any
Note Purchase must be greater than or equal to $1,000,000 or any higher integral
multiple of $100,000 or must equal the amount of the remaining aggregate Tranche
A Commitments.

 

(c)       Subject to the terms and conditions hereof, the Holders may agree from
time to time in their sole and absolute discretion to purchase one or more
additional tranches of notes from the Issuer under the provisions of this
Agreement pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit M. Each additional series of notes (the “Supplemental Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:

 

(i)       each series of Supplemental Notes, when so issued, shall be
differentiated from all previous series by sequential alphabetical designation
inscribed thereon;

 

(ii)       each series of Supplemental Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such dates, be subject to
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants and other terms as
shall be specified in the Supplement under which such Supplemental Notes are
issued and upon execution of any such Supplement, this Agreement shall be deemed
amended to reflect such additional covenants and terms without further action on
the part of the holders of the Notes outstanding under this Agreement; provided,
that any such additional covenants or terms shall inure to the benefit of all
holders of Notes so long as any Supplemental Notes issued pursuant to such
Supplement remain outstanding;

 

(iii)       each series of Supplemental Notes issued under this Agreement shall
be in substantially the form of Exhibit 1 to Exhibit M hereunder with such
variations, omissions and insertions as are necessary or permitted hereunder;
and

 

(iv)       no obligation or commitment to purchase Supplemental Notes is
intended or evidenced hereby.

 

2.2       The Notes. The obligation of Issuer to repay to each Holder the
aggregate amount of all Initial Tranche Notes and Additional Tranche A Notes
held by such Holder, together with interest accruing in connection therewith (or
the terms of any Supplement), shall be evidenced by a single Initial Tranche A
Note or Additional Tranche A Note, as applicable, made by Issuer payable to such
Holder with appropriate insertions. Interest on each Note shall accrue and be
due and payable as provided herein or in the applicable Supplement. Each Note
shall be due and payable as provided herein or in the applicable Supplement, and
shall be due and payable in full on the Maturity Date. Issuer may not borrow,
repay, and reborrow hereunder or under the Notes.

 

- 26 -

 

 

2.3       Requests for Notes. Issuer must give to Administrative Agent written
or electronic notice (or telephonic notice promptly confirmed in writing) of any
requested Note Purchase of Notes to be issued to, and purchased by, Holders.
Each such notice constitutes a “Note Purchase Notice” hereunder and must:

 

(a)       specify the aggregate amount of any such Note Purchase the date on
which such Notes are to be purchased; and

 

(b)       be received by Administrative Agent no later than 10:00 a.m., New
York, New York time, five (5) Business Days prior to the date on which any such
Notes are to be purchased (provided that the Note Purchase Notice for the Notes
purchased on the Closing Date may be delivered on the Closing Date).

 

Each such written request or confirmation must be made in the form and substance
of the Note Purchase Notice, duly completed. Each such telephonic request shall
be deemed a representation, warranty, acknowledgment and agreement by Issuer as
to the matters that are required to be set out in such written confirmation.
Upon receipt of any such Note Purchase Notice, Administrative Agent shall give
each Holder prompt notice of the terms thereof. If all conditions precedent to
such new Notes have been met, each Holder will on the date requested promptly
remit to Administrative Agent at the Administrative Agent’s Account the amount
of such Holder’s new Note in immediately available funds, and upon receipt of
such funds, unless to its actual knowledge any conditions precedent to such
Notes have been neither met nor waived as provided herein, Administrative Agent
shall promptly make such Notes available to Issuer. The failure of any Holder to
purchase any Note hereunder shall not relieve any other Holder of its obligation
hereunder, if any, to purchase its Note, but no Holder shall be responsible for
the failure of any other Holder to purchase any Note hereunder.

 

2.4       Use of Proceeds. The proceeds of the Notes (a) issued on the Closing
Date may only be used for the purposes and in the amounts set forth on Schedule
2.4 and (b) issued after the Closing Date may only be used in furtherance of the
APOD or as otherwise permitted hereunder and more particularly described in the
Note Purchase Notice with respect thereto.

 

2.5       Evidence of Debt; Register; Holders’ Books and Records; Notes.

 

(a)       Holders’ Evidence of Debt. Each Holder shall maintain in its internal
records an account or accounts evidencing the Obligations of the Issuer to such
Holder, including the amounts of the Notes held by such Holder and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Note Parties, absent manifest error; provided,
that the failure to make any such recordation, or any error in such recordation,
shall not affect any Obligations in respect of any applicable Notes; and
provided further, in the event of any inconsistency between the Register and any
Holder’s records, the recordations in the Register shall govern.

 

(b)       Register. The Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Holders and
the Notes of each Holder from time to time (the “Register”). The Register shall
be available for inspection by the Issuer, and a redacted version of the
Register showing the entries with respect to any Holder shall be available for
inspection by such Holder, at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent shall record in the Register
the Notes, and each repayment or prepayment in respect of the principal amount
of the Notes, and any such recordation shall be conclusive and binding on the
Issuer and each Holder, absent manifest error; provided, failure to make any
such recordation, or any error in such recordation, shall not affect the Note
Parties’ Obligations in respect of any Note. The Issuer hereby designates the
entity serving as the Administrative Agent to serve as the Issuer’s agent solely
for purposes of maintaining the Register as provided in this Section 2.5 , and
the Issuer hereby agrees that, to the extent such entity serves in such
capacity, the entity serving as the Administrative Agent and its officers,
directors, employees, agents and affiliates shall constitute “Indemnitees.”

 

- 27 -

 

 

2.6       Interest; Administrative Agent Fee.

 

(a)       Interest.

 

(i)       Interest. Each Tranche A Note shall at all times bear interest at a
rate equal to LIBOR plus fifteen percent (15.00%) per annum (as such amount may
be increased pursuant to Section 2.6(c)

), paid in cash (“Tranche A Interest”).

 

(ii)       Supplemental Notes Interest. Each Supplemental Note shall bear
interest as set forth in the applicable Supplement.

 

(b)       Interest Payment Dates. (i) Tranche A Interest on each Tranche A Note
shall be due and payable on each Interest Payment Date. Interest on any
Supplemental Notes shall bear interest as set forth in the applicable
Supplement. All interest payable hereunder shall be computed on the basis of a
360-day year.

 

(c)       Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Tranche A Notes outstanding and,
to the extent permitted by applicable law, any interest payments on the Notes or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws, whether or not allowed in such a proceeding)
payable in cash on demand at a rate that is two percent (2.0%) per annum in
excess of the interest rate otherwise payable hereunder with respect to the
Notes. Payment or acceptance of the increased rates of interest provided for in
this Section 2.6(c) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Holder.

 

(d)       Administrative Agent Fee. On the first anniversary of the Closing Date
and on each anniversary thereafter, the Issuer will pay to the Administrative
Agent for its own account, a fee of $50,000.

 

(e)       Standby Fees. The Issuer agrees to pay to the Administrative Agent for
the account of each Holder a standby fee, which shall accrue at a rate per annum
equal to 3.00% on such Lender’s pro rata portion of the average daily amount of
the Undrawn Funds during the period from and including the Closing Date to but
excluding the Maturity Date. Accrued standby fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the
Maturity Date, commencing on the first such date to occur after the Closing
Date. All standby fees shall be computed on the basis of a year of 360 days,
unless such computation would exceed the Highest Lawful Rate, in which case such
standby fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

- 28 -

 

 

2.7       Repayment of Notes.

 

(a)       Excess Cash Sweep. If on any Quarterly Date the Issuer has not met or
exceeded the Productivity Threshold for the Fiscal Quarter then ended, then on
the date that is fifteen days (or if such date is not a Business Day, the next
succeeding Business Day) following such Quarterly Date (each, a “Sweep Payment
Date”), the Issuer will prepay the Notes in the order set forth in Section 2.10
(together with any amounts due pursuant to Section 2.6), by an amount equal to
the Sweep Percentage multiplied by the Consolidated Net Cash Flow for the Fiscal
Quarter most recently ended. Together with each repayment under this Section
2.7(a), the Issuer shall deliver a certificate from an Authorized Officer
setting forth in reasonable detail the calculation of Consolidated Net Cash Flow
for the applicable period.

 

(b)       Repayment at the Maturity Date. If any principal or interest amount
payable under the Notes remains outstanding at the Maturity Date, such amount
will be paid in full by Issuer to Holders in immediately available funds on the
Maturity Date.

 

2.8       Voluntary Prepayments. Unless otherwise specified in a Supplement with
respect to Supplemental Notes, the Issuer may prepay the Notes on any Business
Day in whole or in part (together with any amounts due pursuant to Section 2.6
2.11(h), Section 2.11(g) and Section 2.11(h)) in an aggregate minimum amount
equal to (a) if being paid in whole, the Obligations and (b) if being paid in
part, $1,000,000 and integral multiples of $100,000 in excess of that amount.
All such prepayments shall be made upon not less than three (3) Business Days’
prior written or telephonic notice, in each case given to Administrative Agent
by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to Administrative Agent. Upon the
giving of any such notice, the principal amount of the Notes specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.10.

 

2.9       Mandatory Prepayments. Unless otherwise specified in a Supplement with
respect to Supplemental Notes:

 

(a)       Asset Sales. On the date of receipt by any Note Party (or any
Affiliate on behalf of such Note Party) of any Net Asset Sale Proceeds, the
Issuer shall prepay the Notes in an aggregate amount equal to such Net Asset
Sale Proceeds; provided that Issuer shall have no obligation to prepay the Notes
to the extent that such Net Asset Sale Proceeds are attributable to an asset
sale permitted by Section 7.8.

 

(b)       Insurance/Condemnation Proceeds. On the date of receipt by any Note
Party (or any Affiliate on behalf of such Note Party), or the Administrative
Agent as sole loss payee, or promptly thereafter of any Net
Insurance/Condemnation Proceeds, the Issuer shall prepay the Notes in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided
that (i) so long as no Default or Event of Default shall have occurred and be
continuing and (ii) to the extent that the aggregate Net Insurance/Condemnation
Proceeds in any Fiscal year do not exceed $100,000 and aggregate Net
Insurance/Condemnation Proceeds from the Closing Date through the applicable
date of determination do not exceed $250,000, the Issuer shall have the option
to invest Net Insurance/Condemnation Proceeds within one-hundred eighty (180)
days of receipt thereof in long term productive assets of the general type used
in the business of the Issuer.

 

(c)       Issuance of Indebtedness. On the date of receipt by any Note Party (or
any Affiliate on behalf of such Note Party) of any Cash proceeds from the
incurrence of any Indebtedness (other than Indebtedness that is permitted
hereunder) of such Note Party, the Issuer shall prepay the Notes in an aggregate
amount equal to one hundred percent (100%) of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.

 

- 29 -

 

 

(d)       Extraordinary Receipts. No later than the fifth (5th) Business Day
following the date of receipt by any Note Party (or any Affiliate on behalf of
such Note Party) of any Extraordinary Receipts related to any well located on
Domestic Oil and Gas Properties, the Issuer shall prepay the Notes in an
aggregate amount equal to such Extraordinary Receipts.

 

(e)       Tax Refunds. On the date of receipt by any Note Party for its account
(or any Affiliate on behalf of such Note Party) or promptly thereafter of any
tax refunds in excess of $25,000 in the aggregate in any Fiscal Year, the Issuer
shall prepay the Notes in an aggregate amount equal to the amount of such tax
refunds.

 

(f)       Prepayment Certificate. Concurrently with any prepayment of the Notes
pursuant to Sections 2.9(a) -(e) the Issuer shall deliver to the Administrative
Agent a certificate of a Financial Officer demonstrating the calculation of the
amount of the applicable net proceeds or other applicable financial tests or
proceeds giving rise to the prepayment, as the case may be. In the event that
the Issuer shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, the Issuer shall promptly make an
additional prepayment of the Notes in an amount equal to such excess, and the
Issuer shall concurrently therewith deliver to Administrative Agent a
certificate of a Financial Officer demonstrating the calculation of such excess.

 

(g)       Holder Right to Waive. Notwithstanding anything in this Agreement to
the contrary, each Holder, in its sole discretion, may, but is not obligated to,
waive the Issuer’s requirements to make any prepayments pursuant to Sections
2.9(a)-(e) with respect to such Holder’s Pro Rata Share of such prepayment.

 

2.10       Application of Payments.

 

(a)       Prepayments Waterfall. Any payment of any Note made pursuant to
Sections 2.7, 2.8, or 2.9 shall be applied as follows (as modified by any
Supplement):

 

first, ratably to pay all expenses, fees and actual, incurred indemnities to the
full extent thereof;

 

second, ratably to pay any accrued Tranche A Cash Interest (including interest
at the Default Rate, if any) or any cash interest accrued on the Supplemental
Notes until paid in full;

 

third, ratably to pay the Tranche A Make-Whole Amount and the Repayment Premium,
if any, on the Tranche A Notes until paid in full (including, for the avoidance
of doubt, any Tranche A Make-Whole Amount or Repayment Premium resulting from
the prepayment of principal under clause fourth below) and any make-whole
amounts or other amounts required to be paid with respect to any Supplemental
Notes;

 

fourth, to prepay the principal amount of all Notes then outstanding until paid
in full;

 

fifth, ratably to pay any other Obligations then due and payable; and

 

sixth, to the Issuer.

 

- 30 -

 

 

2.11       General Provisions Regarding Payments.

 

(a)       All payments by the Issuer of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without, recoupment,
setoff, counterclaim or other defense free of any restriction or condition, and
delivered to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the date due to the Administrative Agent’s Account for the account of
Holders; funds received by the Administrative Agent after that time on such due
date shall be deemed to have been paid by the Issuer on the next Business Day.
In the event funds on deposit in the Operating Account are insufficient to pay
accrued but unpaid Tranche A Interest (or other cash interest) on any date, the
Issuer hereby authorizes the Administrative Agent to debit the Current Reserve
on deposit in the Capital Reserve Account in the amount of any such shortfall;
provided that (i)the Administrative Agent shall be under no obligation to do so,
(ii) this Section 2.11 is not intended to limit the Issuer’s obligation to pay
interest on any Interest Payment Date, and (iii) the Issuer shall be obligated
to replenish the Current Reserve in an amount equal to such debited amount.

 

(b)       All prepayments in respect of the principal amount of any Note shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid.

 

(c)       The Administrative Agent shall promptly distribute to each Holder at
such address as such Holder shall indicate in writing, such Holder’s applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by the Administrative
Agent.

 

(d)       Whenever any payment to be made hereunder shall be stated to be due on
a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder.

 

(e)       The Administrative Agent shall deem any payment by or on behalf of the
Issuer hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day. Interest and fees shall continue to accrue on any principal as to which a
non-conforming payment is made until such funds become available funds (but in
no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the applicable rate determined pursuant
to Section 2.6 from the date such amount was due and payable until the date such
amount is paid in full.

 

(f)       If an Event of Default shall have occurred and not otherwise been
waived, subject to the terms of any Swap Intercreditor Agreement, all payments
or proceeds received by the Administrative Agent hereunder in respect of any of
the Obligations shall be applied first, to pay any costs and expenses then due
the Administrative Agent in connection with the foreclosure or realization upon,
the disposal, storage, maintenance or otherwise dealing with any of, the
Collateral or otherwise, and indemnities and other amounts then due to the
Administrative Agent under the Note Documents until paid in full, second, to pay
any costs, expenses, indemnities or fees then due to the Administrative Agent
under the Note Documents until paid in full, third, ratably to pay any expenses,
fees or indemnities then due to any of the Holders under the Note Documents,
until paid in full, fourth, ratably to the payment of any accrued interest
(including interest at the Default Rate, if any) until paid in full, fifth,
ratably to pay any Tranche A Make-Whole Amount or other make-whole amounts until
paid in full, sixth, ratably to pay the principal amount of all Notes then
outstanding until paid in full, and seventh, ratably to pay any other
Obligations then due and payable.

 

- 31 -

 

 

(g)       Tranche A Make Whole Amount. If, on or prior to October 27, 2013 (the
“Tranche A Make-Whole Expiry Date”), the Issuer prepays, for any reason, whether
as a result of an acceleration (or deemed acceleration) following an Event of
Default or otherwise (but excluding any payment made pursuant to Section
2.7(a)), all or any part of the principal balance of any Tranche A Note, then
the Issuer shall pay to the Administrative Agent, for the benefit of all
Holders, in addition to the amount so prepaid, (i) an amount equal to the
present value at such time, computed using a discount rate equal to the Treasury
Rate plus 50 basis points, of the amount of interest which would have been
payable on the principal balance of the Note being prepaid from the date of
prepayment through the Tranche A Make-Whole Expiry Date (the “Tranche A
Make-Whole Amount”) and (ii) the Repayment Premium on the prepaid amount;
provided, that if at any time on or prior to October 27, 2013, the Tranche A
Notes are repaid in full, the Tranche A Make-Whole Amount and the Repayment
Premium on such Tranche A Notes shall be calculated as if the principal amount
of such Tranche A Notes is the greater of (X) the principal amount of such
Tranche A Notes being prepaid and (Y) $7,000,000. Any make-whole amount with
respect to Supplemental Notes shall be set forth in the applicable Supplement.

 

(h)       Repayment Premium. Together with any repayment made pursuant to terms
of this Agreement, whether such repayment occurs as a result of an acceleration
(whether automatic or optional acceleration) following an Event of Default or
otherwise, then the Issuer shall pay to the Administrative Agent, for the
benefit of all Holders, in addition to the amount so repaid, an amount equal to
the percentage (herein referred to as the “Repayment Premium”) set forth in the
following chart, of the principal amount so repaid, together with unpaid
interest on the amount so repaid. 

 

Date of Prepayment   Repayment Percentage       From the Closing Date through
the date that is 18 calendar months following the Closing Date   5.0%       Any
date thereafter.   2.5%

 

Any payment required pursuant to this Section 2.11(h) is in addition to, and not
a replacement of any amount paid pursuant to Section 2.6 or Section 2.11(g). For
the avoidance of doubt, this Section 2.11(h) is for the benefit of the Holders
only and is not intended to be the sole remedy for the Issuer’s breach of
Section 2.8.

 

2.12       Ratable Sharing. Holders hereby agree among themselves that, except
as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Notes purchased and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Note Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Holder hereunder or under the other Note Documents (collectively,
the “Aggregate Amounts Due” to such Holder) which is greater than the proportion
received by any other Holder in respect of the Aggregate Amounts Due to such
other Holder, then the Holder receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Holder of the receipt of
such payment and (b) apply a portion of such payment to purchase Notes (which it
shall be deemed to have purchased from each seller of a Note simultaneously upon
the receipt by such seller of its portion of such payment) in the ratable
Aggregate Amounts Due to the other Holders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Holders in proportion to the
Aggregate Amounts Due to them; provided, if all or part of such proportionately
greater payment received by such purchasing Holder is thereafter recovered from
such Holder upon the bankruptcy or reorganization of the Issuer or otherwise,
those purchases to that extent shall be rescinded and the purchase prices paid
for such Notes shall be returned to such purchasing Holder ratably to the extent
of such recovery, but without interest. The Issuer expressly consents to the
foregoing arrangement and agrees that any Holder of a Note so purchased may
exercise any and all rights of banker’s lien, set off or counterclaim with
respect to any and all monies owing by the Issuer to that Holder with respect
thereto as fully as if that Holder were owed the amount of the Note held by that
Holder.

 

- 32 -

 

 

2.13       Increased Costs. Subject to the provisions of Section 2.14 (which
shall be controlling with respect to the matters covered thereby), in the event
that any Holder shall determine (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that any
Governmental Requirement, or any change therein or in the interpretation,
administration or application thereof (including the introduction of any new
law, treaty or governmental rule, regulation or order), or any determination of
a court or Governmental Authority, in each case that becomes effective after the
date hereof, or compliance by such Holder with any guideline, request or
directive issued or made after the date hereof by any central bank or other
Governmental Authority or quasi Governmental Authority (whether or not having
the force of law): (a) subjects such Holder (or its applicable lending office)
to any additional Tax (other than any Tax on the Overall Net Income of such
Holder) with respect to this Agreement or any of the other Note Documents or any
of its obligations hereunder or thereunder or any payments to such Holder (or
its applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (b) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Holder; or (c) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Holder (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Holder of agreeing to purchase,
purchasing or maintaining Notes hereunder or to reduce any amount received or
receivable by such Holder (or its applicable lending office) with respect
thereto; then, in any such case, Issuer shall promptly pay to such Holder, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Holder in its sole discretion shall
determine) as may be necessary to compensate such Holder for any such increased
cost or reduction in amounts received or receivable hereunder. Such Holder shall
deliver to Issuer (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Holder under this Section 2.13, which statement shall be
conclusive and binding upon all parties hereto absent manifest error.

 

2.14       Taxes; Withholding, etc.

 

(a)       Payments to Be Free and Clear. All sums payable by any Note Party
hereunder and under the other Note Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or to which
a payment is made by or on behalf of any Note Party or by any federation or
organization of which the United States of America or any such jurisdiction is a
member at the time of payment.

 

- 33 -

 

 

(b)       Withholding of Taxes. If any Note Party or any other Person is
required by law to make any deduction or withholding for or on account of any
Tax from any sum paid or payable under any of the Note Documents: (i) the Issuer
shall notify Administrative Agent of any such requirement or any change in any
such requirement as soon as the Issuer becomes aware of it; (ii) the Issuer
shall pay any such Tax to the relevant Governmental Authority before the date on
which penalties attach thereto; (iii) the sum payable by such Note Party in
respect of which the relevant deduction or withholding is required shall be
increased to the extent necessary to ensure that after any such deduction or
withholding, the Administrative Agent or such Holder, as the case may be, and
each of their Tax Related Persons receives on the due date a net sum equal to
what it would have received had no such deduction or withholding been required;
and (iv) within thirty (30) days after making any such deduction or withholding,
the Issuer shall deliver to the Administrative Agent evidence satisfactory to
the other affected parties of such deduction or withholding and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Holder under clause (iii)
above to the extent such Tax withholding or deduction requirement is in effect
and applicable, as of the date hereof (in the case of each Holder listed on the
signature pages hereof on the Closing Date) or on the effective date of the
Assignment Agreement pursuant to which such Holder became a Holder (in the case
of each other Holder), except to the extent that, pursuant to Section 2.14,
amounts with respect to such Taxes were payable to such Holder's assignor
(including each of their Tax Related Persons) immediately before such Holder
becomes a party hereto.

 

(c)       Other Taxes. In addition, the Note Parties shall pay all Other Taxes
to the relevant Governmental Authorities in accordance with applicable law. The
Note Parties shall deliver to Administrative Agent official receipts or other
evidence of such payment reasonably satisfactory to Administrative Agent in
respect of any Taxes or Other Taxes payable hereunder promptly after payment of
such Taxes or Other Taxes.

 

(d)       Indemnification. The Note Parties shall indemnify Administrative Agent
and each Holder, within ten (10) days after written demand therefor, for the
full amount of any Taxes paid or incurred by Administrative Agent or such Holder
or their respective Tax Related Persons, as the case may be, relating to,
arising out of, or in connection with any Note Document or any payment or
transaction contemplated hereby or thereby, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
and all reasonable costs and expenses incurred in enforcing the provisions of
this Section 2.14; provided, however, that the Note Parties shall not be
required to indemnify the Administrative Agent and Holders for (i) any Taxes
that would be excluded from a gross-up under Section 2.14(b), (ii) in
duplication of Taxes covered by Sections 2.14(b) or (c), or (iii) any Tax on the
Overall Net Income, other than in the case of (A) any matters addressed in
Section 2.14(c) and any indemnification therefor and (B) any payments of
expenses and costs made pursuant to this Section 2.14(d), in which instances
such indemnification shall be made on an after-Tax basis, such that after all
required deductions and payments of all Taxes (including any Tax on the Overall
Net Income applicable to amounts covered by this Section 2.14(d)(iii)(A) or
(B)), Administrative Agent, the Holders and each of their respective Tax Related
Persons receives and retains an amount equal to the sum it would have received
and retained had it not paid or incurred or been subject to such Taxes or
expenses and costs. A certificate from the relevant Holder or the Administrative
Agent, setting forth in reasonable detail the basis and calculation of such
Taxes shall be conclusive, absent manifest error.

 

(e)       Administrative Requirements; Forms Provision. Each Holder that is not
a United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Holder”) shall deliver to Administrative Agent for transmission to the Issuer,
on or prior to the Closing Date (in the case of each Holder listed on the
signature pages hereof on the Closing Date) or on or prior to the date of the
Assignment Agreement or Joinder Agreement pursuant to which it becomes a Holder
(in the case of each other Holder), and at such other times as may be necessary
in the determination of the Issuer or the Administrative Agent (each in the
reasonable exercise of its discretion), the following:

 

- 34 -

 

 

(i)       in the case of a Non-U.S. Holder claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Note Document, two executed original copies of Internal
Revenue Service (the “IRS”) Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty, and (y) with respect to any other applicable payments under any
Note Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)       executed originals of IRS Form W-8ECI;

 

(iii)       in the case of a Non-U.S. Holder claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit O-1 to the effect
that such Non-U.S. Holder is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue , a “10 percent shareholder” of the Issuer
within the meaning of Section 881(c)(3)(B) of the Internal Revenue, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the
Internal Revenue (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(iv)       to the extent a Non-U.S. Holder is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Holder is a partnership and one or more direct or indirect partners of
such Non-U.S. Holder are claiming the portfolio interest exemption, such
Non-U.S. Holder may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O-4 on behalf of each such direct and indirect partner;

 

Each Holder required to deliver any forms, certificates or other evidence with
respect to United States federal income tax withholding matters pursuant to this
Section 2.14(e) hereby agrees, from time to time after the initial delivery by
such Holder of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Holder shall
promptly deliver to Administrative Agent for transmission to the Issuer two new
original copies of IRS Form W-8BEN, W-8IMY or W-8ECI, and as applicable, a U.S.
Tax Compliance Certificate properly completed and duly executed by such Holder,
and such other documentation required under the Internal Revenue and reasonably
requested by the Issuer to confirm or establish that such Holder is not subject
to deduction or withholding of United States federal income Tax with respect to
payments to such Holder under the Note Documents or is subject to deduction or
withholding at a reduced rate, or notify Administrative Agent and the Issuer of
its inability to deliver any such forms, certificates or other evidence. The
Issuer shall not be required to pay any additional amount to any Non-U.S. Holder
under Section 2.14(b)(iii) 2.14(b) to the extent such amount relates to an
amount of withholding that would not have been due in the event, such Holder had
delivered the forms, certificates or other evidence referred to in the second
sentence of this Section 2.14(e) that it is legally entitled to deliver;
provided, if such Holder shall have satisfied the requirements of the first
sentence of this Section 2.14(e) on the Closing Date or on the date of the
Assignment Agreement or Joinder Agreement pursuant to which it became a Holder,
as applicable, nothing in this penultimate sentence of Section 2.14(e) shall
relieve the Issuer of its obligation to pay any additional amounts pursuant this
Section 2.14 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Holder is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Holder is not subject to
withholding as described herein. Nothing in this Section 2.14 shall be construed
to require a Holder or the Administrative Agent to provide any forms or
documentation that it is not legally entitled to provide

 

- 35 -

 

 

(f)       If a payment made to a Holder under any Note Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Holder were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Holder shall deliver to the Issuer and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Issuer or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Issuer or the Administrative Agent as may be
necessary for the Issuer and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Holder has complied with such
Holder’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

SECTION 3.

CONDITIONS PRECEDENT

 

3.1       Closing Date. The obligation of each Holder to purchase a Tranche A
Note on the Closing Date is subject to the satisfaction, or waiver in accordance
with Section 11.5, of the following conditions on or before the Closing Date:

 

(a)       Note Documents; Related Agreements. Administrative Agent shall have
received sufficient copies of each Note Document and each Related Agreement
originally executed and delivered by each Note Party.

 

(b)       Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document of each Note
Party, certified as of a recent date by the appropriate Governmental Authority,
for each Holder, each dated the Closing Date or a recent date prior thereto;
(ii) signature and incumbency certificates of the officers of such Person
executing the Note Documents to which it is a party; (iii) resolutions of the
manager or member or similar governing body of each Note Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Note Documents and the Related Agreements to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; (iv) a good standing certificate
from the applicable Governmental Authority of each Note Party’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which it is
qualified as a foreign corporation or other entity to do business, each dated a
recent date prior to the Closing Date; and (v) such other Organizational
Documents as the Administrative Agent may reasonably request.

 

(c)       Title to Oil and Gas Properties. The Administrative Agent shall have
received title information as it may require satisfactory to it setting forth
the status of title to the Domestic Oil and Gas Properties.

 

(d)       [Reserved].

 

- 36 -

 

 

(e)       Governmental Authorizations and Consents. Except as provided in
Schedule 4.5, each Note Party shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Note Documents and the Related Agreements and each of the foregoing shall be in
full force and effect and in form and substance satisfactory to Administrative
Agent. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Note Documents or the Related Agreements and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.

 

(f)       First Priority Lien on Oil and Gas Properties. In order to create in
favor of the Administrative Agent, for the benefit of the Holders, a valid and,
subject to any filing and/or recording referred to herein, perfected First
Priority security interest on all Domestic Oil and Gas Properties, the
Administrative Agent shall have received:

 

(i)       fully executed and notarized Mortgages for recording in all
appropriate places in all applicable jurisdictions, encumbering such Domestic
Oil and Gas Properties; and

 

(ii)       an amount necessary to cover all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for such Domestic Oil and Gas Properties in the appropriate real
estate records.

 

(g)       Personal Property Collateral. In order to create in favor of the
Administrative Agent, for the benefit of the Holders a valid, perfected First
Priority security interest in all personal property Collateral of the Note
Parties, the Administrative Agent shall have received:

 

(i)       evidence satisfactory to the Administrative Agent of the compliance by
each Note Party of their respective obligations under the Guarantee and
Collateral Agreement and the other Collateral Documents (including their
obligations to deliver UCC financing statements, originals of securities,
instruments and chattel paper);

 

(ii)       (A) the results of a recent search, by a Person satisfactory to the
Administrative Agent, of all effective UCC financing statements (or equivalent
filings) made with respect to any personal or mixed property of each Note Party
in the applicable jurisdictions, together with copies of all such filings
disclosed by such search, and, and (A) UCC termination statements (or similar
documents) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search that do not
constitute Permitted Liens;

 

(h)       Holder Warrants. The Administrative Agent shall have received a duly
executed copy of each Holder Warrant, which, in the aggregate, permit the
Holders to acquire up to three percent (3%) of the Capital Stock in the Issuer.

 

(i)       Swap Agreements. The Administrative Agent shall be satisfied with the
form and substance and terms of any Swap Agreements that the Issuer proposes to
enter into, which shall be at the strike prices, quantities and notional volumes
and for the duration set forth on Schedule 4.30.

 

(j)       Related Agreements. The Administrative Agent shall have received
evidence that all notices to operators, partners or other necessary parties
under, and other actions required by, the Related Agreements have taken place
prior to the Closing Date.

 

(k)       Control Agreements. The Administrative Agent shall have received a
duly executed Control Agreement covering the Operating Account, the Capital
Reserve Account and each other deposit or securities account of any Note Party.

 

- 37 -

 

 

(l)       Environmental Reports. The Administrative Agent shall have received
reports and other information, in form, scope and substance satisfactory to the
Administrative Agent, regarding environmental matters relating to the Domestic
Oil and Gas Properties.

 

(m)       Evidence of Insurance. The Administrative Agent shall have received a
certificate from the Issuer’s insurance broker or other evidence satisfactory to
it that all insurance required to be maintained pursuant to Section 6.6 is in
full force and effect, together with all other endorsements and other
requirements set forth in Section 6.6.

 

(n)       Opinions of Counsel to Note Parties. Holders and their respective
counsel shall have received executed copies of the favorable written opinion of
Robertson & Williams, special Oklahoma counsel for the Note Parties dated as of
the Closing Date and covering such matters as the Administrative Agent may
reasonably request and otherwise in form and substance reasonably satisfactory
to the Administrative Agent (and each Note Party hereby instructs such counsel
to deliver such opinions to the Administrative Agent and the Holders).

 

(o)       Expenses. The Issuer shall have paid to Administrative Agent all
amounts payable pursuant to Section 11.2.

 

(p)       Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a Solvency Certificate from each Note Party dated as of the
Closing Date and addressed to the Administrative Agent and Holders, and in form,
scope and substance satisfactory to Administrative Agent, with appropriate
attachments and demonstrating that after giving effect to the consummation of
the Transactions, such Note Parties are and will be Solvent.

 

(q)       Closing Date Certificate. The Issuer shall have delivered to the
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

 

(r)       No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the opinion of the Administrative Agent, singly or in the aggregate, impairs
any of the transactions contemplated by the Note Documents or the Related
Agreements.

 

(s)       Due Diligence. No information or materials are or should have been
available to any Note Party as of the Closing Date that are materially
inconsistent with the material previously provided to the Administrative Agent
for its due diligence review. The Administrative Agent and its counsel shall be
satisfied with a due diligence review of each Note Party’s material agreements,
including, but not limited to, satisfactory review of operating agreements,
marketing agreements, transportation agreements, processing agreements and other
agreements governing or relating to the Note Parties’ Oil and Gas Properties.
The Administrative Agent and its counsel shall be satisfied with a due diligence
review of the Issuer and each Guarantor.

 

(t)       No Material Adverse Effect. Since the date of the Issuer’s most recent
audited annual financial statements delivered to the Administrative Agent prior
to the Closing Date, no event, circumstance or change shall have occurred that
has caused or could reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect.

 

(u)       Funds Flow. The Administrative Agent shall have received at least two
(2) days prior to the Closing Date a funds flow memorandum, in form and
substance reasonably satisfactory to it.

 

- 38 -

 

 

(v)       Operating Account; Capital Reserve Account. The Issuer shall have
established at its expense (i) the Operating Account in accordance with Section
8.1 and (ii) the Capital Reserve Account in accordance with Section 8.2.

 

(w)       Direction Letters; Letters-in-Lieu. The Administrative Agent shall
have received Letters-in-Lieu and Direction Letters addressed to all Persons
that owe or are expected to owe Cash Receipts to any Note Party, executed by the
applicable Note Party, in such quantity as the Administrative Agent may request.

 

(x)       Liabilities. The Administrative Agent shall be satisfied (i) with the
potential plugging and abandonment liabilities associated with the Note Parties’
Oil and Gas Properties, including, without limitation, the bonding or
collateralization obligations of such Note Party associated therewith and (ii)
that no amounts are owing under the Related Agreements other than as set forth
on Schedule 2.4.

 

(y)       Upfront Fee. The Issuer shall have paid the Administrative Agent, for
the account of each Holder, an upfront fee equal to two percent (2%) of the
principal amount of the Initial Tranche A Notes purchased by such Holder.

 

The Administrative Agent shall notify the Issuer and the Holders of the Closing
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Holders to purchase Notes hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.5) at or prior to 2:00 p.m., New York City time, on April
30, 2012 (and, in the event such conditions are not so satisfied or waived, the
Tranche A Commitments shall terminate at such time).

 

3.2       Conditions to Purchase of Additional Tranche A Notes. The obligation
of each Holder to purchase any Additional Tranche A Note is subject to the
satisfaction of the following conditions:

 

(a)       The representations and warranties of the Issuer set forth in this
Agreement shall be true and correct on and as of the date of any such purchase
of Additional Tranche A Notes (unless such representations and warranties are
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct as of such earlier date).

 

(b)       At the time of and immediately after giving effect to the issuance of
such Additional Tranche A Notes, no Default or Event of Default shall have
occurred and be continuing.

 

(c)       The Administrative Agent shall have received each additional document,
instrument, legal opinion or item of information reasonably requested by the
Administrative Agent, including, without limitation, a copy of any debt
instrument, security agreement or other material contract to which any Note
Party may be a party.

 

(d)       the Chief Financial Officer of the Issuer shall have delivered an
executed Note Purchase Notice, substantially in the form of Exhibit A,
representing and warranting and otherwise demonstrating to the satisfaction of
the Administrative Agent that, as of such date, the Issuer reasonably expects,
after giving effect to the proposed transfer of funds and based upon good faith
determinations and projections consistent with the Financial Plan, to be in
compliance in all material respects with all operating and financial covenants
set forth in this Agreement as of the last day of each Fiscal Quarter ending
prior to the Maturity Date; provided, however, that to the extent any operating
or financial covenant herein contains any qualifying language as to materiality
such as “material”, “in all material respects,” “except as could not reasonably
be expected to result in, either individually or in the aggregate, a Material
Adverse Effect” or similar qualifying language, then the phrase “in all material
respects” in this Section 3.4(d) shall be disregarded with respect to certifying
compliance with respect to such operating and financial covenant.

 

- 39 -

 

 

(e)       The Issuer shall have, at the time of such issuance of Additional
Tranche A Notes, a Well Productivity Rate in excess of one-hundred seventy five
(175) barrels of oil per day.

 

(f)       The Issuer shall be in pro-forma compliance with the covenants set
forth in Section 7.7.

 

(g)       The Issuer shall have paid the Administrative Agent, for the account
of each Holder, an upfront fee equal to two percent (2%) of the principal amount
of the Additional Tranche A Notes purchased by such Holder pursuant to such Note
Purchase.

 

Each issuance of Additional Tranche A Notes be deemed to constitute a
representation and warranty by the Issuer on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section 3.2.

 

3.3       Conditions to Purchase of Supplemental Notes. The terms and conditions
under which the Holders might agree to purchase any Supplemental Notes shall be
set forth in the Supplement to which such Supplemental Notes may be issued.

 

SECTION 4.
REPRESENTATIONS AND WARRANTIES

 

In order to induce Holders to enter into this Agreement and to purchase their
respective Notes, each Note Party represents and warrants to the Administrative
Agent and each Holder, (a) on the Closing Date that the following statements are
true and correct and (b) on each date that an Note Purchase Notice is delivered
and on the date of each Note Purchase (other than the Closing Date in which case
clause (a) shall govern), that the following statements are true and correct in
all material respects (provided that to the extent any statement set forth below
or incorporated by reference herein that contains qualifiers such as “in all
material respects” or “material” or similar qualifiers, then such statements
shall be true and correct on each date that an Note Purchase Notice is delivered
and on the date of each Note Purchase):

 

4.2       Organization; Requisite Power and Authority; Qualification. Each Note
Party (a) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization as identified in Schedule 4.2, (b) has
all requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own and operate its
Properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Note Documents and the Related Agreements to which
it is a party and to carry out the transactions contemplated thereby and, in the
case of the Issuer, to make the borrowings hereunder, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations as now
conducted, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 

4.3       Capital Stock and Ownership. The Capital Stock of each of Note Party
has been duly authorized and validly issued. Except for the Holder Warrants, as
of the Closing Date there is no existing option, warrant, call, right,
commitment or other agreement to which any Note Party is a party requiring, and
there is no other Capital Stock of any Note Party outstanding which upon
conversion or exchange would require, the issuance by any Note Party of any
additional membership interests or other Capital Stock of any Note Party or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
Note Party. Schedule 4.3 sets forth a true, complete and correct list as of the
Closing Date, both before and after giving effect to the Transactions, of the
name of each Note Party and indicates for each such Person its ownership (by
holder and percentage interest) and the type of entity of each of them, and the
number and class of authorized and issued Capital Stock of such Person. Except
as set forth on Schedule 4.3, as of the Closing Date, no Note Party has any
equity investments in any other corporation or entity.

 

- 40 -

 

 

4.4       Due Authorization. The execution, delivery and performance of the Note
Documents and the Related Agreements have been duly authorized by all necessary
corporate, limited liability company or partnership (as applicable) action and,
if required, shareholder, member and/or partner action, on the part of each Note
Party that is a party thereto.

 

4.5       No Conflict. The execution, delivery and performance by each of the
Note Parties of the Note Documents and the Related Agreements to which such Note
Party is a party do not and will not (a) violate in any material respect any
provision of any Governmental Requirement applicable to any Note Party or any of
the Organizational Documents of any Note Party; (b) conflict with, result in a
material breach of or constitute (with due notice or lapse of time or both) a
material default under any Contractual Obligation of any Note Party other than
with respect to agreements evidencing Indebtedness that is being repaid in full
on the Closing Date; (c) result in or require the creation or imposition of any
Lien upon any of the properties or assets of any Note Party (other than any
Liens created under any of the Note Documents in favor of the Administrative
Agent, on behalf of the Holders and other Permitted Liens); (d) result in any
material default, noncompliance, suspension, revocation, impairment, forfeiture
or nonrenewal of any permit, license, authorization or approval applicable to
its operations or any of its properties or (e) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Note Party, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to the Administrative Agent.

 

4.6       Governmental Consents. Except as set forth on Schedule 4.6, the
execution, delivery and performance by each of the Note Parties of the Note
Documents and Related Agreements to which they are parties and the consummation
of the Transactions do not and will not require any registration with, consent
or approval of, or notice to, or other action to, with or by, any Governmental
Authority except for (a) filings and recordings with respect to the Collateral
to be made, or otherwise delivered to the Administrative Agent for filing and/or
recordation, as of the Closing Date, (b) filings necessary to maintain
perfection of the Collateral, (c) routine filings related to such Note Party and
the operating of its business, and (d) such filings as may be necessary in
connection with the Holder’s exercise of remedies hereunder.

 

4.7       Binding Obligation. Each Note Document and each Related Agreement has
been duly executed and delivered by each Note Party (or Affiliate of a Note
Party) that is a party thereto and is the legally valid and binding obligation
of such Note Party (or Affiliate of such Note Party), enforceable against such
Person in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

 

4.8       Financial Information. As of the Closing Date, the Issuer has no
contingent liability or liability for taxes, long term lease or unusual forward
or long term commitment including under any farm-in, exploration or other
development agreement that has not been disclosed in writing to the
Administrative Agent and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Issuer taken as a whole. All material obligations of the Issuer
to make capital expenditures to drill or otherwise develop any Domestic Oil and
Gas Properties are specified in the APOD.

 

- 41 -

 

 

4.9       Projections. On and as of the Closing Date, the Projections of the
Issuer and its consolidated Subsidiaries for the period from March, 2012 through
and including February, 2014, including monthly projections for each month
during the Fiscal Year in which the Closing Date takes place, (the
“Projections”) are based on good faith estimates and assumptions made by the
management of the Issuer and, as of the Closing Date, the management of the
Issuer believed that the Projections were reasonable and attainable.

 

4.10       No Material Adverse Effect. Except as reflected on Schedule 4.10,
since the date of the Issuer’s most recent audited annual financial statements
delivered to the Administrative Agent prior to the Closing Date, (a) no event,
circumstance or change has occurred that has caused or could reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect and (b) the business of the Note Parties has been conducted only
in the ordinary course consistent with past business practices.

 

4.11       No Restricted Junior Payments. Except as reflected on Schedule 4.11,
since the date of the Issuer’s most recently delivered audited annual financial
statements prior to the Closing Date, neither the Issuer nor any of its
Subsidiaries or any Affiliate has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 7.4.

 

4.12       Adverse Proceedings, etc. Except as reflected on Schedule 4.12, there
are no Adverse Proceedings, individually or in the aggregate, which if adversely
determined could reasonably be expected to result in a Material Adverse Effect.
No Note Party (a) is in violation of any Governmental Requirement of any
Governmental Agency (including Environmental Laws) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or (b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any Governmental Agency, domestic
or foreign, that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect or relate to any Note Document, any
Related Agreement or any of the Transactions.

 

4.13       Payment of Taxes. Except as reflected on Schedule 4.13 or as
otherwise permitted under Section 6.4, all tax returns and reports of each Note
Party required to be filed by any of them have been timely filed, and all taxes
shown on such tax returns to be due and payable and all assessments, fees and
other governmental charges upon any Note Party and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable, except those which are being actively
contested by such Note Party in good faith and by appropriate proceedings, which
are reflected on Schedule 4.13 to the extent in existence on the Closing Date;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor. The
charges, accruals and reserves on the books of the Note Parties in respect of
Taxes and other governmental charges are, in the reasonable opinion of the
Issuer, adequate. No Tax Lien has been filed and, to the knowledge of the
Issuer, no claim is being asserted with respect to any such Tax or other such
governmental charge.

 

- 42 -

 

 

4.14       Properties.

 

(a)       Title.

 

(i)       Each Note Party has good and defensible title to its Oil and Gas
Properties and good title to all its personal Properties (or a valid leasehold
interest with respect to all leasehold interests in other real or personal
Property), in each case, free and clear of all Liens other than Permitted Liens.
After giving full effect to the Permitted Liens, and subject to any consent or
nonconsent elections after the date hereof affecting such Note Party’s
Hydrocarbon Interests, each such Note Party owns at least the net interests in
production attributable to its Hydrocarbon Interests as reflected in the
exhibits to the Mortgages and in the most recently delivered Reserve Report (or
internally generated engineering data), and the ownership of such Properties
shall not in any material respect obligate such Note Party to bear the costs and
expenses relating to the maintenance, development and operations of each such
Property in an amount in excess of its working interest in each Property set
forth in the most recently delivered Reserve Report (or internally generated
engineering data) that is not offset by a corresponding proportionate increase
in such Note Party’s net revenue interest in such Property;

 

(ii)       All leases and agreements necessary for the conduct of the business
of each Note Party are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases; and

 

(iii)       The rights and Properties presently owned, leased or licensed by
each Note Party including, without limitation, all easements and rights of way,
include all rights and Properties reasonably necessary to permit such Note Party
to conduct its business.

 

(b)       Oil and Gas Properties. Except for such acts or failures to act as
could not reasonably be expected to result in, either individually or in the
aggregate, a Material Adverse Effect, each Note Party’s Oil and Gas Properties
(and related Facilities) have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of such Note Party’s Hydrocarbon Interests and other contracts
and agreements forming a part of such Note Party’s Oil and Gas Properties.
Specifically in connection with the foregoing, (i) no Oil and Gas Property of
any Note Party is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of any Note Party’s Oil and Gas
Properties is deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are, in fact, bottomed under and are
producing from, and the well bores are wholly within, or otherwise are legally
located within, such Note Party’s Oil and Gas Properties (or in the case of
wells located on Facilities unitized therewith, such unitized Properties).

 

(c)       Each Note Party, if any, owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other Intellectual Property material to its
business, and the use thereof by such Note Party does not infringe upon the
rights of any other Person. Each Note Party either owns or has valid licenses or
other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used or usable in the conduct of their businesses, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons.

 

- 43 -

 

 

4.15       Environmental Matters. To the best of the Issuer’s knowledge, except
for such matters as set forth on Schedule 4.15 or which could not reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect:

 

(a)       Each Note Party’s Domestic Oil and Gas Properties and operations
thereon are, and within all applicable statute of limitation periods have been
in compliance with all applicable Environmental Laws.

 

(b)       The Note Parties have obtained all Environmental Permits required for
the operations of their respective Domestic Oil and Gas Properties, with all
such Environmental Permits being currently in full force and effect, and no Note
Party has received any written notice or otherwise has knowledge that any such
existing Environmental Permit will be revoked or that any application for any
new Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied.

 

(c)       There are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Issuer’s knowledge, threatened against any Note Party or any Note Party’s
Domestic Oil and Gas Properties or as a result of any operations at such
Properties.

 

(d)       None of the Properties of any Note Party contain or have contained
any: (i)underground storage tanks; (ii) asbestos-containing materials; (iii)
landfills or dumps; (iv) hazardous waste management units as defined pursuant to
RCRA or any comparable state law; or (v) sites on or nominated for the National
Priority List promulgated pursuant to CERCLA or any state remedial priority list
promulgated or published pursuant to any comparable state law.

 

(e)       There has been no Release or, to the Issuer’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any Note Party’s
Properties, there are no investigations, remediations, abatements, removals, or
monitorings of Hazardous Materials required under applicable Environmental Laws
at such Properties and, to the knowledge of the Issuer, none of such Properties
are adversely affected by any Release or threatened Release of a Hazardous
Material originating or emanating from any other real Property.

 

(f)       No Note Party nor, to the knowledge of the Note Parties, any operator
of any Note Party’s Domestic Oil and Gas Properties has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite any Note Party’s
Properties and, to the Issuer’s knowledge, there are no conditions or
circumstances that could reasonably be expected to result in the receipt of such
written notice.

 

(g)       There has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any Note Party’s Domestic Oil and Gas Properties that could reasonably be
expected to form the basis for a claim for damages or compensation and, to the
Issuer’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of notice regarding such
exposure.

 

(h)       The Note Parties have provided to the Administrative Agent complete
and correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters (including
matters relating to any alleged non-compliance with or liability under
Environmental Laws) that are in the Issuer’s possession or control and relating
to any Note Party’s Domestic Oil and Gas Properties or operations thereon.

 

- 44 -

 

 

4.16       No Defaults.

 

(a)       Except as reflected on Schedule 4.16, no Note Party is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default.

 

(b)       No Default or Event of Default has occurred and is continuing.

 

4.17       Material Contracts. Schedule 4.17 (as the same may be updated from
time to time in writing by the Issuer) contains a true, correct and complete
list of all the Material Contracts of each Note Party including agreements
relating to the purchase, transportation by pipeline, gas processing,
development, marketing, sale and supply of Hydrocarbons, farmout arrangements,
joint operating agreements, operating agreements, or other material contracts to
which any Note Party is a party on the Closing Date. All such Material
Contracts, are in full force and effect (other than any Material Contract that
has expired in accordance with its terms) and no defaults exist thereunder
(other than as described in Schedule 4.17).

 

4.18       Governmental Regulation. No Note Party is subject to regulation under
the Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. No Note Party is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

4.19       Margin Stock. No Note Party is engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Notes purchased by such Note Party will be used to purchase
or carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

 

4.20       Employee Matters. Each Note Party has good labor relations. The Note
Parties, and their respective employees, agents and representatives have not
committed any material unfair labor practice as defined in the National Labor
Relations Act. No Note Party has been or is engaged in any unfair labor
practice. There has been and is (a) no unfair labor practice charge or complaint
pending against any Note Party, or to the best knowledge of the Issuer,
threatened against any of them before the National Labor Relations Board or any
other Governmental Authority and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement or similar agreement that is
so pending against any Note Party or to the best knowledge of the Issuer,
threatened against any of them, (b) no labor dispute, strike, lockout, slowdown
or work stoppage in existence or threatened against, involving or affecting any
Note Party, (c) no labor union, labor organization, trade union, works council,
or group of employees of any Note Party has made a pending demand for
recognition or certification, and there are no representation or certification
proceedings or petitions seeking a representation proceeding presently pending
or threatened to be brought or filed with the National Labor Relations Board or
any other Governmental Authority, and (d) to the best knowledge of the Issuer,
no union representation question existing with respect to any of the employees
of any Note Party and, to the best knowledge of the Issuer, no labor union
organizing activity with respect to any employees of any Note Party that is
taking place.

 

- 45 -

 

 

4.21       Employee Benefit Plans. Issuer, its Subsidiaries and each of their
respective ERISA Affiliates are in compliance in all material respects with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have performed all their obligations under each
Employee Benefit Plan in all material respects. Each Employee Benefit Plan which
is intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments) or the Internal Revenue Service
has been or is expected to be incurred by any Note Party or any of their ERISA
Affiliates with respect to any Employee Benefit Plan. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, or otherwise
funded entirely by the participants thereof, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of Issuer, or any its Subsidiaries or any of
their respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Issuer, any of its Subsidiaries or any of their ERISA Affiliates (determined as
of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of Issuer, its Subsidiaries and their respective ERISA Affiliates for
a complete or partial withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 or Section 4205 of ERISA), when aggregated with such
potential liability for a complete or partial withdrawal from all Multiemployer
Plans, is zero. Issuer, its Subsidiaries and each of their ERISA Affiliates have
complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and are not in material “default” (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

4.22       Brokers. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the Transactions other than as set forth on
Schedule 4.21.

 

4.23       Solvency. Each Note Party is and, upon the incurrence of any Note
Purchase by such Note Party on any date on which this representation and
warranty is made, will be, Solvent.

 

4.24       Related Agreements. Except to the extent otherwise expressly set
forth herein or in the schedules hereto, and subject to the qualifications set
forth therein, each of the representations and warranties given by any Note
Party (or Affiliate of any Note Party) in any Related Agreement is true and
correct in all material respects as of the date hereof (or as of any earlier
date to which such representation and warranty specifically relates).
Notwithstanding anything in any Related Agreement to the contrary, the
representations and warranties of each Note Party set forth in this Section 4.24
shall, solely for purposes hereof, survive for the benefit of the Administrative
Agent and the Holders.

 

4.25       Disclosure. No representation or warranty of any Note Party contained
in any Note Document or Related Agreement and none of the reports, financial
statements, certificates furnished to the Administrative Agent and the Holders
by or on behalf of any Note Party for use in connection with the Transactions
contains any untrue statement of a material fact or omits to state a material
fact (known to the Issuer, in the case of any document not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading as of the time when made or delivered in light of the circumstances
in which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by the Issuer to be reasonable at the time made. There are no
agreements, instruments and corporate or other restrictions to which any Note
Party is subject and there are no facts known (or which should upon the
reasonable exercise of diligence be known) to or the Issuer (other than matters
of a general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or cause the
Holders increased risk that the Notes will not be repaid and that have not been
disclosed herein or in such other documents, certificates and statements
furnished to the Administrative Agent and the Holders for use in connection with
the transactions contemplated hereby.

 

- 46 -

 

 

4.26       Insurance. The Property and the operators of any Oil and Gas
Properties of any Note Party are adequately insured in compliance with the
requirements of Section 6.6. Schedule 4.26 sets forth a list of all insurance
maintained by or on behalf of the Note Parties as of the Closing Date and, as of
the Closing Date, all premiums in respect of such insurance have been paid.

 

4.27       Separate Entity. The Issuer (a) has taken all necessary steps to
maintain the separate status and records of the Note Parties, on a consolidated
basis, (b) does not commingle any assets or business functions with any other
Person (other than any Note Party), (c)  maintains separate financial statements
from all other Persons (other than other Note Parties), (d) has not assumed or
guaranteed the debts, liabilities or obligations of others (other than any Note
Party), (e) holds itself out to the public and creditors as an entity separate
from all other Persons (other than other Note Parties), (f) has not committed
any fraud or misuse of the separate entity legal status or any other injustice
or unfairness, (g) has not maintained its assets in such a manner that it will
be costly or difficult to segregate, ascertain or identify its individual assets
from those of its stockholders, (h) has not taken any action that might cause it
to become insolvent, (i) has not failed to hold appropriate meetings (or act by
unanimous written consent) to authorize all appropriate actions, or fail in
authorizing such actions, to observe all formalities required by the laws of the
State of Delaware, relating to corporations, or fail to observe all formalities
required by its Organizational Documents and (j) has not held itself out to be
responsible for the debts of another Person (other than any Note Party).

 

4.28       Security Interest in Collateral. The provisions of this Agreement and
the other Note Documents create legal and valid Liens on all the Collateral in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the Secured Parties, and in the case of Collateral which may be perfected by
filing a financing statement, when financing statements in appropriate form are
filed in the appropriate office, such Liens constitute perfected and continuing
First Priority Liens on the Collateral, securing the Obligations, enforceable
against the applicable Note Party and all third parties, except in the case of
Liens permitted by Sections 7.2(a), but only to the extent any such Liens would
have priority over the Liens in favor of the Administrative Agent by operation
of law.

 

4.29       Affiliate Transactions. There are no existing or proposed agreements,
arrangements, understandings, or transactions between any Note Party on the one
hand, and any of the officers, members, managers, directors, stockholders, other
interest holders or employees (or any member of their respective families or
Affiliates of any of the foregoing) of any Note Party on the other hand, and
none of the foregoing Persons are directly or indirectly indebted to or have any
direct or indirect ownership, partnership, or voting interest in any Affiliate
of any Note Party or any Person with which any Note Party has a business
relationship or which competes with any Note Party. None of the Note Parties are
party to any arrangement or understanding, regardless of whether such
arrangement has been formalized, whereby services or the sale of any Property
are provided by any Person to an Affiliate of any Note Party on terms more
favorable than that provided to the Issuer for similar services.

 

4.30       Swap Agreements. Schedule 4.30, as of the date hereof, and after the
date hereof, each report required to be delivered by the Issuer pursuant to
Section 6.1(n), sets forth, a true and complete list of all Swap Agreements of
the Note Parties, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the Net
Mark-to-Market Exposure thereof and the counterparty to each such agreement.

 

- 47 -

 

 

4.31       Permits, Etc. Except as disclosed in Schedule 4.31, each Note Party
has, and is in compliance with, all material Governmental Authorizations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person and no condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
Governmental Authorization, and there is no claim that any thereof is not in
full force and effect.

 

4.32       Names and Places of Business. No Note Party has, during the preceding
five years, been known by, or used any other trade or fictitious name, except as
disclosed in Schedule 4.32. The chief executive office and principal place of
business of each Note Party is located at the address of such Note Party set out
in Schedule 4.32. Except as indicated in Schedule 4.32, no Note Party has had
any other office or place of business within the past 5 years. Each Note Party’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and Federal Taxpayer Identification Number is
stated on Schedule 4.32 (or as set forth in a notice delivered pursuant to
Section 6.1(l).

 

4.33       Marketing of Production. Except for contracts listed and in effect on
the date hereof on Schedule 4.33, and thereafter either disclosed in writing to
the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Issuer represents that it or
the applicable Note Party is receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist that are
not cancelable by the applicable Note Party on 60 days notice or less without
penalty or detriment for the sale of production from any Note Party’s
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof. Cash
Receipts will be paid in full to the Operating Account on a timely basis
following receipt thereof, and none of such proceeds are currently being held in
suspense by such purchaser or any other Person. Except as set forth in Schedule
4.33, none of the Oil and Gas Properties of any Note Party is subject to any
contractual or other arrangement whereby payment for production therefrom is to
be deferred for a substantial period of time after the month in which such
production is delivered (i.e., in the case of oil, not in excess of 30 days, and
in the case of gas, not in excess of 60 days).

 

4.34       Right to Receive Payment for Future Production. Except as set forth
in Schedule 4.34, no Oil and Gas Property is subject to any “take or pay”, gas
imbalances (in excess of one-half bcf of gas (on an mcf equivalent basis)) or
other similar arrangement (a) which can be satisfied in whole or in part by the
production or transportation of gas from other properties or (b) as a result of
which production from any Oil and Gas Property may be required to be delivered
to one or more third parties without payment (or without full payment) therefor
as a result of payments made, or other actions taken, with respect to other
properties. Since the date of this Agreement, no material changes have occurred
in such overproduction or underproduction except those that have been reported
as required pursuant to Section 6.1. No Cash Receipts in excess of one percent
(1% of the Cash Receipts in any Fiscal Year) of the Proved Reserves of any Note
Party is subject to any regulatory refund obligation and no facts exist which
might cause the same to be imposed.

 

4.35       Existing Accounts Payable. Set forth on Schedule 4.34 hereto is a
complete and correct list of all existing accounts payable of each Note Party as
of the date hereof.

 

4.36       Related Agreement Obligations. Except as set forth on Schedule 2.4,
no amounts are owing under any Related Agreement by any Note Party.

 

- 48 -

 

 

4.37       Private Offering. Neither the Issuer nor anyone acting on its behalf
has offered the Notes or any similar securities for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Holders and not more than 10
other Institutional Investors, each of which has been offered the Notes at a
private sale for investment. Neither the Issuer nor anyone acting on its behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes to the registration requirements of Section 5 of the Securities Act or
to the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

 

SECTION 5.

[RESERVED]

 

SECTION 6.

AFFIRMATIVE COVENANTS

 

Each Note Party covenants and agrees that until payment in full in cash of the
Obligations, each Note Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

6.1       Financial Statements and Other Reports.

 

Unless otherwise provided below, the Issuer will deliver to Administrative Agent
and Holders:

 

(a)       Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (excluding the fourth Fiscal Quarter of each Fiscal Year), the consolidated
balance sheets of the Issuer and its consolidated Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of the Issuer and its consolidated
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification with respect thereto;

 

(b)       Annual Financial Statements. As soon as available, and in any event
within one hundred twenty (120) days after the end of each Fiscal Year, (i) the
consolidated balance sheets of the Issuer and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Issuer and its consolidated
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year, in reasonable
detail, together with a Financial Officer Certification with respect thereto;
and (ii) with respect to such financial statements a report thereon by
independent certified public accountants of recognized regional standing
selected by the Issuer and satisfactory to Administrative Agent, and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Issuer and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except as otherwise disclosed in such financial
statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards);

 

(c)       Daily Reports. Promptly upon the receipt thereof, but in any event no
later than 12:00 noon on the next succeeding Business Day after such receipt, a
copy or electronic copy of all drilling and recompletion reports received by any
Note Party or Affiliate of any Note Party;

 

- 49 -

 

 

(d)       Compliance Certificate. Together with each delivery of financial
statements of the Issuer and its consolidated Subsidiaries pursuant to Sections
6.1(a) and 6.1(b), a duly executed and completed Compliance Certificate;

 

(e)       Notice of Litigation. Prompt written notice (but, in any event, within
three (3) Business Days) of (i) the institution of, or threat of, any Adverse
Proceeding not previously disclosed in writing by the Issuer to Holders which,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect, or (ii) any material development in any Adverse Proceeding
previously required to be disclosed hereunder;

 

(f)       ERISA. (i) The occurrence of or forthcoming occurrence of any ERISA
Event, a prompt written notice (but, in any event, within three (3) days)
specifying the nature thereof, what action the Issuer, any of its Subsidiaries
or any of their respective ERISA Affiliates has taken, is taking or proposes to
take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness (but, in any event, within three
(3) Business Days), copies of (A) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by Issuer, any of its Subsidiaries or any
of their respective ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan; (B) all notices received by Issuer, any its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (C) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

(g)       Financial Plan. As soon as practicable and in any event no later than
March 1st of each Fiscal Year, a consolidated plan and financial forecast for
such Fiscal Year and each Fiscal Year (or portion thereof) through the final
maturity date of the Notes (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Issuer and its consolidated Subsidiaries for each such Fiscal
Year, together with an explanation of the assumptions on which such forecasts
are based, (ii) forecasted consolidated statements of income and cash flows of
the Issuer and its consolidated Subsidiaries for each month of each such Fiscal
Year, (iii) forecasts demonstrating projected compliance with the requirements
of Section 7.7 through the final maturity date of the Notes, and (iv) forecasts
demonstrating adequate liquidity through the final maturity date of the Notes,
together, in each case, with an explanation of the assumptions on which such
forecasts are based all in form and substance reasonably satisfactory to the
Administrative Agent and accompanied by a Financial Officer Certificate
certifying that the projections contained therein are based upon good faith
estimates and assumptions believed to be reasonable at the time made and at the
time of delivery thereof;

 

(h)       Certificate of Insurer. Concurrently with the delivery of financial
statements pursuant to Section 6.1(b), a certificate of insurance coverage from
each insurer or its authorized agent or broker with respect to the insurance
required by Section 6.6, in form and substance satisfactory to the
Administrative Agent;

 

(i)       Notice of Change in Board of Directors. Promptly, written notice of
any change in the board of directors (or similar governing body) of any Note
Party;

 

(j)       Board of Directors Materials. Promptly following any request
therefore, such materials and minutes prepared for and distributed in connection
with meetings of or actions taken by the directors or managers of the Issuer
that are related to the financial condition of the Issuer or any Indebtedness of
the Issuer (other than any materials or information that are privileged or are
governed by a confidentiality agreement prohibiting the sharing of such
information with the Administrative Agent or the Holders);

 

- 50 -

 

 

(k)       Notice Regarding Material Contracts. Promptly, and in any event within
five (5) Business Days (i) after any Material Contract of any Note Party is
terminated or amended and (ii) after any new Material Contract is entered into,
a written statement describing such event, with copies of such material
amendments or new contracts, delivered to the Administrative Agent, and an
explanation of any actions being taken with respect thereto;

 

(l)       Information Regarding Collateral. The Issuer will furnish to
Administrative Agent written notice at least thirty (30) days prior to the
occurrence of any change (i) in any Note Party’s organizational name, (ii) in
any Note Party’s identity or organizational structure, or (iii) in any Note
Party’s Federal Taxpayer Identification Number. The Issuer agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the Uniform Commercial Code or other applicable law or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral and for the Collateral at all times following
such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents. The Issuer will furnish to
Administrative Agent prompt written notice of any Lien or claims made or
asserted against any Collateral or interest therein. The Issuer also agrees
promptly to notify Administrative Agent in writing if any material Collateral is
lost, damaged or destroyed;

 

(m)       Aging Reports. Together with each delivery of financial statements of
the Issuer and its consolidated Subsidiaries pursuant to Sections 6.1(a) and
6.1(b), (i) a summary of the accounts receivable aging report of each Note Party
as of the end of such period, and (ii) a summary of accounts payable aging
report of each Note Party as of the end of such period, in each case in form and
substance satisfactory to Administrative Agent;

 

(n)       Swap Agreements. As soon as practicable and in any event within five
(5) days of the occurrence thereof, written notice of any Note Party’s entry
into a Swap Agreement or the termination or modification of any Swap Agreement
by any party thereto; provided that this clause shall not permit any Note Party
to enter into or terminate or modify a Swap Agreement not otherwise permitted by
this Agreement;

 

(o)       Reserve Reports; Engineering Data.

 

(i)       By October 31st of each year, beginning October 31, 2012, a Reserve
Report prepared as of the immediately preceding September 30, concerning the
Note Parties’ Domestic Oil and Gas Properties. This Reserve Report must be
prepared by one or more Approved Petroleum Engineers and thereafter the Reserve
Report as of September 30th of each year. The Administrative Agent may (at the
Holders’ expense so long as no Default or Event of Default then exists) request
additional Reserve Reports from time to time prepared by such Approved Petroleum
Engineers. Each Reserve Report shall distinguish (or shall be delivered together
with a certificate from a Financial Officer which distinguishes) those Domestic
Oil and Gas Properties treated in the report which are a Note Party’s Domestic
Oil and Gas Properties from those properties treated in the report which are not
a Note Party’s Domestic Oil and Gas Properties;

 

- 51 -

 

 

(ii)       By January 31st, April 30th and July 31st of each year, beginning
April 30th, 2012, internally generated engineering data as of the immediately
preceding December 31 st, March 31st and June 30th, respectively. Such
internally generated engineering data shall be in form and substance sufficient
(as determined by the Administrative Agent) for a petroleum engineer to prepare
a Reserve Report in accordance with the procedures used in the immediately
preceding October 31st Reserve Report (or in the case of the April 30, 2012 and
the July 30, 2012 data, in accordance with the procedures customarily used by
Approved Petroleum Engineers).

 

(iii)       with the delivery of each Reserve Report, the Issuer shall provide
to the Administrative Agent and the Holders a certificate from an Authorized
Officer certifying that: (A) the factual information provided to the Approved
Petroleum Engineers for purposes of the Reserve Report and any other factual
information provided to the Approved Petroleum Engineers for purposes of
connection therewith is true and correct in all material respects (or in the
case of any internally generated engineering data prepared by the Issuer, the
information contained in such data and any other information delivered in
connection therewith is true and correct in all material respects), (B) each
Note Party owns good and defensible title to its Oil and Gas Properties
evaluated in such Reserve Report (or such internally generated engineering data)
and such Properties are free of all Liens except for Permitted Liens, (C) except
as set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments with respect to the Oil and Gas
Properties evaluated in such Reserve Report (or such internally generated
engineering data) which would require any Note Party to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (D) none of any
Note Party’s Oil and Gas Properties have been sold since the date of the last
Reserve Report (or the most recently delivered internally generated engineering
data), (E) attached to the certificate is a list of all marketing agreements
entered into subsequent to the later of the date hereof or the most recently
delivered Reserve Report (or most recently delivered internally generated
engineering data), (F) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Reports (or such internally generated
engineering data) that are Mortgaged Properties and demonstrating the percentage
of (1) the total value of the Oil and Gas Properties and (2) the Proved Reserves
included in such Reserve Report (or such internally generated engineering data),
in each case, that the Mortgaged Properties represent, and (G) attached thereto
is a list of all persons purchasing Hydrocarbons from any Note Party as of the
date of the Reserve Report (or internally generated engineering data);

 

(p)       Title Information.

 

(i)       On or before the delivery to the Administrative Agent and the Holders
of each Reserve Report (or internally generated engineering data) required by
Section 6.1 (o), the Issuer will deliver title information in form and substance
acceptable to the Administrative Agent covering all of the Oil and Gas
Properties of each Note Party to the extent that such title information was not
previously delivered.

 

(ii)       If the Issuer has provided title information under Section 6.1(p),
the Issuer shall, within thirty (30) days of notice from the Administrative
Agent that title defects or exceptions exist, either (A) cure any such title
defects or exceptions (including defects or exceptions as to priority) that are
not permitted by Section 7.2 raised by such information, or (B) deliver title
information in form and substance acceptable to the Administrative Agent so that
the Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on all of the Oil and Gas Properties.

 

(q)       Oil and Gas Properties. Within thirty (30) days after the end of each
calendar month, with respect to Domestic Oil and Gas Properties operated by the
Issuer, or within ten (10) days of being provided the same from the operator of
any Domestic Oil and Gas Properties, with respect to Domestic Oil and Gas
Properties not operated by the Issuer, a report in detail acceptable to
Administrative Agent with respect to the Domestic Oil and Gas Properties of each
Note Party during such month:

 

- 52 -

 

 

(i)       setting forth as to each well being drilled, completed, reworked or
other similar procedures, the actual versus estimated cost breakdown (for all
activities, including dry hole and completion activities) for such well;

 

(ii)       describing by well and field the net quantities of oil, gas, natural
gas liquids, and water produced (and the quantities of water injected);

 

(iii)       describing by well and field the quantities of oil, gas and natural
gas liquids sold during such month out of production from any Note Party’s Oil
and Gas Properties and calculating the average sales prices of such oil, natural
gas, and natural gas liquids;

 

(iv)       describing of all leases acquired during the preceding fiscal quarter
indicating the date each lease was acquired;

 

(v)       specifying any leasehold operating expenses, overhead charges,
gathering costs, transportation costs, and other costs with respect to any Note
Party’s Oil and Gas Properties of the kind chargeable as direct charges or
overhead under COPAS 2005 Model Form Accounting Procedure;

 

(vi)       setting forth the amount of Taxes on each Note Party’s Oil and Gas
Properties during such month and the amount of royalties paid with respect to
such Oil and Gas Properties during such month; and

 

(vii)       attaching thereto all drill site opinions or division order opinions
prepared by or for any operator of any Domestic Oil and Gas Properties.

 

(r)       Other Information. (A) Promptly after submission to any Governmental
Authority, all material documents and information furnished to such Governmental
Authority in connection with any investigation of any Note Party (other than any
routine inquiry), (B) promptly upon receipt thereof, copies of all financial
reports submitted to any Note Party by its auditors in connection with any audit
of the books thereof and (C) such other information and data with respect to any
Note Party as from time to time may be reasonably requested by Administrative
Agent.

 

6.2       Notice of Material Events. Each Note Party will furnish to the
Administrative Agent prompt written notice (but, in any event, within three (3)
days):

 

(a)       (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to any Note Party with respect thereto;
(ii) that any Person has given any notice to any Note Party or taken any other
action with respect to any event or condition set forth in Section 9.1(b); or
(iii) of the occurrence of any event or change that has caused or could
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect, which notice shall be accompanied by a certificate of
its Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Issuer has taken, is taking and
proposes to take with respect thereto.

 

- 53 -

 

 

(b)       the filing or commencement of, or the receipt of a threat in writing
of, any action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting any Note Party not
previously disclosed in writing (including in the Schedules hereto) to the
Administrative Agent that has caused or could reasonably be expected to result
in, liability in excess of $125,000 or any material adverse development in any
action, suit, proceeding, investigation or arbitration previously disclosed to
the Administrative Agent;

 

(c)       the filing or commencement of any action, suit, proceeding, or
arbitration by or on behalf of any Note Party claiming or asserting damages in
favor of such Note Party valued in excess of $125,000;

 

(d)       the occurrence of any ERISA Event that, individually, could reasonably
be expected to result in liability of any Note Party and its Affiliates in an
aggregate amount exceeding $125,000;

 

(e)       the occurrence of any default under any Material Contract;

 

(f)       the acquisition of any asset or assets with a value in excess of
$200,000; provided, that in the case of leases, the value of such leases shall
be netted against any leases being disposed of directly in connection with such
acquisition;

 

(g)       beginning with the Fiscal Quarter ending December 31, 2012, the
Consolidated Capital Expenditures, excluding the Oil and Gas Properties that are
not Operated Oil and Gas Properties, as of the last day of any Fiscal Quarter,
taken as a whole for the previous twelve months exceeding the amount set forth
in the APOD by more than a twenty percent (20%) variance

 

(h)       any other development that results in, or could reasonably be expected
to result in, either individually or in the aggregate, a Material Adverse
Effect.

  

6.3       Separate Existence. Issuer will (a) take all necessary steps to
maintain the separate entity and records of the Note Parties, on a consolidated
basis, (b) will not commingle any assets or business functions with any other
Person (other than any Note Party), (c) maintain separate financial statements
from all other Persons (other than other Note Parties), (d) not assume or
guarantee the debts, liabilities or obligations of others (other than any Note
Party), (e) hold itself out to the public and creditors as an entity separate
from all other Persons (other than other Note Parties), (f) not commit any fraud
or misuse of the separate entity legal status or any other injustice or
unfairness, (g) not maintain its assets in such a manner that it will be costly
or difficult to segregate, ascertain or identify its individual assets from
those of its partners or Affiliates, (h) not take any action that might cause it
to become insolvent, (i) not fail to hold appropriate meetings (or act by
unanimous written consent) to authorize all appropriate actions, or fail in
authorizing such actions to observe all formalities required by the laws of the
State of Nevada, or fail to observe all formalities required by its
organizational documents and (j) not hold itself out to be responsible for the
debts of another Person (other than another Note Party).

 

6.4       Payment of Taxes and Claims. Each Note Party will pay all Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and/or that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Note Party will file or consent to the filing of
any consolidated income tax return with any Person (except that the Issuer may
file a consolidated return with its Subsidiaries).

 

- 54 -

 

 

6.5       Operation and Maintenance of Properties. Each Note Party, at its own
expense, will:

 

(a)       operate its Oil and Gas Properties and other Properties or cause such
Oil and Gas Properties and other Properties to be operated in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements of all
applicable Governmental Authorities, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all Governmental
Requirements of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom;

 

(b)       keep and maintain all Property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its Oil and Gas Properties and other Properties,
including, without limitation, all equipment, machinery and facilities; and

 

(c)       promptly pay and discharge, or make reasonable and customary efforts
to cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

 

In the event any of the Oil and Gas Properties are not operated by any Note
Party or an Affiliate of any Note Party, then the applicable Note Party shall
use its commercially reasonable best efforts to cause any third party operator
to comply with the provisions of this Section 6.5.

 

6.6       Insurance. Each Note Party will maintain or cause to be maintained,
with financially sound and reputable insurers, casualty insurance, such public
liability insurance, and third party property all risk damage insurance, in each
case, with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Note Parties as are customarily carried or
maintained under similar circumstances by Persons of established reputation of
similar size and engaged in similar businesses, in such amounts (giving effect
to self insurance which comports with the requirements of this Section 6.6 and
provided that adequate reserves therefor are maintained in accordance with
GAAP), with such deductibles, covering such risks and otherwise on such terms
and conditions as shall be customary for such Persons. Each such policy of
insurance shall (a) contain loss payable clauses or provisions in each such
insurance policy or policies that are 438BTU or equivalent endorsements in favor
of and made payable to the Administrative Agent as its interests may appear and
(b) such policies shall name the Administrative Agent and the Holders as
“additional insureds” and provide that the insurer will endeavor to give no less
than 30 days prior written notice of any cancellation to the Administrative
Agent (10 days for non-payment). Such endorsement shall be further endorsed to
show that each Note Party waives the right (and each Note Party does hereby
waive) and shall cause its insurers to waive the right to subrogate against the
Holders. Each such policy shall be primary and not excess to or contributing
with any insurance or self-insurance maintained by any Holder.

 

- 55 -

 

 

6.7       Books and Records; Inspections. Each Note Party will (a) keep adequate
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities and (b)
permit any representatives designated by the Administrative Agent or any Holder
(including employees of the Administrative Agent, any Holder or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent) to
visit and inspect any of the properties of any Note Party to inspect, copy and
take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent accountants, all upon reasonable notice and at such reasonable
times during normal business hours (so long as no Default or Event of Default
has occurred and is continuing) and as often as may reasonably be requested and
by this provision the Note Parties authorize such accountants to discuss with
the Administrative Agent and Holder and such representatives the affairs,
finances and accounts of each Note Party. The Note Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Holders certain reports pertaining to the Note Parties’ assets
for internal use by Administrative Agent and the Holders.

 

6.8       Compliance with Laws. Each Note Party will comply, and shall cause all
other Persons (including any operator), if any, on or occupying any Facilities
or any Oil and Gas Properties to comply, with the requirements of all applicable
Governmental Requirements of any Governmental Authority (including all
Environmental Laws) in all material respects.

 

6.9       Environmental.

 

(a)       Environmental Disclosure. The Issuer will deliver to Administrative
Agent and Holders:

 

(i)       as soon as practicable following receipt thereof by any Note Party,
copies of all environmental audits, investigations, analyses and reports of any
kind or character, whether prepared by personnel of any Note Party or by
independent consultants, Governmental Authorities or any other Persons, with
respect to significant environmental matters at any Facility or any Domestic Oil
and Gas Properties of any Note Party or with respect to any Environmental
Claims;

 

(ii)       promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported to any federal, state
or local Governmental Authority under any applicable Environmental Laws, (B) any
remedial action taken by any Note Party or any other Person in response to (1)
any Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims, or (2) any
Environmental Claims and (C) any Note Party’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility or
any Domestic Oil and Gas Property that could reasonably be expected to cause
such Facility or such Domestic Oil and Gas Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

 

(iii)       as soon as practicable following the sending or receipt thereof by
any Note Party or any operator, a copy of any and all written communications
with respect to (A)any Environmental Claims, (B) any Release required to be
reported to any federal, state or local Governmental Authority, and (C) any
request for information from any Governmental Authority that suggests such
agency is investigating whether any Note Party may be potentially responsible
for any Hazardous Materials Activity; and

 

(iv)       prompt written notice describing in reasonable detail (A) any
proposed acquisition of stock, assets, or property by any Note Party that could
reasonably be expected to (1) expose any Note Party to, or result in,
Environmental Claims or (2) affect the ability of any Note Party to maintain in
full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (B) any proposed
action to be taken by any Note Party to modify current operations in a manner
that could reasonably be expected to subject any Note Party to any additional
material obligations or requirements under any Environmental Laws.

 

- 56 -

 

 

(b)       Hazardous Materials Activities, Etc. Each Note Party shall promptly
take, and shall use commercially reasonable efforts to cause each operator
promptly to take, any and all actions reasonably necessary to (i) cure any
violation of applicable Environmental Laws by such Person, and (ii) make an
appropriate response to any Environmental Claim against such Person and
discharge any obligations it may have to any Person thereunder.

 

(c)       Right of Access and Inspection. With respect to any event described in
Section 6.9(a) or if an Event of Default has occurred and is continuing:

 

(i)       the Administrative Agent and its representatives shall have the right,
but not the obligation or duty, upon reasonable notice to enter the applicable
Domestic Oil and Gas Properties at reasonable times for the purposes of
observing the applicable Domestic Oil and Gas Properties. Such access shall
include, at the reasonable request of Administrative Agent, access to relevant
documents and employees of each Note Party and to their outside representatives,
to the extent necessary to obtain necessary information related to the event at
issue. If an Event of Default has occurred and is continuing, the Note Parties
shall conduct such tests and investigations on the Domestic Oil and Gas
Properties of the affected Note Party or relevant portion thereof, as reasonably
requested by Administrative Agent, including the preparation of a Phase I Report
or such other sampling or analysis as determined to be necessary under the
circumstances by a qualified environmental engineer or consultant. If an Event
of Default has occurred and is continuing, and if a Note Party does not
undertake such tests and investigations in a reasonably timely manner following
the request of the Administrative Agent, the Administrative Agent may hire an
independent engineer, at the Note Parties’ expense, to conduct such tests and
investigations. The Administrative Agent will make all reasonable efforts to
conduct any such tests and investigations so as to avoid interfering with the
operation of the Domestic Oil and Gas Properties.

 

(ii)       any observations, tests or investigations of the Domestic Oil and Gas
Properties by or on behalf of the Administrative Agent shall be solely for the
purpose of protecting the Holders’ interests and rights under the Note
Documents. The exercise or non-exercise of the Administrative Agent’s rights
under this Subsection (c) shall not constitute a waiver of any Default or Event
of Default of any Note Party or impose any liability on the Administrative Agent
or any of the Holders. In no event will any observation, test or investigation
by or on behalf of the Administrative Agent be a representation that Hazardous
Materials are or are not present in, on or under any of the Domestic Oil and Gas
Properties, or that there has been or will be compliance with any Environmental
Law and the Administrative Agent shall not be deemed to have made any
representation or warranty to any party regarding the truth, accuracy or
completeness of any report or findings with regard thereto. Neither any Note
Party nor any other Person is entitled to rely on any observation, test or
investigation by or on behalf of the Administrative Agent. The Administrative
Agent and the Holders owe no duty of care to protect any Note Party or any other
Person against, or to inform any Note Party or any other Person of, any
Hazardous Materials or any other adverse condition affecting any of the
Facilities or any other Domestic Oil and Gas Properties. The Administrative
Agent may, in its sole discretion, disclose to the applicable Note Party, or to
any other Person if so required by law, any report or findings made as a result
of, or in connection with, its observations, tests or investigations. If a
request is made of the Administrative Agent to disclose any such report or
finding to any third party, then the Administrative Agent shall endeavor to give
the applicable Note Party prior notice of such disclosure and afford such Note
Party the opportunity to object or defend against such disclosure at its own and
sole cost; provided, that the failure of Administrative Agent to give any such
notice or afford such Note Party the opportunity to object or defend against
such disclosure shall not result in any liability to the Administrative Agent.
Each Note Party acknowledges that it may be obligated to notify relevant
Governmental Authorities regarding the results of any observation, test or
investigation disclosed to such Note Party, and that such reporting requirements
are site and fact-specific and are to be evaluated by such Note Party without
advice or assistance from Administrative Agent.

 

- 57 -

 

 

6.10       Subsidiaries.

 

(a)       In the event that any Person becomes a Subsidiary of any Note Party,
whether directly or indirectly, such Note Party shall (i) concurrently with such
Person becoming a Subsidiary (ii) pledge to the Administrative Agent all of the
Capital Stock of such Subsidiary (including, without limitation, delivering
original stock certificates, if any, evidencing the Capital Stock of such
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof) and (iii)
cause such Subsidiary to become a Guarantor of the Obligations under the
Guarantee and Collateral Agreement by executing and delivering to Administrative
Agent and Administrative Agent a joinder to the Guarantee and Collateral
Agreement, and (iv) take all such actions and execute and deliver, or cause to
be executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b), 3.1(c),
3.1(f), 3.1(g), 3.1(k), 3.1(m), 3.1(p) and 3.1(s).

 

(b)       Any Subsidiary of the Issuer must be a wholly-owned Subsidiary.

 

6.11       Further Assurances.

 

(a)       At any time or from time to time upon the request of the
Administrative Agent, each Note Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may request in order to effect fully the purposes of
the Note Documents, including providing Holders with any information requested
pursuant to Section 11.21. In furtherance and not in limitation of the
foregoing, each Note Party shall take such actions as the Administrative Agent
may request from time to time to ensure that the Obligations are guaranteed by
the Guarantors and are secured by all of the assets of the Note Parties and all
of the outstanding Capital Stock of the Note Parties (other than the Issuer).

 

(b)       Each Note Party hereby authorizes the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or part of the Property of any Note Party without the signature of such
Note Party where permitted by law, including any financing or continuation
statement, or amendment thereto, with “all assets” in the collateral
description. A carbon, photographic or other reproduction of the Collateral
Documents or any financing statement covering any Property of any Note Party or
any part thereof shall be sufficient as a financing statement where permitted by
law.

 

6.12       Use of Proceeds. The proceeds of the Notes will be used only in the
manner and for the purposes set forth in Section 2.4 or in the applicable Note
Purchase Notice.

 

- 58 -

 

 

6.13       Additional Oil and Gas Properties; Other Collateral. In the event
that any Note Party acquires any Domestic Oil and Gas Property after the Closing
Date or any real property owned or leased on the Closing Date becomes Domestic
Oil and Gas Property and such interest has not otherwise been made subject to
the Lien of the Collateral Documents in favor of the Administrative Agent for
the benefit of the Holders, then such Note Party, contemporaneously with
acquiring such Oil and Gas Property, or promptly after any real property owned
or leased on the Closing Date becomes an Oil and Gas Property (a) must take all
such actions and execute and deliver, or cause to be executed and delivered, all
such mortgages, documents, instruments, agreements, opinions and certificates
similar to those described in Sections 3.1(f)(i) and(1) with respect to each
such Property that the Administrative Agent shall request to create in favor of
the Administrative Agent, for the benefit of the Holders, a valid and, subject
to any filing and/or recording referred to herein, perfected First Priority
security interest in such Property (subject only to Liens permitted by Sections
7.2(a)) such that, at all times the Administrative Agent will have a mortgage
lien on all of the Domestic Oil and Gas Properties of the Note Parties and (b)
deliver to the Administrative Agent any title information described in Section
6.1(p). Each Note Party will at all times cause all personal property of such
Note Party, whether now owned or hereafter acquired, to be subject to a Lien in
favor of the Administrative Agent pursuant to the Collateral Documents. All of
the issued and outstanding Capital Stock of each Note Party shall at all times
be pledged to the Administrative Agent pursuant to the Collateral Documents.

 

6.14       Non-Voting Representative. The Administrative Agent may in its
discretion from time to time designate an employee or advisor to act as its
non-voting representative to attend meetings of the board of managers or board
of directors (or other similar managing body) of any Note Party. Each Note Party
will, (a) give timely advance notice to such representative of all meetings of
the managing body of such Note Party and all proposals to such body for action
without a board meeting, (b) allow such representative to attend all such
meetings, and (c) subject to the provisions of Section 11.18 and any materials
withheld based on a conflict of interest that the managing body of such Note
Party believes in good faith exists between such Note Party and the
Administrative Agent with respect to matters addressed by the materials in
question, provide such representative with copies of all written materials
distributed to such directors or managers (or similar body) in connection with
such meetings or proposals for action without a meeting, including, upon request
of such representative, all minutes of previous actions and proceedings;
provided that, such observers shall not be entitled to participate in
discussions or receive materials directly relating to the Note Purchase
Agreement or the other Note Documents or any refinancing thereof. In the event
the Administrative Agent fails to designate a non-voting representative to
attend meetings pursuant to this Section 6.14, each Note Party will send
materials that would otherwise be provided under this Section 6.14 to the
Administrative Address in compliance with Section 11.1 

 

6.15       APOD.

 

(a)       Each Note Party will develop its Oil and Gas Properties and make
Consolidated Capital Expenditures on its Oil and Gas Properties strictly in
accordance with the APOD or as otherwise permitted pursuant to an Approval
Letter.

 

(b)       If the Issuer desires to make any change to the APOD or is required to
update the APOD pursuant to the terms hereof, it shall submit a revised APOD,
along with a written narrative describing such changes and an APOD Certificate,
to the Administrative Agent for its review, but in any case the Issuer shall
submit an APOD no less than once yearly. Any revised plan submitted to the
Administrative Agent shall not be considered the current APOD until such time as
the Administrative Agent shall have consented to such revised plan in its sole
discretion and no Note Party shall be permitted to spend funds in furtherance of
such draft APOD. The Administrative Agent shall have no obligation to consent to
any APOD.

 

6.16       Title Information. Prior to a well being drilled on any Note Party’s
Oil and Gas Property utilizing proceeds of Notes purchased hereunder, which is
not otherwise the subject of a title opinion previously delivered to
Administrative Agent, in addition to (or as a supplement to) any title
information delivered pursuant to Section 6.1(p), the Issuer will provide the
Administrative Agent with title information with respect to such Oil and Gas
Property reasonably acceptable to the Administrative Agent.

 

- 59 -

 

 

6.17       Marketing of Production. All Hydrocarbons produced from the Oil and
Gas Properties of any Note Party shall be marketed on an arms-length basis to
one of more Persons that are not Affiliates of a Note Party in accordance with
the terms and conditions set forth in Section 4.29. Each agreement for the
purchase and sale of Hydrocarbons from any Note Party’s Oil and Gas Properties
will be in the name of such Note Party.

 

6.18       Notices; Attorney-in-fact; Deposits. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
right to send Letters-in-Lieu of division orders to all Persons that owe or are
expected to owe Cash Receipts to any Note Party. Each Note Party hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact (such
appointment being coupled with an interest) for sending the notices referred to
above. With respect to Cash Receipts received directly by a Note Party, such
Note Party shall within two Business Days deposit, or cause to be deposited, all
such amounts in the Operating Account. If any Note Party has knowledge that any
Person is in receipt of Cash Receipts that would otherwise be properly deposited
in the Operating Account, such Note Party shall promptly notify such Person and
the Administrative Agent in writing of such circumstance and shall direct such
Person to deposit, or cause to be deposited, all such amounts in the Operating
Account.

 

6.19       Swap Agreements. The Issuer will maintain in full force and effect
the Swap Agreements entered into on the Closing Date pursuant to Section 3.1(i).
Beginning on the Closing Date and continuing thereafter as of the end of each
succeeding calendar month, Issuer will maintain in full force and effect Swap
Agreements, hedging in the aggregate notional volumes of eighty percent (80%) of
the reasonably anticipated projected production from Proved Developed Producing
Domestic Oil and Gas Properties for each month for a two-year period for each of
crude oil and natural gas, calculated separately from the last day of each such
month.

 

6.20       Swap Intercreditor Agreement. On or prior to the date that is 90 days
subsequent to the Closing Date, the Issuer, the Administrative Agent and a
counterparty to a Swap Agreement acceptable to the Administrative Agent shall
have executed a Swap Intercreditor Agreement, in form and substance satisfactory
to the Administrative Agent.

 

SECTION 7.

NEGATIVE COVENANTS

 

Each Note Party covenants and agrees that, until payment in full of all
Obligations, such Note Party shall perform all covenants in this Section 7.

 

7.1       Indebtedness. No Note Party shall directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

 

(a)       the Obligations;

 

(b)       Swap Agreements permitted under Section 3.1(i) and Section 6.19;

 

(c)       Indebtedness in the form of obligations for the deferred purchase
price of property or services incurred in the ordinary course of business which
are not yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

 

- 60 -

 

 

(d)       Indebtedness owing in connection with the financing of insurance
premiums in the ordinary course of business;

 

(e)       Indebtedness consisting of sureties or bonds provided to any
Governmental Authority or other Person and assuring payment of contingent
liabilities of any Note Party in connection with the operation of the Oil and
Gas Properties, including with respect to plugging, facility removal and
abandonment of its Oil and Gas Properties;

 

(f)       Indebtedness owning in connection with the Boothbay Note; and

 

(g)       other Indebtedness approved by the Administrative Agent pursuant to an
Approval Letter.

 

7.2       Liens. No Note Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts receivable
and any Capital Stock) of any Note Party, whether now owned or hereafter
acquired, or any income or profits therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income or profits under
the UCC of any State or under any similar recording or notice statute, except
(collectively, “Permitted Liens”):

 

(a)       Permitted Encumbrances;

 

(b)       Liens in favor of Administrative Agent or Collateral Agent for the
benefit of the Secured Parties granted pursuant to any Note Document;

 

(c)       Liens securing Indebtedness permitted by Section 7.1(f) (to the extent
the applicable Approval Letter permits such Indebtedness to be secured);

 

(d)       Liens securing the Boothbay Note granted pursuant to that certain
Mortgage, Assignment, Security Agreement, Fixture Filing and Financing Statement
dated April 17, 2012 from Issuer as Mortgagor to Boothbay Royalty Co. as
Mortgagee as such instrument was recorded with the county clerk’s office of
Logan County, Oklahoma on April 18, 2012 and recorded on Book 2312, Page 87 in
the Logan County, Oklahoma records;

 

(e)       Until the date that is the earlier of (A) the date a Swap
Intercreditor Agreement is entered into and (B) 90 days subsequent to the
Closing Date, Liens pursuant to that certain ISDA Master Agreement dated April
13, 2012 between the BP Energy Company and the Issuer. 

 

7.3       No Further Negative Pledges. Except with respect to restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business consistent with past practice (provided that
such restrictions are limited to the property or assets secured by such Liens or
the property or assets subject to such leases, licenses or similar agreements,
as the case may be) no Note Party shall permit to exist or enter into any
agreement prohibiting the creation or assumption of any Lien in favor of the
Administrative Agent for the benefit of the Secured Parties upon any of its
properties or assets, whether now owned or hereafter acquired.

 

- 61 -

 

 

7.4       Restricted Junior Payments. The Issuer shall not, nor shall it permit
any of its Subsidiaries through any manner or means or through any other Person
to, directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that, (a) each Subsidiary of the Issuer may make Restricted
Junior Payments to the holders of its Capital Stock, (b) Restricted Junior
Payments made pursuant to the Boothbay Note as more fully described in Schedule
4.11 hereto, and (b) subject to the terms of a Swap Intercreditor Agreement, the
Issuer may make payments in respect of Swap Agreements permitted by the terms of
this Agreement, to the counterparties thereof.

 

7.5       Restrictions on Subsidiary Distributions. No Note Party shall create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to (a)
pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by any Note Party, (b) repay or prepay any Indebtedness owed
by such Subsidiary to any Note Party or any other Subsidiary of any Note Party,
(c) make loans or advances to any Note Party or (d) transfer any of its property
or assets to any Note Party, except as required by law.

 

7.6       Investments. No Note Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, except:

 

(a)       Investments in Cash and Cash Equivalents; and

 

(b)       equity Investments owned as of the Closing Date in any other Note
Party; and

 

(c)       expenditures on Capital Leases in an aggregate amount for all Note
Parties up to the amount set forth for such expenditures on the relevant APOD;
and

 

(d)       acquisitions and other Investments made pursuant to the express terms
of the APOD or otherwise approved by the Administrative Agent in an Approval
Letter; and

 

(e)       trade and customer accounts receivable which are for goods furnished
or services rendered in the ordinary course of business and are payable in
accordance with customary trade terms; and

 

(f)       creation of any additional Subsidiaries of any Note Party in
compliance with Section 6.10.

 

7.7       Financial Covenants.

 

(a)       Interest Coverage Ratio. Beginning with the Fiscal Quarter ending
March 31, 2013, the Issuer shall not permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter set forth below to be less than the ratio set
forth below opposite such Fiscal Quarter.

 

Each Fiscal Quarter Ending on the Following Dates   Interest Coverage Ratio
December 31, 2012   4.00 to 1.00       March 31, 2013   4.50 to 1.00       June
30, 2013   5.00 to 1.00       September 30, 2013   5.25 to 1.00       December
31, 2013 and each fiscal quarter thereafter   5.50 to 1.00

 

- 62 -

 

 

(b)       Minimum Production. Beginning with the Fiscal Quarter ending December
31, 2012, the Issuer shall not permit the net sales volume of oil from the Oil
and Gas Properties for the Fiscal Quarter set forth below to be less than the
amount for such period as set forth opposite such Fiscal Quarter below. For the
purposes of this Section 7.7(b), every 6MCF of gas shall be converted into 1Bbls
of oil. The Issuer will provide the Administrative Agent with evidence that the
preceding is being satisfied within thirty (30) days after the end of each
quarter.

 

Each Fiscal Quarter Ending on the Following Dates   Minimum Production in MBbls
of Oil Per Fiscal Quarter December 31, 2012   40       March 31, 2013   50      
June 30, 2013   60       September 30, 2013   70       December 31, 2013   80  
    March 31, 2014 and each fiscal quarter thereafter   90

 

(c)       Asset Coverage Ratio. Beginning with the Fiscal Quarter ending
December 31, 2012, the Issuer shall not permit the Asset Coverage Ratio, as of
the last day of any Fiscal Quarter set forth below, to exceed the ratio set
forth below opposite such Fiscal Quarter.

 

Each Fiscal Quarter Ending on the Following Dates   Asset Coverage Ratio
December 31, 2012   1.00 to 1.00       March 31, 2013   1.25 to 1.00       June
30, 2013   1.50 to 1.00       September 30, 2013   1.75 to 1.00       December
31, 2013 and each fiscal quarter thereafter   2.00 to 1.00

 

(d)       [Reserved].

 

(e)       General and Administrative Costs. The issuer will not permit Excess
General and Administrative Costs of the Note Parties to exceed $75,000 per
Fiscal Quarter.

 

- 63 -

 

 

7.8       Fundamental Changes; Disposition of Assets; Acquisitions. No Note
Party shall,

 

(a)       enter into any transaction of merger or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), other
than (i) the merger of any Note Party or any Subsidiary of a Note Party with and
into any Note Party or another Subsidiary of any Note Party (except that, with
respect to any such merger or consolidation involving the Issuer, the Issuer
must be the surviving entity) and (ii) the merger of any other Person with any
Note Party; provided that such Note Party shall be the continuing or surviving
entity; or

 

(b)       convey, sell, farm-out, lease or sub lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of (including through the sale of a
production payment or overriding royalty interest), in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except: (i) sales of
Hydrocarbons in the ordinary course of business, (ii) disposals of obsolete,
worn out, depleted or uneconomic property, (iii) assignments, sales or
dispositions of Oil and Gas Properties made pursuant to the Participation
Agreement, or (iv) provided no Default or Event of Default has occurred and is
continuing, assignments, sales or dispositions of any Oil and Gas Properties
other than Subject Oil and Gas Properties; or

 

(c)       acquire by purchase or otherwise (other than purchases or other
acquisitions of inventory, materials and equipment and capital expenditures
permitted hereunder in the ordinary course of business consistent with past
practice) the business, property (including Oil and Gas Properties) or fixed
assets of, or Capital Stock or other evidence of beneficial ownership of, any
Person or any division or line of business or other business unit of any Person,
or make any commitment or incur any obligation to enter into any such
transaction, except Investments made in accordance with Section 7.6 or in
connection with the APOD or an Approval Letter.

 

7.9       Limitation on Leases. No Note Party will create, incur, assume or
suffer to exist any obligation for the payment or rent or hire of Property of
any kind whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by all Note Parties pursuant to such
leases or lease agreements, including, without limitation, any residual payments
at the end of any lease, to exceed $100,000 in any period of twelve (12)
consecutive calendar months during the life of such leases without the approval
of the Administrative Agent.

 

7.10       Sales and Lease Backs. No Note Party shall directly or indirectly,
become or remain liable as lessee or as a guarantor or other surety with respect
to any lease of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Note Party (a) has sold or transferred
or is to sell or to transfer to any other Person (other than the Issuer or any
of its Subsidiaries) or (b) intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by such Note
Party to any Person (other than the Issuer or any of its Subsidiaries) in
connection with such lease.

 

7.11       Transactions with Shareholders, Affiliates and Other Persons. No Note
Party shall directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any Property or
the rendering of any service) with any Affiliate of any Note Party or any of
their respective officers, members, managers, directors, Capital Stock holders,
partners, parents, other interest holders or any family members of any of the
foregoing, on terms that are less favorable to such Note Party, than those that
might be obtained at the time from a Person who is an unrelated third party, and
no Note Party will suffer to exist any arrangement or understanding, regardless
of whether such arrangement has been formalized, whereby services or the sale of
any Property are provided to an Affiliate of any Note Party or to any family
member of any Capital Stock holder or employee of any Note Party on terms more
favorable than that provided to the Issuer for similar services; provided, the
foregoing restriction shall not apply to any transaction between the Issuer and
any Subsidiary that is a Guarantor; provided further, the foregoing restriction
shall not apply to any assignment, sale or disposition made pursuant to the
Participation Agreement. Upon request by the Administrative Agent, such Note
Party shall demonstrate that the applicable transaction is on terms consistent
with those that might be obtained at the time from a Person who is an unrelated
third party. Notwithstanding the foregoing, any transaction (or series of
related transactions) between a Note Party and any Affiliate with respect to any
contract or agreement requiring payments to be made (or assets delivered) or
providing for payments to be received (or assets received), in each case in
excess of $100,000 individually or, if in a series of related transactions, in
the aggregate, shall require the prior written consent of the Administrative
Agent in its sole discretion.

 

- 64 -

 

 

7.12       Conduct of Business. From and after the Closing Date, no Note Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses contemplated by the current APOD or engaged in by such
Note Party on the Closing Date as presently conducted and all activities and
operations incidental thereto, including all general and administrative
activities, and the leasing, operation or ownership of any office buildings or
other real property related to such business.

 

7.13       Amendments or Waivers of Material Contracts. No Note Party shall
agree to any material amendment, restatement, supplement or other modification
to, or waiver of, any Material Contract after the Closing Date, in each case in
a manner adverse to the Holders, without obtaining the prior written consent of
the Administrative Agent to such amendment, restatement, supplement or other
modification or waiver, which consent shall not be unreasonably withheld,
delayed or conditioned.

 

7.14       Fiscal Year. No Note Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

 

7.15       Deposit Accounts. No Note Party shall establish or maintain a Deposit
Account or Securities Account other than the (i) the Boothbay Account and (ii)
Deposit Accounts or Securities Accounts covered by a Control Agreement listed in
Schedule 7.15, including, without limitation, the Operating Account, without
executing and delivering to the Administrative Agent a Control Agreement
covering the applicable Deposit Account or Securities Account. No Note Party
will deposit Collateral (including the proceeds thereof), Cash Receipts or the
proceeds of Notes in a Deposit Account or Securities Account that is not subject
to a Control Agreement except with respect to deposits made into the Boothbay
Account as set forth and described in that certain Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement dated April 17, 2012
from Issuer as Mortgagor to Boothbay Royalty Co. as Mortgagee as such instrument
was recorded with the county clerk’s office of Logan County, Oklahoma on April
18, 2012 and recorded on Book 2312, Page 87 in the Logan County, Oklahoma
records.

 

7.16       Amendments to Organizational Agreements. No Note Party shall
materially amend or permit any material amendments to any Note Party’s
Organizational Documents in each case in a manner adverse to the Holders without
the prior written consent of the Administrative Agent, which consent shall not
be unreasonably withheld, delayed or conditioned.

 

7.17       Sale or Discount of Receivables. Except for receivables obtained by
any Note Party out of the ordinary course of business or the settlement of joint
interest billing accounts in the ordinary course of business consistent with
past practice or discounts granted to settle collection of accounts receivable
or the sale of defaulted accounts arising in the ordinary course of business
consistent with past practice in connection with the compromise or collection
thereof and not in connection with any financing transaction, no Note Party will
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

 

- 65 -

 

 

7.18       Gas Imbalances, Take-or-Pay or Other Prepayments. No Note Party will
allow (a) material prepayments (including payments for gas not taken pursuant to
“take or pay” or other similar arrangements) for any Hydrocarbons produced or to
be produced from any Oil and Gas Property after the date hereof or (b) any “take
or pay”, gas imbalances (in excess of 10,000 mcf of gas (on an mcf equivalent
basis) in the aggregate) or other similar arrangement that would require the
Note Parties to deliver Hydrocarbons at some future time without receiving full
payment therefore at the time of delivery.

 

7.19       Swap Agreements. The Issuer will not, and will not permit any
Subsidiary to, enter into any Swap Agreements with any Person other than Swap
Agreements in respect of commodities (i) subject to a Swap Intercreditor
Agreement (unless otherwise approved in writing by the Administrative Agent) and
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed 80% of the reasonably anticipated projected
production from Proved Developed Producing Domestic Oil and Gas Properties for
each month during the period during which such Swap Agreement is in effect for
each of crude oil, natural gas liquids and natural gas, calculated separately.
In no event shall any Swap Agreement contain any requirement, agreement or
covenant for the Issuer or any Subsidiary to post collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures, other
than a requirement that such Swap Agreement be subject to a Swap Intercreditor
Agreement.

 

SECTION 8.

OPERATING ACCOUNT; CAPITAL RESERVE ACCOUNT

 

8.1       Operating Account. The Issuer shall maintain at the Issuer’s expense
an interest-bearing account (the “Operating Account”) in the name of the Issuer
with a bank (“Operating Account Bank”) selected by the Issuer and reasonably
acceptable to the Administrative Agent, which has entered into a Control
Agreement specifying that the Operating Account Bank shall comply with all
instructions it receives from the Administrative Agent with respect to the
Operating Account without further consent from the Issuer. All Cash Receipts to
be received by the Issuer or any Note Party shall be deposited in the Operating
Account, and the Issuer shall direct (and hereby agrees to direct) each payor of
any Cash Receipts now and in the future to make payment to such Operating
Account. The Issuer hereby irrevocably appoints the Administrative Agent as its
attorney-in-fact (and such appointment shall be deemed to be coupled with an
interest so long as any Notes remain outstanding) to address any Direction
Letter or Letter-in-Lieu of division order executed by the Issuer it may hold
and deliver or have delivered any such letter to any Person purchasing
Hydrocarbons from the Note Party’s Oil and Gas Properties that is not then
directing payment for such Hydrocarbons to the Operating Account. Not later than
ten (10) Business Days after the Closing Date, the Issuer shall send Direction
Letters to all existing purchasers (and within ten (10) Business Days after
entering into an agreement with any new purchaser, to such new purchaser) of
Hydrocarbons produced from the Oil and Gas Properties of the Note Parties,
directing them to forward all amounts payable to the Note Parties directly to
the Operating Account at the mailing address of the Operating Account Bank.
Notwithstanding the foregoing, each such Control Agreement shall permit the
Issuer and its Note Parties, as applicable, to withdraw from the Operating
Account any amounts contained therein so long as the Administrative Agent has
not sent the depository bank party to such Control Agreement a notice indicating
the existence of an Event of Default. Except as deposited into the Capital
Reserve Account pursuant to Section 8.2, proceeds of Notes shall be deposited
into the Operating Account along with any other amount to be directed to such
account pursuant to Section 2.

 

- 66 -

 

 

8.2       Capital Reserve Account.

 

(a)       The Issuer shall maintain at the Issuer’s expense an interest-bearing
account (the “Capital Reserve Account”), with a minimum balance equal to the
Current Reserve, which account shall be under the Administrative Agent’s
exclusive control with a bank (“Capital Reserve Bank”) to be selected by the
Administrative Agent which has entered into a Control Agreement specifying that
the Capital Reserve Bank shall comply with all instructions it receives from the
Administrative Agent with respect to the Capital Reserve Account without further
consent from the Issuer. To the extent the balance in the Capital Reserve
Account is in an amount that is less than the Current Reserve, proceeds of Notes
shall be deposited into the Capital Reserve Account along with any other amount
to be directed to such account pursuant to Section 2.

 

(b)       The funds deposited in the Capital Reserve Account, together with all
interest thereon, shall be available on each Interest Payment Date to fund
accrued but unpaid cash interest on the Notes, whether by transfer to the
Operating Account or direct debit by the Administrative Agent, to the extent
funds on deposit in the Operating Account are insufficient to pay such amounts
in full. If the Administrative Agent applies amounts in the Capital Reserve
Account (which prior to the occurrence of an Event of Default, it may only do to
pay interest owing on an Interest Payment Date), the Issuer shall deposit
additional amounts into the Capital Reserve Account within 30 days of the date
such debit occurs to the extent necessary to replenish the Current Reserve.

 

SECTION 9.

EVENTS OF DEFAULT

 

9.1       Events of Default. If any one or more of the following conditions or
events shall occur:

 

(a)       Failure to Make Payments When Due. Failure by the Issuer to pay (i)
when due the principal or premium, if any, on any Note whether at stated
maturity, by acceleration or otherwise; (ii) when due any installment of
principal of any Note, by mandatory prepayment or otherwise; or (iii) when due
any interest on any Note or any fee or any other amount due under any Note
Document; and such failure shall continue unremedied for a period of three (3)
Business Days; or

 

(b)       Default in Other Agreements. (i) Failure of any Note Party to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 7.1(a)) in an amount individually or in the aggregate of $125,000 or
more, in each case beyond the grace period, if any, provided therefore; (ii) any
“Event of Default”, “Termination Event”, or “Additional Termination Event”
occurs (as each such term is defined in any Swap Intercreditor Agreement) or
(iii) breach or default by any Note Party with respect to any other material
term of (A) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) or to require the prepayment, redemption,
repurchase or defeasance of, or to cause any Note Party to make any offer to
prepay, redeem, repurchase or defease such Indebtedness, prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

 

(c)       Breach of Certain Covenants. Failure of any Note Party to perform or
comply with any term or condition contained in Sections 2.4, 6.1, 6.2, 6.6, 6.8,
6.12, or 6.20 or the material failure of any Note Party to perform or comply
with any material term or condition contained in Section 7; or

 

(d)       Breach of Representations, etc. Any representation, warranty, or
certification made or deemed made by any Note Party in any Note Document, any
Related Agreement or in any certificate at any time given by any Note Party in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect as of the date made or deemed made; or

 

- 67 -

 

 

(e)       Other Defaults Under Note Documents. Any Note Party shall default in
any material respect in the performance of or compliance with any term contained
herein or any of the other Note Documents, other than any such term referred to
in any other Section of this Section 9.1, and such default shall not have been
remedied or waived within thirty (30) days after the earlier of the knowledge of
any Authorized Officer of any Note Party of such breach or failure and the date
notice thereof is given to the Issuer by the Administrative Agent or any Holder;
or

 

(f)       Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Note Party in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against any Note Party under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over any Note Party, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Note Party for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of any Note Party, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

 

(g)       Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Note Party
shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or any Note
Party shall make any assignment for the benefit of creditors; or (ii) any Note
Party shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of any Note Party (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 9.1(f); or

 

(h)       Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving (i) an amount individually or in the
aggregate in excess of $125,000 (to the extent not fully covered by insurance
(less any deductible) as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against any Note Party or
any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days (or in any event later
than the date that enforcement proceedings shall have been commenced by any
creditor upon such judgment order or five (5) days prior to the date of any
proposed sale thereunder); or

 

(i)       Dissolution. Any order, judgment or decree shall be entered against
any Note Party decreeing the dissolution or split up of such Note Party and such
order shall remain undischarged or unstayed for a period in excess of sixty (60)
days; or

 

- 68 -

 

 

(j)       Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability of Issuer, any its Subsidiaries or any of their
respective ERISA Affiliates in excess of $125,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest on any Collateral under
Section 430(k) or 436(f) of the Internal Revenue Code or under ERISA; or

 

(k)       Change of Control. A Change of Control shall occur; or

 

(l)       Collateral Documents and Other Note Documents. At any time after the
execution and delivery thereof, (i) any Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or the Administrative
Agent shall not have or shall cease to have, or it shall be asserted in writing
by any Note Party not to have, a valid and perfected First Priority Lien in any
Collateral purported to be covered by the Collateral Documents, in each case for
any reason other than the failure of Administrative Agent to take any action
within its control, or (iii) any Note Party shall contest in writing the
validity or enforceability of any Note Document or any Lien on the Collateral or
any purported Collateral in favor of the Administrative Agent or deny in writing
that it has any further liability under any Note Document to which it is a
party.

 

9.2       Remedies. (a) Upon the occurrence of any Event of Default described in
Section 9.1(f) or 9.1(g), automatically, and (b) upon the occurrence of any
other Event of Default, upon notice to the Issuer to such effect by
Administrative Agent, Administrative Agent, on behalf of the Requisite Holders,
may and shall have the right to take any of the following actions (i) terminate
all commitments; (ii) declare to be immediately due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Note Party the Obligations; (iii)
enforce any and all Liens and security interests created pursuant to Collateral
Documents and (iv) complete the Letters-in-Lieu and deliver same.

 

SECTION 10.

ADMINISTRATIVE AGENT

 

10.1       Appointment of Administrative Agent. Apollo is hereby appointed
Administrative Agent hereunder and under the other Note Documents and each
Holder hereby authorizes Apollo, in such capacity, to act as its agent
(including as Collateral Agent) in accordance with the terms hereof and the
other Note Documents. The Administrative Agent hereby agrees to act upon the
express conditions contained herein and the other Note Documents, as applicable.
The provisions of this Section 10.1 are solely for the benefit of the
Administrative Agent and the Holders and no Note Party shall have any rights as
a primary or third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as an agent of the Holders and does not assume and shall not be
deemed to have assumed any obligation towards or relationship of agency or trust
with or for any Note Party or any Affiliate thereof.

 

10.2       Powers and Duties. Each Holder irrevocably authorizes the
Administrative Agent to take such action on such Holder’s behalf and to exercise
such powers, rights and remedies and perform such duties hereunder and under the
other Note Documents as are specifically delegated or granted to the
Administrative Agent by the terms hereof and thereof, together with such
actions, powers, rights and remedies as are reasonably incidental thereto. The
Administrative Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Note Documents. The Administrative
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. The Administrative Agent shall not have or
be deemed to have, by reason hereof or any of the other Note Documents, a
fiduciary relationship in respect of any Holder; and nothing herein or any of
the other Note Documents, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
hereof or any of the other Note Documents except as expressly set forth herein
or therein.

 

- 69 -

 

 

10.3       General Immunity.

 

(a)       No Responsibility for Certain Matters. The Administrative Agent shall
not be responsible to any Holder for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Note
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to Holders or by or on behalf of
any Note Party to the Administrative Agent or any Holder in connection with the
Note Documents and the transactions contemplated thereby or for the financial
condition or business affairs of any Note Party or any other Person liable for
the payment of any Obligations, nor shall the Administrative Agent be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained in any of the Note
Documents or as to the use of the proceeds of the Notes or as to the existence
or possible existence of any Event of Default or Default or to make any
disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Notes or the component
amounts thereof.

 

(b)       Exculpatory Provisions. Subject to clause (b)(ii) herefof further
limiting the liability of the Administrative Agent, neither the Administrative
Agent nor any of its officers, partners, directors, employees or agents shall be
liable to Holders for any action taken or omitted by the Administrative Agent
under or in connection with any of the Note Documents except to the extent
caused by the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, nonappealable order.
The Administrative Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Note Documents or from the exercise of any power, discretion
or authority vested in it hereunder or thereunder unless and until the
Administrative Agent shall have received instructions in respect thereof from
Requisite Holders (or such other Holders as may be required to give such
instructions under Section 11.5) or in accordance with the applicable Collateral
Document, and, upon receipt of such instructions from Requisite Holders (or such
other Holders, as the case may be), or in accordance with the other applicable
Collateral Document, as the case may be, the Administrative Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) the Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication, instrument or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected and free from liability in
relying on opinions and judgments of attorneys (who may be attorneys for the
Note Parties), accountants, experts and other professional advisors selected by
it; and (ii) no Holder shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Note Documents
in accordance with the instructions of Requisite Holders (or such other Holders
as may be required to give such instructions under Section 11.5) or in
accordance with the applicable Collateral Document.

 

- 70 -

 

 

(c)       Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to Events of Default in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Holders, unless the Administrative Agent shall have received written notice from
a Holder or the Issuer referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Holders of its receipt of any such notice,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Holders.

 

10.4       Administrative Agent Entitled to Act as Holder. The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Holder hereunder. With respect to its participation in
the Notes, the Administrative Agent shall have the same rights and powers
hereunder as any other Holder and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term
“Holder” shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory or other
business with any Note Party or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Note Party or any of their respective Affiliates for
services in connection herewith and otherwise without having to account for the
same to Holders.

 

10.5       Holders’ Representations, Warranties and Acknowledgment.

 

(a)       Each Holder represents and warrants to the Administrative Agent that
it has made its own independent investigation of the financial condition and
affairs of each Note Party, without reliance upon the Administrative Agent or
any other Holder and based on such documents and information as it has deemed
appropriate, in connection with Note Purchases hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of each
Note Party. The Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of the Holders or to provide any Holder with any credit
or other information with respect thereto, whether coming into its possession
before the purchase of the Notes or at any time or times thereafter, and the
Administrative Agent shall not have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Holders.

 

(b)       Each Holder, by delivering its signature page to this Agreement or a
Joinder Agreement and funding its Note, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Note Document and each other
document required to be approved by the Administrative Agent, Requisite Holders
or Holders, as applicable.

 

10.6       Right to Indemnity. Each Holder, in proportion to its Pro Rata Share,
severally agrees to indemnify the Administrative Agent, its Affiliates and its
officers, partners, directors, trustees, employees, representatives and agents
of the Administrative Agent (each, an “Indemnitee Agent Party”), to the extent
that such Indemnitee Agent Party shall not have been reimbursed by any Note
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Note Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Note Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF THE
ADMINISTRATIVE AGENT; provided, no Holder shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Indemnitee Agent
Party’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order. If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Holder to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Holder’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Holder to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

 

- 71 -

 

 

10.7       Successor Administrative Agent.

 

(a)       The Administrative Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to the Holders and the Issuer. Upon any such
notice of resignation, Requisite Holders shall have the right, upon five
Business Days’ notice to the Issuer, to appoint a successor Administrative Agent
which successor shall be reasonably acceptable to the Issuer. If no successor
shall have been so appointed by the Requisite Holders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Holders, appoint a successor Administrative Agent from among the
Holders. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Capital Stock and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Note Documents, and (ii) execute and
deliver to such successor Administrative Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 10.7 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent hereunder.

 

(b)       Notwithstanding anything herein to the contrary, the Administrative
Agent may assign its rights and duties as Administrative Agent hereunder to an
Affiliate of Apollo, any other financing source of Apollo or Affiliate of Apollo
or to any Holder or Affiliate thereof without the prior written consent of, or
prior written notice to, the Issuer or the Holders; provided that the Issuer and
the Holders may deem and treat such assigning Administrative Agent as
Administrative Agent for all purposes hereof, unless and until such assigning
Administrative Agent provides written notice to the Issuer and the Holders of
such assignment. Upon such assignment such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Administrative Agent
hereunder and under the other Note Documents.

 

- 72 -

 

 

(c)       Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Agreement or under any
other Note Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 10.3 and Section 10.6 shall apply to any Affiliates of Administrative
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits and privileges (including
the exculpatory and indemnification provisions) of Section 10.3 and of Section
10.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by the Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Note Parties and the
Holders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to the Administrative Agent and not to any Note Party, Holder or any other
Person and no Note Party, Holder or any other Person shall have the rights,
directly or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

 

10.8       Collateral Documents.

 

(a)       Administrative Agent under Collateral Documents. Each Holder hereby
further irrevocably authorizes the Administrative Agent, on behalf of and for
the benefit of the Holders, to be the agent for and representative of Holders
with respect to the Collateral Documents and to enter into such other agreements
with respect to the Collateral (including intercreditor agreements) as it may
deem necessary without further consent from the Holders. Subject to Section
11.5, without further written consent or authorization from the Holders, the
Administrative Agent, may execute any documents or instruments necessary to (i)
release any Lien encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which Requisite
Holders (or such other Holders as may be required to give such consent under
Section 11.5) have otherwise consented, or (ii) release any Guarantor from the
Guaranty pursuant to the Guarantee and Collateral Agreement or with respect to
which Requisite Holders (or such other Holders as may be required to give such
consent under Section 11.5) have otherwise consented.

 

(b)       Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Note Documents to the contrary notwithstanding, the
Issuer, the Administrative Agent and each Holder hereby agree that (i) no Holder
shall have any right individually to realize upon any of the Collateral or to
enforce any Guaranty or exercise any other remedy provided under the Note
Documents (other than the right of set-off), it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Holders in accordance with the terms
hereof and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Administrative Agent, and (ii) in the event of a foreclosure
by Administrative Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent may be the purchaser of any or all of such
Collateral at any such sale and the Administrative Agent, as agent for and
representative of Holders (but not any Holder or Holders in its or their
respective individual capacities unless the Requisite Holders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
arising under the Note Documents as a credit on account of the purchase price
for any collateral payable by Administrative Agent at such sale.

 

- 73 -

 

 

10.9       Posting of Approved Electronic Communications.

 

(a)       Delivery of Communications. Each Note Party hereby agrees, unless
directed otherwise by the Administrative Agent or unless the electronic mail
address referred to below has not been provided by Administrative Agent to such
Note Party, that it will provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent or to the Holders pursuant to the Note Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a Note Purchase Notice, (ii) relates to
the payment of any principal or other amount due under this Agreement prior to
the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Note Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any Note or other Note Purchase hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, each Note Party agrees to continue to provide the Communications to
Administrative Agent or the Holders, as the case may be, in the manner specified
in the Note Documents but only to the extent requested by Administrative Agent.

 

(b)       No Prejudice to Notice Rights. Nothing herein shall prejudice the
right of the Administrative Agent or any Holder to give any notice or other
communication pursuant to any Note Document in any other manner specified in
such Note Document.

 

10.10       Proofs of Claim. The Holders and each Note Party hereby agree that
after the occurrence of an Event of Default pursuant to Sections 9.1(f) or (g),
in case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Note Party, the Administrative Agent
(irrespective of whether the principal of any Note shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any Note Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)       to file and prove a claim for the whole amount of principal and
interest owing and unpaid in respect of the Notes and any other Obligations that
are owing and unpaid and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Holders, the
Administrative Agent and other agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Holders, the
Administrative Agent and other agents and their agents and counsel and all other
amounts due Holders, the Administrative Agent and other agents hereunder)
allowed in such judicial proceeding; and

 

(b)       to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Holder to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Holders, to pay to the Administrative Agent any amount due for
the compensation, expenses, disbursements and advances of the Administrative
Agent and its agents and counsel, and any other amounts due the Administrative
Agent and other agents hereunder. Nothing herein contained shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Holders or to
authorize the Administrative Agent to vote in respect of the claim of any Holder
in any such proceeding. Further, nothing contained in this Section 10.10 shall
affect or preclude the ability of any Holder to (i) file and prove such a claim
in the event that the Administrative Agent has not acted within ten (10) days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Holder’s outstanding Obligations.

 

- 74 -

 

 

SECTION 11.

MISCELLANEOUS

 

11.1       Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given to a Note Party or
the Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Note Document, and in the case of any
Holder, the address as indicated on Appendix B or otherwise indicated to the
Administrative Agent in writing. Each notice hereunder shall be in writing and
may be personally served, telexed or sent by telefacsimile or United States
certified or registered mail or courier service and shall be deemed to have been
given when delivered and signed for against receipt thereof, or upon confirmed
receipt of telefacsimile or telex; provided, no notice to the Administrative
Agent shall be effective until received by the Administrative Agent.

 

11.2       Expenses. Whether or not the transactions contemplated hereby shall
be consummated, each Note Party agrees to pay promptly (a) all actual costs and
expenses of preparation of the Note Documents and Related Agreements and any
consents, amendments, waivers or other modifications thereto; (b) all actual
fees, expenses and disbursements of counsel to the Note Parties in furnishing
all opinions required hereunder; (c) all actual fees, expenses and disbursements
of counsel to the Administrative Agent in connection with the negotiation,
preparation, execution, review and administration of the Note Documents and the
Related Agreements and any consents, amendments, waivers or other modifications
thereto and any other documents or matters requested by any Note Party; (d) all
actual costs and expenses of creating and perfecting Liens in favor of the
Administrative Agent, for the benefit of the Holders pursuant hereto, including
filing and recording fees, expenses and amounts owed pursuant to Section 2.14(c)
and (d), search fees, title insurance premiums and fees, expenses and
disbursements of counsel to the Administrative Agent and of counsel providing
any opinions that the Administrative Agent may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
actual costs and fees, expenses and disbursements of any auditors, accountants,
consultants, engineers or appraisers; (f) all actual costs and expenses
(including the fees, expenses and disbursements of counsel and of any
appraisers, consultants, engineers, advisors and agents employed or retained by
Administrative Agent and its counsel) in connection with the administration by
the Administrative Agent or the custody or preservation of any of the
Collateral; (g) all other actual costs and expenses incurred by the
Administrative Agent in connection with the negotiation, preparation and
execution of the Note Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby; (h) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including attorneys’ fees and costs of settlement, incurred by the
Administrative Agent and Holders in enforcing any Obligations of or in
collecting any payments due from any Note Party hereunder or under the other
Note Documents or the Related Agreements by reason of such Default or Event of
Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any insolvency
or bankruptcy cases or proceedings and (i) all costs, fees and related expenses
in connection with the formation and maintenance of any Person, structure or
account necessary or desirable to the Administrative Agent or the Holders for
tax planning purposes in connection with the Notes.

 

- 75 -

 

 

11.3       Indemnity.

 

(a)       In addition to the payment of expenses pursuant to Section 11.2,
whether or not any or all of the transactions contemplated hereby shall be
consummated, each Note Party agrees to defend (subject to Indemnitees’ selection
of counsel), indemnify, pay and hold harmless, the Administrative Agent and each
Holder, their Affiliates and its and their respective officers, members,
shareholders, partners, directors, trustees, employees, advisors,
representatives and agents and each of their respective successors and assigns
and each Person who control any of the foregoing (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY,
OR SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided, no Note Party shall have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities if such Indemnified Liabilities arise from the gross negligence or
willful misconduct of that Indemnitee as determined by a court of competent
jurisdiction in a final, nonappealable order. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 11.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Note Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

(b)       To the extent permitted by applicable law, no Note Party shall assert,
and each Note Party hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, exemplary, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement, any Note Document or any Related Agreement or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein, the transactions contemplated hereby or thereby, any Note or the use of
the proceeds thereof or any act or omission or event occurring in connection
therewith, and each Note Party hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

 

(c)       Each Note Party hereby acknowledges and agrees that an Indemnitee may
now or in the future have certain rights to indemnification provided by other
sources (“Other Sources”). Each Note Party hereby agrees that (i) it is the
indemnitor of first resort (i.e., its obligations to the Indemnitees are primary
and any obligation of the Other Sources to provide indemnification for the same
Indemnified Liabilities are secondary to any such obligation of the Note Party),
(ii) that it shall be liable for the full amount of all Indemnified Liabilities,
without regard to any rights the Indemnitees may have against the Other Sources,
and (iii) it irrevocably waives, relinquishes and releases the Other Sources and
the Indemnitees from any and all claims (x) against the Other Sources for
contribution, indemnification, subrogation or any other recovery of any kind in
respect thereof and (y) that an Indemnitee must seek expense advancement or
reimbursement, or indemnification, from the Other Sources before the Note Party
must perform its obligations hereunder. No advancement or payment by the Other
Sources on behalf of an Indemnitee with respect to any claim for which such
Indemnitee has sought indemnification from a Note Party shall affect the
foregoing. The Other Sources shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery which the Indemnitee would have had against a Note Party if the Other
Sources had not advanced or paid any amount to or on behalf of the Indemnitee.

 

- 76 -

 

 

11.4       Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Holder and its/their respective
Affiliates is hereby authorized by each Note Party at any time or from time to
time subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Note Party or to any
other Person (other than the Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Holder to or for the credit or the account of any Note Party (in whatever
currency) against and on account of the obligations and liabilities of any Note
Party to such Holder hereunder, and under the other Note Documents, including
all claims of any nature or description arising out of or connected hereto or
with any other Note Document, irrespective of whether or not (a) such Holder
shall have made any demand hereunder, (b) the principal of or the interest on
the Notes or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured or (c) such obligation or liability is owed
to a branch or office of such Holder different from the branch or office holding
such deposit or obligation or such Indebtedness.

 

11.5       Sharing of Payments by Holders. If any Holder shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest in any of its Notes or other Obligations hereunder
resulting in such Holder receiving payment of a proportion of the aggregate
amount of its Notes and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Holder
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Notes
and other Obligations of the other Holders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Holders ratably in accordance with the aggregate amount of principal and
accrued interest on their respective Notes and other amounts owing them;
provided that:

 

(a)       if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(b)       the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Issuer pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Holder), or (y) any payment obtained by a Holder
as consideration for the assignment of or sale of a participation in any of its
Notes or Obligations to any assignee or participant, other than to the Issuer or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).

 

The Issuer consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Holder acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Issuer rights of setoff and counterclaim with respect to such participation as
fully as if such Holder were a direct creditor of the Issuer in the amount of
such participation.

 

11.6       Amendments and Waivers.

 

(a)       Requisite Holders’ Consent. Subject to Sections 11.6(b) and 11.6(c),
no amendment, modification, termination or waiver of any provision of the Note
Documents, or consent to any departure by any Note Party therefrom, shall in any
event be effective without the written concurrence of (i) in the case of this
Agreement, the Issuer, the Administrative Agent and the Requisite Holders or
(ii) in the case of any other Note Document, the Issuer and the Administrative
Agent with the consent of the Requisite Holders.

 

- 77 -

 

 

(b)       Affected Holders’ Consent. Without the written consent of each Holder
that would be affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

 

(i)       extend the scheduled final maturity of any Note of such Holder;

 

(ii)       waive, reduce or postpone any scheduled repayment due such Holder
(but not prepayment);

 

(iii)       reduce the rate of interest on any Note of such Holder and any
waiver of any increase in the interest rate applicable to any Note pursuant to
Section 2.6(c)) or any fee payable hereunder;

 

(iv)       extend the time for payment of any such interest or fees to such
Holder;

 

(v)       reduce the principal amount of any Note;

 

(vi)       amend, modify, terminate or waive any provision of this Section
11.6(b); or

 

(vii)       amend the definition of “Requisite Holders” or “Pro Rata Share”;

 

(c)       Other Consents. No amendment, modification, termination or waiver of
any provision of the Note Documents, or consent to any departure by any Note
Party therefrom, shall amend, modify, terminate or waive any provision of
Section 10 as the same applies to the Administrative Agent or any Indemnitee
Agent Party, or any other provision hereof as the same applies to the rights or
obligations of the Administrative Agent, in each case without the consent of the
Administrative Agent or any Indemnitee Agent Party.

 

(d)       Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of the applicable Holders, execute
amendments, modifications, waivers or consents on behalf of such Holder. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Note
Party in any case shall entitle any Note Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 11.5 (d)
shall be binding upon each Holder at the time outstanding, each future Holder
and, if signed by a Note Party, on such Note Party.

 

(e)       Retirement of Notes. No Note Party will, and Issuer will not permit
any of its Subsidiaries or any of the Note Parties to, directly or indirectly,
offer to purchase or otherwise acquire any outstanding Notes.

 

(f)       Amendment Consideration. None of Issuer or any of its Affiliates or
any other party to any Note Documents will, directly or indirectly, request or
negotiate for, or offer or pay any remuneration or grant any security as an
inducement for, any proposed amendment or waiver of any of the provisions of
this Agreement or any of the other Note Documents unless each Holder of the
Notes (irrespective of the kind and amount of Notes then owned by it) shall be
informed thereof by Issuer and, if such Holder is entitled to the benefit of any
such provision proposed to be amended or waived, shall be afforded the
opportunity of considering the same, shall be supplied by Issuer and any other
party hereto with sufficient information to enable it to make an informed
decision with respect thereto and shall be offered and paid such remuneration
and granted such security on the same terms. For the avoidance of doubt, nothing
in this Section 11.6(f) is intended to restrict or limit the amendment
requirements otherwise set forth herein.

 

- 78 -

 

 

11.7       Successors and Assigns; Assignments.

 

(a)       Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of Holders. No
Note Party’s rights or obligations hereunder nor any interest therein may be
assigned or delegated by any Note Party without the prior written consent of all
Holders (and any attempted assignment or transfer by any Note Party without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Affiliates of each of the Administrative
Agent and Holders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)       Assignments. Any Holder may assign to one or more Eligible Assignees
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Tranche A Commitments,
and the Notes held by it); provided, however, that (i) each such assignment
shall be of a constant, and not a varying, percentage of such Holder’s rights
and obligations assigned under this Agreement and shall be an equal percentage
with respect to both its obligations owing in respect of the Tranche A
Commitments and the related Notes and (ii) each such assignment shall be to an
Eligible Assignee.

 

(c)       Mechanics. The assigning Holder and the assignee thereof shall execute
and deliver to the Administrative Agent an Assignment Agreement, together with
such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to the Administrative Agent
pursuant to Section 2.14(e).

 

(d)       Notice of Assignment. Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, the Administrative
Agent shall record the information contained in such Assignment Agreement in the
Register, shall give prompt notice thereof to the Issuer and shall maintain a
copy of such Assignment Agreement.

 

(e)       Representations and Warranties of Assignee. Each Holder, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it has experience and expertise in the making of or
investing in loans such as the applicable Loans; and (ii) it will make or invest
in, as the case may be, its Notes for its own account in the ordinary course of
its business and without a view to distribution of such Notes within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 11.7(e) , the
disposition of Notes or any interests therein shall at all times remain within
its exclusive control).

 

- 79 -

 

 

(f)       Effect of Assignment. Subject to the terms and conditions of this
Section 11.7(f), as of the “Effective Date” specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a “Holder” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a “Holder” for all purposes hereof; (ii)
the assigning Holder thereunder shall, to the extent that rights and obligations
hereunder have been assigned thereby pursuant to such Assignment Agreement,
relinquish its rights (other than any rights which survive the termination
hereof under Section 11.8) and be released from its obligations hereunder (and,
in the case of an Assignment Agreement covering all or the remaining portion of
an assigning Holder’s rights and obligations hereunder, such Holder shall cease
to be a party hereto; provided, anything contained in any of the Note Documents
to the contrary notwithstanding such assigning Holder shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Holder
as a Holder hereunder); and (iii) if any such assignment occurs after the
issuance of any Note hereunder, the assigning Holder shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Note to Administrative Agent for cancellation, and
thereupon the Issuer shall issue and deliver a new Note, if so requested by the
assignee and/or assigning Holder, to such assignee and/or to such assigning
Holder, with appropriate insertions, to reflect the outstanding principal
balance under the Notes of the assignee and/or the assigning Holder.

 

(g)       Participations. Each Holder shall have the right at any time to sell
one or more participations to any Person (other than a natural Person or any
Note Party or any of their respective Affiliates) (each, a “Participant”) in all
or any part of such Holder’s rights and/or obligations under this Agreement
(including all or a portion of its Notes or any other Obligation); provided that
(i) such Holder’s obligations under this Agreement shall remain unchanged, (ii)
such Holder shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Issuer, the Administrative Agent,
and the Holders shall continue to deal solely and directly with such Holder in
connection with such Holder’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Holder shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Holder will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.5 that affects
such Participant.] The Issuer agrees that each Participant shall be entitled to
the benefits of Sections 2.13 and 2.14 (subject to the requirements and
limitations therein, including the requirements under Section 2.14(e)) (it being
understood that the documentation required under 2.14(e) shall be delivered to
the participating Holder) to the same extent as if it were a Holder and had
acquired its interest by assignment pursuant to paragraph (c) of this Section
11.7; provided that such Participant (A) shall not be entitled to receive any
greater payment under Section 2.14 than the applicable Holder would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant results from a change
in Law that occurs after the Participant acquired the applicable participation,
or is made with the Issuer’s prior written consent; and (B) a Participant that
would be a Non-U.S. Holder if it were a Holder shall not be entitled to the
benefits of Section 2.14 unless the Issuer is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the Note
Parties, to comply with Section 2.14 as though it were a Holder. To the extent
permitted by law, each Participant shall be entitled to the benefits of Section
11.4 as though it were a Holder; provided that such Participant agrees to be
subject to Section 11.5 as though it were a Holder. Each Holder that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Notes or other Obligations under the Note Documents (the “Participant
Register”); provided that no Holder shall have any obligation to disclose all or
a portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Note Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Holder shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

- 80 -

 

 

11.8       Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

11.9       Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Note Purchase.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Note Party set forth in Sections 2.14, 11.2, 11.3, and 11.4
and the agreements of Holders set forth in Sections 2.12, 10.3(b) and 10.6 shall
survive the payment of the Notes, and the termination hereof.

 

11.10       No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Holder in the exercise of any power, right or
privilege hereunder or under any other Note Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to the Administrative
Agent and each Holder hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Note Documents. Any forbearance or failure
to exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

 

11.11       Marshalling; Payments Set Aside. Neither the Administrative Agent
nor any Holder shall be under any obligation to marshal any assets in favor of
any Note Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Note Party makes a payment or payments to
the Administrative Agent or Holders (or to the Administrative Agent, on behalf
of Holders), or the Administrative Agent or Holders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

11.12       Severability. In case any provision in or obligation hereunder or
any Note or other Note Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

11.13       Obligations Several; Independent Nature of Holders’ Rights. The
obligations of Holders hereunder are several and no Holder shall be responsible
for the obligations or Tranche A Commitment of any other Holder hereunder.
Nothing contained herein or in any other Note Document, and no action taken by
Holders pursuant hereto or thereto, shall be deemed to constitute Holders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Holder shall be a separate and
independent debt, and each Holder shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Holder to
be joined as an additional party in any proceeding for such purpose.

 

- 81 -

 

 

11.14       Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

11.15       APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

11.16       CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
ANY NOTE PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER NOTE DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH NOTE PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE NOTE PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 11.1 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE APPLICABLE NOTE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv)
AGREES THAT THE ADMINISTRATIVE AGENT AND THE HOLDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
NOTE PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

11.17       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER NOTE DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE
HOLDER/ISSUER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 11.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER NOTE DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE NOTES PURCHASED
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

- 82 -

 

 

11.18       Confidentiality. If the Issuer reasonably believes that any
information being furnished by it or any other Note Party to the Administrative
Agent or a Holder (“Recipient”) is confidential, the Issuer may so indicate by
notice in writing to the Recipient, identifying the information with specificity
(such identified information, the “Confidential Information”), in which event
the Recipient will use reasonable efforts to maintain the confidentiality
thereof; provided however, that a Recipient may disclose such information (i) to
its Affiliates, partners and members and its and their respective directors,
managers, officers, employees, attorneys, accountants, advisors, consultants,
agents or representatives with a need to know such Confidential Information
(collectively “Permitted Recipients”), (ii) to any potential assignee or
transferee of any of its rights or obligations hereunder (including without
limitation, in connection with a sale of any or all of the Notes) or any of
their agents and advisors (provided that such potential assignee or transferee
shall have been advised of and agree to be bound by the provisions of this
Section 11.18), (iii) if such information (x) becomes publicly available other
than as a result of a breach of this Section 11.18 (y) becomes available to a
Recipient or any of its Permitted Recipients on a non-confidential basis from a
source other than the Note Parties or (z) is independently developed by the
Recipient or any of its Permitted Recipients, (iv) to enable it to enforce or
otherwise exercise any of its rights and remedies under any Note Document or (v)
as consented to by the Issuer. Notwithstanding anything to the contrary set
forth in this Section 11.18 or otherwise, nothing herein shall prevent a
Recipient or its Permitted Recipients from complying with any legal requirements
(including, without limitation, pursuant to any rule, regulation, stock exchange
requirement, self-regulatory body, supervisory authority, other applicable
judicial or governmental order, legal process, fiduciary or similar duties or
otherwise) to disclose any Confidential Information; provided, however, that in
each case, Recipient or its Permitted Recipients furnish only that portion of
such information which it is advised by such Recipient or its Permitted
Recipient’s counsel is required to be disclosed. In addition, the Recipient and
its Permitted Recipients may disclose Confidential Information if so requested
by a governmental, self-regulatory or supervisory authority. Each Note Party
hereby acknowledges and agrees that, subject to the restrictions on disclosure
of Confidential Information as provided in this Section 11.18, the Recipient and
their respective Affiliates are in the business of making investments in and
otherwise engaging in businesses which may or may not be in competition with the
Note Parties or otherwise related to their and their Affiliates’ respective
business and that nothing herein shall, or shall be construed to, limit the
Holders’ or their Affiliates’ ability to make such investments or engage in such
businesses. Notwithstanding any other provision of this Section 11.18, the
parties (and each employee, representative, or other agent of the parties) may
disclose to any and all Persons, without limitation of any kind, the Tax
treatment and any facts that may be relevant to the Tax structure of the
transactions contemplated by this Agreement and the other Note Documents;
provided, however, that no party (and no employee, representative, or other
agent thereof) shall disclose any other information that is not relevant to an
understanding of the Tax treatment and Tax structure of the transaction
(including the identity of any party and any information that could lead another
to determine the identity of any party), or any other information to the extent
that such disclosure could reasonably result in a violation of any applicable
securities law.

 

- 83 -

 

 

11.19       Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged or agreed to be paid with respect to any of
the Obligations, including all charges or fees in connection therewith deemed in
the nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Notes purchased hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Notes purchased hereunder are repaid in full the total
interest due hereunder (taking into account the increase provided for above) is
less than the total amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect, then to the extent permitted by law, the Issuer shall pay to
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Holders and the Issuer to conform strictly to
any applicable usury laws. Accordingly, if any Holder contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Holder’s option be applied to the outstanding
amount of the Notes purchased hereunder or be refunded to the Issuer. In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Holder exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

 

11.20       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

11.21       Patriot Act. Each Holder and the Administrative Agent (for itself
and not on behalf of any Holder) hereby notifies each Note Party that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies such Note Party, which information includes
the name and address of such Note Party and other information that will allow
such Holder or the Administrative Agent, as applicable, to identify such Note
Party in accordance with the Patriot Act.

 

11.22       Disclosure. Each Note Party and each Holder hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates and their respective
Related Funds from time to time may hold investments in, and make loans to, or
have other relationships with any of the Note Parties and their respective
Affiliates, including the ownership, purchase and sale of Capital Stock in any
Note Party or an Affiliate of any Note Party and each Holder hereby expressly
consents to such relationships.

 

11.23       Appointment for Perfection. Each Holder hereby appoints each other
Holder as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Holders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Holder (other than the Administrative Agent) obtain
possession of any such Collateral, such Holder shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefore
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with Administrative Agent’s instructions.

 

11.24       Advertising and Publicity. No Note Party shall issue or disseminate
to the public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by Holders pursuant to this Agreement
and the other Note Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Note Party from making any submission or filing which it is required to make
by applicable law (including securities laws, rules and regulations) or pursuant
to judicial process; provided, that, (a) such filing or submission shall contain
only such information as is necessary to comply with applicable law or judicial
process and (b) unless specifically prohibited by applicable law or court order,
the Issuer shall promptly notify Administrative Agent of the requirement to make
such submission or filing and provide Administrative Agent with a copy thereof.

 

- 84 -

 

 

11.25       Warrants. Each Note Party, the Administrative Agent and each Holder
agree that (a) the Holder Warrants constitute “Investment Units” as that term is
defined in section 1273(c)(2) of the Internal Revenue Code, and (b) the fair
market value of the Holder Warrants conveyed on the Closing Date is $2,125,517.
None of the Issuer, the Administrative Agent or Holders shall take any position
inconsistent with the foregoing on any report, return claim for refund or other
filing for federal, state or other tax purposes unless all such parties agree
otherwise or as otherwise may be required (to the satisfaction of all such
parties, each in its reasonable discretion) by applicable law. All computations
under this Section 11.25 shall be made by the Administrative Agent and shall be
provided to the Issuer as necessary to enable the Issuer to timely comply with
its tax reporting obligations.

 

11.26       Acknowledgments and Admissions. The Issuer hereby represents,
warrants and acknowledges and admits that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of the Note Documents;

 

(b)       it has made an independent decision to enter into this Agreement and
the other Note Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Holder, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Note Document delivered on or after the date
hereof;

 

(c)       there are no representations, warranties, covenants, undertakings or
agreements by the Administrative Agent or any Holder as to the Note Documents
except as expressly set out in this Agreement;

 

(d)       none of the Administrative Agent or any Holder has any fiduciary
obligation toward it with respect to any Note Document or the transactions
contemplated thereby;

 

(e)       no partnership or joint venture exists with respect to the Note
Documents between any Note Party and the Administrative Agent or any Holder;

 

(f)       the Administrative Agent is not any Note Party’s agent;

 

(g)       Vinson & Elkins L.L.P. is counsel for the Administrative Agent and is
not counsel for any Note Party;

 

(h)       should an Event of Default or Default occur or exist, each of the
Administrative Agent and each Holder will determine in its discretion and for
its own reasons what remedies and actions it will or will not exercise or take
at that time;

 

(i)       without limiting any of the foregoing, no Note Party is relying upon
any representation or covenant by any of the Administrative Agent or any Holder,
or any representative thereof, and no such representation or covenant has been
made, that any of the Administrative Agent or any Holder will, at the time of an
Event of Default or Default, or at any other time, waive, negotiate, discuss, or
take or refrain from taking any action permitted under the Note Documents with
respect to any such Event of Default or Default or any other provision of the
Note Documents; and

 

- 85 -

 

 

(j)       the Administrative Agent and the Holders have all relied upon the
truthfulness of the acknowledgments in this Section 11.26 in deciding to execute
and deliver this Agreement and to become obligated hereunder.

 

11.27       Third Party Beneficiary. The Note Parties agree that any Person that
holds a Holder’s Warrant (each, a “Third Party Beneficiary”) is (until this
Agreement is terminated pursuant to Section 11.5) an express and intended third
party beneficiary of the representations, agreements and promises made in this
Agreement, which are made for the benefit of Holders, Administrative Agent and
each Third Party Beneficiary (which benefits are immediate and not incidental).
Except as stated above in this section and in Section 10.7(c), there are no
third party beneficiaries of this Agreement.

 

11.28       Entire Agreement. This Agreement, and the other Note Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

 

11.29       Transferability of Securities; Restrictive Legend. Each note,
certificate or other instrument evidencing the Notes issued by Issuer shall be
stamped or otherwise imprinted with a legend in substantially the following
forms:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY INTEREST OR NOTE HEREIN
MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS
EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.”

 

Notwithstanding the foregoing, the restrictive legend set forth above shall not
be required after the date on which the securities evidenced by such note,
certificate or other instrument bearing such restrictive legend no longer
constitute “restricted securities” (as defined in Rule 144 promulgated under the
Securities Act), and upon the request of the Holder of such Notes, Issuer,
without expense to such Holder, shall issue a new note, certificate or other
instrument as applicable not bearing the restrictive legend otherwise required
to be borne thereby.

 

11.30       Registration, Transfer, Exchange, Substitution of Notes.

 

(a)       Registration of Notes. The name and address of each Holder, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in the Register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and Holder thereof for all purposes
hereof, and Issuer shall not be affected by any notice or knowledge to the
contrary. Administrative Agent shall give to any Holder and the Issuer, promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered Holders of Notes.

 

(b)       Transfer and Exchange of Notes. Upon surrender of any Note at the
principal office of Administrative Agent for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered Holder or its attorney duly authorized in writing and accompanied by
the address for notices of each transferee of such Note or part thereof), and an
assignment agreement in form and substance acceptable to Administrative Agent
whereby the assignee Holder agrees to be bound by the terms hereof that are
applicable to Holders, Issuer shall execute and deliver, at Issuer’s expense,
one or more new Notes (as requested by the Holder thereof) of the same series in
exchange therefore and, in the case of any Note, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Any
purported transfer of a Note or an interest therein that is prohibited hereby
shall be null and void ab initio and of no force or effect whatever. In the case
of a transfer of Notes, each such new Note and shall be payable to such Person
as such holder may request. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. Notes shall not be transferred in denominations of less than
$1,000,000, provided, that if necessary to enable the registration of transfer
by a Holder of its entire holding of Notes, one Note may be in a denomination of
less than $1,000,000; provided, further, that transfers by a Holder and its
Affiliates shall be aggregated for purposes of determining whether or not such
$1,000,000 threshold has been reached.

 

- 86 -

 

 

(c)       Replacement of Notes. Upon receipt by Issuer of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note, and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the Holder of such
Note is, or is a nominee for, another Holder with a minimum net worth of at
least $5,000,000, such Person’s own unsecured agreement of indemnity shall be
deemed to be satisfactory), or (ii) in the case of mutilation, upon surrender
and cancellation thereof, Issuer at its own expense shall execute and deliver,
in lieu thereof, a new Note of the same series, dated and, in the case of a
Note, bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

11.31       Right of First Refusal. The Issuer on behalf of itself and its
Subsidiaries hereby unconditionally and irrevocably grants to the Holders during
the term of this Agreement a right of first refusal (“Right of First Refusal”)
to provide financing in connection with any project, including pursuant to the
AMI Agreement, (a “Proposed Project”) that is outside the scope of the most
recently approved APOD on the same terms and conditions of any and all binding
and fully committed proposals (“Other Financing Proposals”) such Person has
received from third-parties offering to finance the Proposed Project; provided,
however, such Right of First Refusal shall not apply to any Other Financing
Proposal that will repay the Notes and other Obligations hereunder in full;
provided further, however, such Right of First Refusal shall not apply to any
Other Financing Proposal for which the internal rate of return is less than 10%
per annum. Such Other Financing Proposals shall be delivered to the
Administrative Agent at least 30 days prior to the proposed closing date for the
financing of such Proposed Project and shall include all material terms and
conditions, the identity of the proposed provider of such Other Financing
Proposal, all financial data developed with respect to such Proposed Project and
any other information which the Administrative Agent may reasonably request so
as to enable the Holders to evaluate and determine whether the Administrative
Agent shall offer to provide financing in furtherance of such Proposed Project.
To exercise the Right of First Refusal, the Administrative Agent on behalf of
one or more Holders (and their Affiliates) shall deliver a written response to
the Issuer within thirty (30) days after receipt of any Other Financing
Proposal.

 

[Remainder of Page Intentionally Left Blank.

 

- 87 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

  OSAGE EXPLORATION & DEVELOPMENT, INC.       By:  /s/ Kim Bradford     Name:
Kim Bradford   Title: Chief Financial Officer

 

Signature Page to Note Purchase Agreement

 

 

 

 

 

APOLLO INVESTMENT CORPORATION, as

Administrative Agent

      By: Apollo Investment Management, L.P., its Advisor       By:  ACC
Management, LLC, its General Partner       By:      Name:   Title:

 

Signature Page to Note Purchase Agreement

 

 

 

 

HOLDERS:

 

  APOLLO INVESTMENT CORPORATION, as Holder       By: Apollo Investment
Management, L.P., its Advisor       By:  ACC Management, LLC, its General
Partner       By:      Name:   Title:

 

Signature Page to Note Purchase Agreement

 

 

 

 

Appendix A

 

Tranche A Commitments

 

Holder  Tranche A
Commitment   Pro Rata
Share  Apollo Investment Corporation  $10,000,000.00    100.000000000  Total 
$10,000,000.00    100.00%

 

Appendix A to Note Purchase Agreement

 

 

 

 

Appendix B

 

Notice Addresses

 

APOLLO INVESTMENT CORPORATION

 

c.o Apollo Management, L.P.

9 W 57TH Street

New York, NY 10019

Attn: Joseph Glatt

Tel:

Fax:

Email:

 

OSAGE EXPLORATION & DEVELOPMENT, INC.

2445 Fifth Avenue, Suite 310

San Diego, CA 92101

Attn: Kim Bradford

Tel: (619) 677-3956

Fax: (619) 677-3964

Email: KBradford@osageexploration.com

 

Appendix B to Note Purchase Agreement

 

 

 

 